Exhibit 10.1

Execution Version

LEASE AGREEMENT

among

THE ARCHDIOCESE OF PHILADELPHIA

and

STONEMOR OPERATING LLC,

STONEMOR PENNSYLVANIA LLC

and

STONEMOR PENNSYLVANIA SUBSIDIARY LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I CEMETERIES; LICENSE; TERM AND CONDITIONS

     2   

1.1

  Cemeteries      2   

1.2

  License      2   

1.3

  Term      3   

1.4

  Conditions Precedent to Commencement      3   

1.5

  Exclusivity      10   

1.6

  Commercially Reasonable Efforts      10   

ARTICLE II RENT

     12   

2.1

  Payment of Up-Front Rent      12   

2.2

  Payment of Fixed Rent      12   

2.3

  Payment of Additional Rent; Net Lease      13   

2.4

  Sale of Undeveloped Land      13   

2.5

  Development of Non-Christian/Non-Sectarian Burial Gardens      14   

2.6

  Christian Burials      15   

2.7

  Development of Funeral Home and/or Crematories      15   

2.8

  Cell Phone Towers      15   

2.9

  Other Activities      16   

2.10

  Revenues Unrelated to Normal Cemetery Operations      16   

ARTICLE III DUTIES AND RIGHTS OF TENANT

     16   

3.1

  In General      16   

3.2

  Duties of Tenant      16   

3.3

  Rights of Tenant      22   

3.4

  Revenue, Cost and Expense      23   

3.5

  Liabilities      23   

3.6

  Real Estate Taxes and Other Taxes      24   

3.7

  Compliance with Law      28   

3.8

  Cooperation; Execution of Documents      28   

3.9

  Depreciation of Improvements      28   

ARTICLE IV DUTIES AND RIGHTS OF LANDLORD

     28   

4.1

  Access to the Cemeteries      28   

4.2

  Cemeteries’ Records      29   

4.3

  Confirmation of Tenant’s Revenue      29   

4.4

  Endowment Care Fund      29   

4.5

  The Landlord’s Funds      29   

4.6

  Intellectual Property      29   

4.7

  Cooperation; Execution of Documents      29   

4.8

  Negative Covenants      29   

4.9

  Archdiocese of Philadelphia Financial Statements      30   

4.10

  Use of Cemeteries; Nondisparagement      31   

4.11

  Zoning Approvals      31   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     31   

5.1

  Duly Organized and Authorized by the Parties      31   

5.2

  Execution and Delivery by Landlord      31   

5.3

  Documents and Other Information Furnished By the Parties      32   

5.4

  Title; Legal Compliance; Pending and Future Assessments      32   

5.5

  Violations      32   

5.6

  Use; Restrictions; Lawsuits; Notice of Condemnation      32   

5.7

  Assumed Contracts      33   

5.8

  Survival      33   

5.9

  Completeness      33   

5.10

  Disclosures      33   

ARTICLE VI INSURANCE

     33   

6.1

  By Tenant      33   

6.2

  By Landlord      33   

6.3

  Effect of Insurance      34   

ARTICLE VII INDEMNIFICATION

     34   

7.1

  By Tenant      34   

7.2

  By Landlord      35   

ARTICLE VIII CASUALTY OR TAKING

     35   

8.1

  Casualty      35   

8.2

  Eminent Domain      36   

ARTICLE IX DEFAULT; RESOLUTION OF DISPUTES, INCLUDING DEFAULT REMEDIES,
TERMINATION AND EXPIRATION

     36   

9.1

  Default      36   

9.2

  Resolution of Disputes Including Default; Remedies      38   

9.3

  Termination; Expiration; Repayment      39   

9.4

  Waivers      43   

9.5

  Performance of Pre-/At-Need Contracts      43   

ARTICLE X CONFIDENTIALITY

     43   

10.1

  Confidentiality      43   

ARTICLE XI RIGHT OF FIRST OFFER UPON EXPIRATION OR EARLIER TERMINATION

     44   

11.1

  Tenant’s Right of First Offer      44   

ARTICLE XII ENVIRONMENTAL

     45   

12.1

  Environmental Matters      45   

12.2

  Definitions      46   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE XIII LEASEHOLD FINANCING; MORTGAGING

     47   

13.1

  Leasehold Financing      47   

13.2

  Security for Payment of Termination Costs and Damages      53   

ARTICLE XIV MISCELLANEOUS PROVISIONS

     54   

14.1

  Assignment, Subletting, etc. by Tenant      54   

14.2

  Notices; Deemed Consent      54   

14.3

  Quiet Enjoyment      55   

14.4

  Exclusivity; Non-Competition      55   

14.5

  Recording and Transfer Taxes      56   

14.6

  Force Majeure      56   

14.7

  Applicable Law and Construction      56   

14.8

  Broker      56   

14.9

  Independent Contractor      57   

14.10

  No Assumption of Liability for Negligence or Intentional or Willful Misconduct
     57   

14.11

  No Accord and Satisfaction      57   

14.12

  Entire Agreement      57   

14.13

  Estoppel Certificate      57   

14.14

  Waiver of Trial by Jury      58   

14.15

  Title Insurance Policy      58   

14.16

  Holdover      58   

14.17

  Joint Advisory Committee      58   

14.18

  Tenant’s Property and Waiver of Landlord’s Lien      59   

14.19

  Counterparts      59   

14.20

  Fees and Expenses      59   

14.21

  Specific Performance      59   

14.22

  Guaranty      60   

14.23

  Nature of Obligations of Parties      60   

14.24

  No Third Party Beneficiaries      60   

14.25

  Severability      60   

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

    

Exhibit A

   List of Cemeteries

Exhibit B

   Legal Descriptions of Cemeteries

Exhibit C

   Form of Orphans’ Court Petition and Decree

Exhibit D

   Form of Memorandum of Lease

Exhibit E

   Agreement of Purchase and Sale for the Waverly Road Tract

Exhibit F

   Certificate of Formation and Operating Agreement of Philadelphia Catholic
Cemeteries, LLC

Exhibit G

   Form of Mortgage and Form of Assumption Agreement

Exhibit H

   Security Agreement (Archdiocese)

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

Exhibit I

  Management Agreement   

Exhibit J

  Contribution, Bill of Sale, Assignment and Assumption Agreement   

Exhibit K

  Form of Special Warranty Deed   

Exhibit L

  Assignment and Assumption Agreement   

Exhibit M

  Security Agreement (Holdco)   

Exhibit N

  Escrow Agreement   

Schedules

        

Schedule 1.4.1(a)(i)

  Permitted Exceptions   

Schedule 1.4.1(h)

  Required Licenses, Permits and Approvals   

Schedule 3.2.1

  Standards of Care for the Catholic Cemeteries of the Archdiocese of
Philadelphia   

Schedule 3.2.12

  Assumed Contracts   

Schedule 3.2.13A

  Form of Endowment Care Trust Fund Agreement   

Schedule 3.2.13B

  Form of Merchandise Trust Fund Agreement   

Schedule 3.2.17

  Current Employees   

Schedule 3.3.4

  Pre-/At-Need Contracts   

Schedule 3.5

  Environmental Conditions   

Schedule 3.6.7

  Act 319 Parcels   

Schedule 5.3

  Documents Provided by the Parties   

Schedule 5.4

  Title; Legal Compliance; Pending and Future Assessments   

Schedule 5.6

  Use; Restrictions; Lawsuits; Notice of Condemnation   

Schedule 6.1

  Tenant’s Insurance Requirements   

Schedule 6.2

  Landlord’s Insurance Coverage   

 

-iv-



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement (this “Lease”) is entered into as of the 26th day of
September, 2013 (“Effective Date”), by and among the Archdiocese of
Philadelphia, an archdiocese organized and existing under and governed by Canon
Law of the Roman Catholic Church and recognized by the Commonwealth of
Pennsylvania as a nonprofit religious organization (the “Landlord” or the
“Archdiocese”) and StoneMor Operating LLC, a Delaware limited liability company
(“Operating”), StoneMor Pennsylvania LLC, a Pennsylvania limited liability
company (“StoneMor Pennsylvania”), and StoneMor Pennsylvania Subsidiary LLC, a
Pennsylvania limited liability company (“Subsidiary,” and together with
Operating and StoneMor Pennsylvania, the “Tenant”). StoneMor Partners L.P., a
Delaware limited partnership (“StoneMor”), hereby joins in this Lease for the
purpose of guarantying all of Tenant’s rental payment and other obligations
under this Lease (including any monetary damages awarded hereunder), as such
guaranty obligations are set forth in Section 14.22 hereof. Each of the
foregoing shall be considered a “party” to this Lease.

WITNESSETH

WHEREAS, Landlord owns and operates the cemeteries listed on Exhibit A annexed
hereto;

WHEREAS, Landlord wishes to lease the cemeteries listed on Exhibit A annexed
hereto to a professional owner and operator of cemeteries in order to provide
long term security for the continued unabated operation of the cemeteries in a
spiritual and quality manner, to provide the necessary resources for anticipated
maintenance and capital improvements consistent with the same, and to improve
the overall financial foundation of Landlord necessary to advance the overall
mission of the Landlord in the foreseeable future;

WHEREAS, Landlord desires to pursue projects which provide for the maintenance,
upkeep, improvement and continued mission of the cemeteries in a manner
consistent with the standards, customs and practices of the Roman Catholic
Church;

WHEREAS, Tenant has the resources and expertise necessary to lease, operate,
maintain and improve the cemeteries in accordance with the terms and subject to
the conditions of this Lease and Tenant is willing to advance the goal of
Landlord in employing Landlord’s existing cemetery employees to do so on the
terms set forth in this Lease; and

WHEREAS, Landlord has decided to lease the cemeteries listed on Exhibit A
annexed hereto to Tenant so that Tenant may lease, operate, maintain and improve
those cemeteries in accordance with the terms and subject to the conditions of
this Lease.

WHEREAS, simultaneously with the execution of this Lease, the parties hereto are
entering into a Management Agreement, a copy of which is attached hereto as
Exhibit I (the “Management Agreement”);

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, Landlord and Tenant, intending to be legally bound hereby, agree as
follows:

 

-1-



--------------------------------------------------------------------------------

ARTICLE I

CEMETERIES; LICENSE; TERM AND CONDITIONS

1.1 Cemeteries. Landlord hereby demises and leases to Tenant, and Tenant hereby
hires and takes from Landlord, subject to, and with the benefit of, the terms,
covenants, conditions and provisions of this Lease, the cemetery sites listed on
Exhibit A annexed hereto, as the same are more particularly described on Exhibit
B annexed hereto (individually and collectively, the “Land”), together with:

(a) any and all buildings, improvements and structures now or hereafter erected
on the Land (individually and collectively, the “Improvements”), including,
without limitation, all existing office buildings, storage facilities,
mausoleums and associated structures (individually and collectively,
the “Existing Improvements”); and

(b) any and all appurtenances, rights, privileges and easements befitting,
belonging or pertaining thereto (individually and collectively, the
“Appurtenances”).

The Land, the Improvements and the Appurtenances are hereinafter collectively
referred to as (i) the “Cemeteries” when referring to all cemetery sites covered
by this Lease, and (ii) a “Cemetery” when referring to an individual cemetery
site covered by this Lease. For the avoidance of doubt and notwithstanding
anything contained herein to the contrary, (i) neither the fact that the term
“Improvements” includes both Existing Improvements and Improvements that are
completed in the future, (ii) nor the fact that the term “Improvements” is
included as part of the definition of “Cemeteries” and “Cemetery,” shall change
the ownership characterization of such property as being either the property of
the Landlord or the Tenant’s Personal Property, as defined in Section 14.18.

1.2 License. In connection with Tenant’s rights under this Lease, Landlord
hereby gives, grants and conveys to Tenant, its successors and/or permitted
assigns, a sole and exclusive license, subject to the right of reversion set
forth below, for cemetery purposes, including but not limited to rights of
ingress, egress, maintenance and construction of improvements in the operation
of the Cemeteries and the exclusive right of Tenant to sell burial rights of
each and every type and form, including without limitation, burial rights,
entombment rights and/or columbarium rights in burial plots, grave spaces,
burial gardens, crypts, niches, mausoleums, columbariums and/or other burial
areas within the Cemeteries (collectively, “Burial Rights”) and all related
goods, merchandise and services, subject to the terms of this Lease. With
respect to Tenant’s sale of Burial Rights authorized herein, Tenant’s sales
agreements with purchasers of Burial Rights (“Burial Rights Sales Agreement”),
and deeds or other evidences of ownership of Burial Rights issued by Tenant to
purchasers upon payment in full, may expressly recite that Landlord, as the
record title owner of the Cemeteries, has authorized the sale of the Burial
Rights by Tenant and agreed that the sale is binding on Landlord in perpetuity
and conveys all necessary rights pertaining thereto to the same extent as if
Landlord had made the sale. The Burial Rights sold by Tenant shall be binding in
perpetuity on Landlord (notwithstanding the expiration or termination of this
Lease) as the owner of the Cemeteries to the same extent as if sold by Landlord,
without the necessity of Landlord joining in any such

 

-2-



--------------------------------------------------------------------------------

sale, and all necessary rights pertaining thereto, in the Cemeteries (the
“License”). The term of the License shall commence on the Commencement Date (as
defined in Section 1.4) and shall expire upon the Termination Date (as defined
in Section 9.3.1) of this Lease, at which time the License shall be terminated
and the rights hereunder shall revert to Landlord. The reversion and termination
of the License shall be effective as of Termination Date. Any reversion or
termination of this Lease and the License is expressly subject to any and all
Burial Rights, and all related rights pertaining thereto, then conveyed and
existing, or theretofore negotiated, contracted or otherwise agreed to between
Tenant and its purchasers, in writing as of the Termination Date, which Burial
Rights remain in perpetuity as if granted by Landlord, and which Burial Rights
will be covenants running with the land, and will be binding upon and inure to
the benefit of Landlord, its successors and/or assigns, in perpetuity. Landlord
agrees that, if requested by Tenant for tax purposes, Tenant and Landlord shall
amend this Lease to provide that the License herein granted be converted to an
easement; provided that Tenant shall bear all costs, transfer taxes and fees
(excluding Landlord’s legal fees and costs) that arise as a result of such
conversion.

1.3 Term. TO HAVE AND TO HOLD for a term (the “Term”) commencing on the
Commencement Date (as defined hereinafter), and subject to the provisions of
Section 9.3.2 hereof, expiring on the last day of the month in which the
sixtieth (60th) anniversary of the Commencement Date occurs (the “Expiration
Date”).

1.4 Conditions Precedent to Commencement. The Term of this Lease shall commence
(the “Commencement Date”) on the fifth (5th) business day after the satisfaction
or waiver, in the sole and absolute discretion of the applicable waiving party,
of the Tenant’s Pre-Commencement Conditions and the Landlord’s Pre-Commencement
Conditions (as such terms are hereinafter defined), or on such other date as the
parties may agree, unless this Lease is terminated by Landlord or Tenant in
accordance with the terms and condition of this Section 1.4. Landlord and Tenant
agree to memorialize the Commencement Date and the dates of the Lease Years in
writing within five (5) business days of the Commencement Date.

1.4.1 Tenant’s Conditions Precedent to Commencement. Tenant shall have the right
to terminate this Lease after December 31, 2013 (the “Pre-Commencement
Expiration Date”) by providing (prior to the Commencement Date) written notice
thereof to Landlord if any of the following conditions (collectively, the
“Tenant’s Pre-Commencement Conditions”) are not satisfied, in Tenant’s sole and
absolute discretion, as of the date of such notice (other than due to the
failure of the Tenant to perform in all material respects its obligations
hereunder):

(a) Tenant shall have completed its real estate due diligence to the
satisfaction of Tenant, including:

(i) Receipt of the binding undertaking of a title insurance company selected by
Tenant (the “Title Company”) to issue (a) ALTA Extended Owner’s Policies of
Title Insurance or its equivalent insuring Tenant’s leasehold interest in each
of the Cemeteries and (b) ALTA Extended Lender’s Policies of Title Insurance or
its equivalent insuring Tenant’s interest in the Mortgages (as hereinafter
defined) (collectively, the “Policies”). The Policies shall contain no
exceptions (including any so-called “standard exceptions”) other

 

-3-



--------------------------------------------------------------------------------

than those acceptable to Tenant (which exceptions shall be set forth in Schedule
1.4.1(a)(i)) (the “Permitted Exceptions”), be issued in amounts acceptable to
Tenant, and include affirmative endorsements as may be reasonably required by
Tenant, including, but not limited to, survey, access and contiguity. The cost
of the premium and other payments charged by the Title Company for the coverage
to be provided hereunder will be borne solely by Tenant.

(ii) Receipt of surveys of the Cemeteries (the “Surveys”) from a surveying
company selected by Tenant, and at Tenant’s sole expense.

(iii) Receipt of zoning reports of the Cemeteries (the “Zoning Reports”) from a
zoning professional selected by Tenant, and at Tenant’s sole expense;

provided, however, that the conditions precedent under Section 1.4.1(a)(ii) and
Section 1.4.1(a)(iii) shall expire unless Tenant shall have provided written
notice to Landlord of any issue arising thereunder on or before October 28,
2013;

(b) Tenant shall have reviewed the Policies, Surveys and Zoning Reports, and
found no restrictions, liens, encumbrances, encroachments, overlaps,
protrusions, boundary line disputes or other matters that are objectionable to
Tenant, in Tenant’s sole and absolute discretion; provided, however, that the
condition precedent under this Section 1.4.1(b) shall expire unless Tenant shall
have provided written notice to Landlord of any issue arising hereunder on or
before October 28, 2013.

(c) [intentionally omitted];

(d) Tenant shall have completed its due diligence investigation of the business,
operations, financial condition, books and records of the Cemeteries to its
satisfaction; provided, however, that the condition precedent under this Section
1.4.1(d) shall expire unless Tenant shall have provided written notice to
Landlord of any issue arising hereunder on or before October 28, 2013;

(e) There shall have been no material adverse change in the condition
(financial, physical or otherwise), assets, commercial relationships, prospects,
business or operations of the Cemeteries since June 30, 2012;

(f) The representations and warranties of the Landlord contained in this Lease
shall be true and correct in all material respects as of the Commencement Date;

(g) No law, order or judgment shall have been enacted, entered, issued or
promulgated by any governmental authority, arbitrator or mediator, which
challenges, or seeks to prohibit, restrict or enjoin the performance of this
Lease, nor shall there be pending or threatened, any action, suit or proceeding
by or before any governmental authority, arbitrator or mediator, challenging any
performance of this Lease, seeking monetary relief from Tenant by reason of the
performance of this Lease or seeking to effect any material divestiture or to
revoke or suspend any material contract, license, permit or approval of the
Cemeteries by reason of the performance contemplated by this Lease;

 

-4-



--------------------------------------------------------------------------------

(h) Tenant shall have obtained all required final, unappealed and unappealable
licenses, permits or approvals for the operation of the Cemeteries listed in
Schedule 1.4.1(h) (“Tenant Approvals”);

(i) All consents required to have been made, obtained or given, including
without limitation, those of the Tenant’s existing lenders, have been obtained,
with no conditions unacceptable to Tenant, and such consents shall be in full
force and effect;

(j) Tenant shall have obtained the approval of the board of directors (or
similar governing body applicable to Tenant);

(k) Landlord shall have obtained the Landlord Approvals (as hereinafter
defined), in form and substance reasonably satisfactory to Tenant;

(l) Tenant shall have obtained financing for the Up-Front Rent (as hereafter
defined) on terms satisfactory to Tenant in Tenant’s reasonable discretion.

(m) The Orphans’ Division of the Court of Common Pleas of Philadelphia County
(“Orphans’ Court”), shall have approved the Petition and Decree in the form
attached hereto as Exhibit C (the “Orphans’ Court Petition and Decree”) and
either the applicable appeal period shall have expired without appeal or all
appeals shall have been favorably resolved (“Orphans’ Court Approval”);

(n) Landlord shall have closed in place an underground storage tank located at
Cathedral Cemetery to the reasonable satisfaction of Tenant and in compliance
with applicable Environmental Laws (as hereinafter defined);

(o) Landlord shall have duly executed and delivered to Tenant sufficient copies
of the Memorandum of Lease in the form attached as Exhibit D attached hereto
(the “Memorandum of Lease”), in proper form to permit the recording of the
Memorandum of Lease in each of the applicable county offices where the
Cemeteries are located;

(p) Landlord and Tenant contemporaneously shall have completed the purchase of
the Waverly Road Tract as defined in the Agreement of Purchase and Sale dated
the date hereof between Landlord and Tenant named therein, a copy of which is
attached hereto as Exhibit E (the “Waverly Purchase Agreement”) on the terms and
conditions set forth therein;

(q) Landlord shall have: (i) filed the Certificate of Formation in the form
attached to Exhibit F attached hereto with the Secretary of State of the State
of Delaware to form Philadelphia Catholic Cemeteries, LLC, a Delaware limited
liability company (“Holdco”), (ii) executed and delivered to Tenant the
Operating Agreement in the form attached to Exhibit F attached hereto
(“Operating Agreement”), (iii) caused Holdco to issue all of the Class A
membership units authorized under the Operating Agreement to the Archdiocese and
(iv) caused Holdco to issue all of the Class B membership units authorized under
the Operating Agreement to StoneMor or an Affiliate (as defined in Section 14.1)
of StoneMor designated by StoneMor;

 

-5-



--------------------------------------------------------------------------------

(r) Landlord shall have duly executed and delivered to Tenant the Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing in the form attached
to Exhibit G attached hereto (the “Mortgages”) and shall have duly executed and
delivered to Escrow Agent (as hereinafter defined) the Assumption Agreement in
the form attached to Exhibit G attached hereto (the “Assumption Agreement”),
each in proper form to permit the recording of such Mortgages and Assumption
Agreements in each of the applicable county offices where the Cemeteries are
located;

(s) Archdiocese shall have duly executed and delivered to Tenant the Security
Agreement (Archdiocese) in the form attached hereto as Exhibit H (“Security
Agreement (Archdiocese)”) and executed and delivered any UCC-1 financing
statements reasonably requested by Tenant pursuant thereto;

(t) The Management Agreement attached hereto as Exhibit I shall continue to be
in effect, and the Assignment and Assumption Agreement in the form attached
thereto (“Assignment and Assumption Agreement (Management Agreement)”) shall
have been duly executed by Archdiocese and delivered to Tenant;

(u) Archdiocese and Holdco shall have duly executed and delivered to Escrow
Agent the Contribution, Bill of Sale, Assignment and Assumption Agreement in the
form attached hereto as Exhibit J (the “Contribution Agreement”);

(v) Pursuant to the Contribution Agreement, the Archdiocese and Holdco shall
have duly executed and delivered to the Escrow Agent the Special Warranty Deeds
in the form attached to Exhibit K attached hereto (“Special Warranty Deeds”), to
transfer and assign all right, title and interest in and to the Cemeteries to
Holdco, each in proper form to permit the recording of such deeds in each of the
applicable county offices where the Cemeteries are located;

(w) Archdiocese shall have executed and delivered to Tenant the Assignment and
Assumption Agreement in the form attached hereto as Exhibit L (“Assignment and
Assumption Agreement”);

(x) Holdco shall have duly executed and delivered to Escrow Agent the Security
Agreement (Holdco) in the form attached hereto as Exhibit M (“Security Agreement
(Holdco)”) and executed and delivered any UCC-1 financing statements reasonably
requested by Tenant pursuant thereto;

(y) Archdiocese and Land Services USA, Inc., as escrow agent (“Escrow Agent”)
shall have duly executed and delivered to Tenant the Escrow Agreement in the
form attached hereto as Exhibit N (“Escrow Agreement”);

(z) Landlord shall have delivered to Tenant an Officer’s Certificate to the
effect that: (i) the representations and warranties of Landlord contained in
this Lease are true and correct in all material respects at and as of the
Commencement Date; (ii) Landlord has discharged, performed or complied with, in
all material respects, all covenants and agreements contemplated by the Lease to
be performed or complied with by Landlord at or prior to the Commencement Date;
(iii) the letter from the Vatican and minutes from meetings of the Archdiocesan
College of Consultors and Finance Council attached to the Officer’s Certificate
constitute all of the Landlord’s required approvals with respect to this Lease
and the other Transaction Documents and the matters contemplated hereby and
thereby and have not been amended or rescinded and remain in full force and
effect; and

 

-6-



--------------------------------------------------------------------------------

(aa) Landlord and Holdco shall have duly executed and delivered to Tenant any
other documents reasonably requested by Tenant.

The documents referred to in clauses (o) through and including clause (y) of
this Section are collectively referred to as the “Transaction Documents.”

During normal business hours and subject to reasonable prior notice to Landlord,
Tenant and its representatives, agents and consultants shall have the right to
enter upon the Cemeteries to conduct such review, inspections and tests as
Tenant deems appropriate (including taking soil samples), provided that Tenant
shall repair any damage that may be caused by such tests. Tenant shall promptly
provide Landlord with a copy of all such third party reviews, inspections and
test results. In addition, Landlord shall cooperate with Tenant and provide
Tenant with access to Landlord’s books, records, materials and other information
as reasonably requested by Tenant in connection with Tenant’s Pre-Commencement
Conditions.

1.4.2 Landlord’s Conditions Precedent to Commencement. Landlord shall have the
right to terminate this Lease after the Pre-Commencement Expiration Date by
providing (prior to the Commencement Date) written notice thereof to Tenant if
any of the following conditions (collectively, the “Landlord’s Pre-Commencement
Conditions”) are not satisfied, in Landlord’s sole and absolute discretion as of
the date of such notice (other than due to the failure of the Landlord to
perform in all material respects its obligations hereunder):

(a) Landlord shall have obtained: (i) Orphans’ Court Approval, (ii) all internal
Archdiocesan approvals and (iii) approvals from the Vatican in accordance with
Canon Law (collectively, the “Landlord Approvals”);

(b) No law, order or judgment shall have been enacted, entered, issued or
promulgated by any governmental authority, arbitrator or mediator, which
challenges, or seeks to prohibit, restrict or enjoin the performance of this
Lease, nor shall there be pending or threatened, any action, suit or proceeding
by or before any governmental authority, arbitrator or mediator, challenging any
performance of this Lease, seeking monetary relief from Landlord by reason of
the performance of this Lease or seeking to effect any material divestiture or
to revoke or suspend any material contract, license, permit or approval of the
Cemeteries by reason of the performance contemplated by this Lease;

(c) Tenant shall have obtained the Tenant Approvals, in form and substance
reasonably satisfactory to Landlord;

(d) There shall have been no material adverse change in either (i) the
operations of StoneMor and Tenants since the Effective Date; or (ii) the
consolidated financial condition of StoneMor since December 31, 2012; provided,
however, that if there has been material adverse change in the financial
condition of any Tenant since December 31, 2012, Tenant shall notify Landlord
and the parties shall cooperate to (i) allow such party to remain as a Tenant,
(ii) replace such Tenant as a party with another subsidiary of StoneMor
reasonably acceptable to Landlord or (iii) remove such party as a tenant, as the
parties shall reasonably agree;

 

-7-



--------------------------------------------------------------------------------

(e) Landlord and the applicable Tenant contemporaneously shall have completed
the purchase of the Waverly Road Tract on the terms and conditions set forth in
the Waverly Purchase Agreement;

(f) Tenant shall have duly executed and delivered to Landlord the Operating
Agreement and therein authorized Landlord to file a UCC-1 “Notice Filing” as
described therein;

(g) Tenant shall have duly executed and delivered to Landlord or Escrow Agent,
as applicable, all Transaction Documents requiring Tenant’s signature and any
other documents reasonably requested by Landlord;

(h) The representation and warranties of the Tenant contained in this Lease
shall be true and correct in all material respects as of the Commencement Date;

(i) Tenant shall have provided to Landlord a form of Burial Right Sales
Agreement (which form shall clearly define Tenant’s obligations (and Landlord’s
lack thereof) to the purchaser) and Landlord shall have approved such form,
which approval shall not be unreasonably withheld, conditioned or delayed; and

(j) Tenant shall have delivered to Landlord an Officer’s Certificate to the
effect that: (i) the representations and warranties of Tenant contained in this
Lease are true and correct in all material respects at and as of the
Commencement Date; (ii) Tenant has discharged, performed or complied with, in
all material respects, all covenants and agreements contemplated by the Lease to
be performed or complied with by Tenant at or prior to the Commencement Date;
(iii) the resolutions attached to the Officer’s Certificate were duly adopted by
the governing board of Tenant, constitute all of the resolutions required and
adopted with respect to the approval of this Lease and the other Transaction
Documents and the matters contemplated hereby and thereby and have not been
amended or rescinded and remain in full force and effect.

1.4.3 Closings. On the Commencement Date, the parties shall conduct a closing
(the “First Closing”) at which the following shall occur (all of which shall be
deemed to have occurred simultaneously): (i) closing on the Waverly Purchase
Agreement shall occur, (ii) the applicable parties shall enter into and deliver
the Operating Agreement, Security Agreement (Archdiocese), Assignment and
Assumption Agreement, Assignment and Assumption Agreement (Management Agreement)
and Escrow Agreement, (iii) the applicable parties shall enter into and deliver
to each of the parties and Land Services USA, Inc., in its capacity as title
agent (“Title Agent”), the Memorandum of Lease, the Mortgages and any UCC-1
financing statements under the Security Agreement (Archdiocese) (each of which
the Title Agent shall cause to be recorded in the applicable county offices),
(iv) the applicable parties shall enter into the Second Closing Transaction
Documents (as defined below) and deliver such documents into escrow to be held
by the Escrow Agent pursuant to the Escrow Agreement and (v) the Up-Front Rent
shall be paid to Landlord. Upon completion of the First Closing, the
Commencement Date

 

-8-



--------------------------------------------------------------------------------

shall be deemed to have occurred. Within five (5) business days after the First
Closing, the parties shall conduct a second closing (the “Second Closing”) and
Tenant shall cause the Escrow Agent to release and deliver the following
documents to the applicable parties, and/or recorded, as applicable: (i) the
Contribution Agreement, (ii) the Special Warranty Deeds, Assumption Agreements,
the UCC-1 Notice Filing described in Section 1.4.2(f) and any UCC-1 financing
statements under the Security Agreement (Holdco) (each of which the Escrow Agent
in its capacity as Title Agent shall cause to be recorded in the applicable
county offices after the Memorandum of Lease and the Mortgages have been
recorded) and (iii) the Security Agreement (Holdco) (collectively, the “Second
Closing Transaction Documents”).

1.4.4 Termination Prior to Commencement Date. Each party (such party (the
“Terminating Party”) shall have the right to terminate this Lease prior to the
Commencement Date as follows:

(a) Pursuant to Section 1.4.1 or Section 1.4.2, as applicable, the Terminating
Party may terminate this Lease after the Pre-Commencement Expiration Date if any
of the conditions precedent to such Terminating Party’s obligations as set forth
in Section 1.4.1 or Section 1.4.2, as applicable, have not been satisfied as of
the date of the Termination Notice (as hereinafter defined) (other than due to
the failure of the Terminating Party to perform in all material respects its
obligations hereunder). In such situation, upon written notice (“Termination
Notice”) to the other party (such party, the “Non-Terminating Party”) given by
the Terminating Party after the Pre-Commencement Expiration Date, this Lease
shall terminate.

(b) If this Lease is terminated by Landlord or Tenant pursuant to this
Section 1.4 or by mutual written consent, this Lease shall be deemed null and
void and the parties shall have no further obligations to each other arising
under the Lease, except to the extent that any such obligations survive the
expiration or earlier termination of this Lease and except that no party shall
be relieved of any liability for any intentional breach of any provision of this
Agreement. Notwithstanding anything to the contrary herein, Landlord shall not
be responsible for any Termination Costs (as defined hereinafter) due to a
termination in accordance with this Section 1.4.

1.4.5 Extension. Anything in this Lease to the contrary notwithstanding: (i) if
Orphans’ Court Approval has not been received by the Pre-Commencement Expiration
Date (other than due to receipt of an adverse decision and the exhaustion of all
appeals), any party may extend the Pre-Commencement Expiration Date to March 31,
2014, by written notice to the other parties hereto and (ii) if StoneMor
reasonably determines (based upon advice of the staff of the Securities and
Exchange Commission or its accountants or lawyers) that StoneMor must include or
incorporate by reference any Historical Financial Information (as defined in
Section 1.7) in any registration statement to be used to raise financing to pay
the Up-Front Rent, Tenant shall have the right to extend the Pre-Commencement
Expiration Date to such date that is 90 days after the date that the Archdiocese
provides the Historical Financial Information (including any audit report
thereon and the consent of the independent accountant to the use of such audit
report and any “comfort letter” from the independent accountants reasonably
requested by the underwriter of any offering of securities) requested by
StoneMor but in no event beyond June 30, 2014; provided however, that
notwithstanding any such extension by Tenant, Tenant shall thereafter have the
right to terminate this Agreement by written notice to Archdiocese if
Archdiocese has not provided the requested Historical Financial Information by
March 31, 2014.

 

-9-



--------------------------------------------------------------------------------

1.5 Exclusivity.

1.5.1 Prior to the Commencement Date and, subject to Section 1.5.2 during the
Term, the Landlord, including its officers, directors, employees, agents,
representatives and Affiliates, shall not directly or indirectly solicit,
initiate, or participate in discussions or negotiations with any person or
company other than Tenant concerning any sale, lease, management or operating
agreement or other similar transaction involving all or any part of the
Cemeteries or their assets directly related to the operation of the Cemeteries.
Because of the difficulty of measuring economic loss as a result of a breach of
the foregoing covenants in this Section, and because of the immediate and
irreparable damage that would be caused for which there may be no other adequate
remedy at law, the parties hereto agree that, in the event of a breach of the
foregoing covenants in this Section, such covenants may be enforced by
injunction or restraining order.

1.5.2 Notwithstanding anything contained herein to the contrary, Landlord may
market the property for sale or lease: (i) beginning on and after the 10th
anniversary of the Commencement Date though the end of Lease Year 11 provided
that Landlord has provided to Tenant an irrevocable election to terminate the
Lease pursuant to a Lease Year 11 Termination under Section 9.3.1(c);
(ii) beginning on and after the 58th anniversary of the Commencement Date; and
(iii) during any time after a Tenant Default (as defined in Section 9.1.1)
remains uncured by Tenant for a period of at least six (6) months; provided,
however, that Landlord may only complete a sale or lease of the Cemeteries to a
third party if Tenant’s rights hereunder have been terminated in accordance with
the terms of this Agreement and, when applicable, Landlord has complied with
Tenant’s rights under Section 11.1.

1.5.3 Notwithstanding anything contained herein to the contrary, Landlord may
transfer its rights hereunder and the Cemeteries to an Affiliate of Archdiocese
that is other than a natural person if done in conjunction with a restructuring
or an organizational decision involving the Landlord or any successor thereto
provided that: (i) such transfer is not adverse to the interests of StoneMor and
Tenant as reflected in this Lease and the Transaction Documents as determined by
StoneMor in its sole and absolute discretion, (ii) the Archdiocese shall remain
liable for the obligations of the Landlord hereunder and under the Transaction
Documents and (iii) the transferee assumes all of the Obligations of the
Landlord under this Lease and the Transaction Documents.

1.6 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth herein, each of Landlord and Tenant shall use their
respective commercially reasonable efforts to take such actions as are necessary
to expeditiously satisfy the conditions precedent set forth in Section 1.4.,
including, without limitation, cooperating with the other party, executing and
delivering such additional documents, instruments and assurances and taking such
further actions as may be reasonably required to satisfy such conditions or as
may be reasonably requested by the other party.

 

-10-



--------------------------------------------------------------------------------

1.7 Access to and Use of Historical Financial Information. From and after the
date hereof, Archdiocese: (a) at its cost, shall provide to StoneMor and its
authorized representatives (i) the audited financial statements of the Office of
Catholic Cemeteries as of and for the fiscal years ended June 30, 2011, 2012 and
2013, and the audit reports thereon, and unaudited financial statements for any
subsequent quarterly periods ending prior to the Commencement Date
(collectively, the “Historical Financial Information”); (b) shall use
commercially reasonable efforts to obtain the cooperation of their independent
accountants to assist StoneMor and its authorized representatives to the extent
reasonably requested by them, including obtaining from the independent
accountants (i) consents to the inclusion or incorporation by reference of their
audit reports to the Historical Financial Information in any offering of
securities or in any report filed pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and (ii) “comfort letters” on the
Historical Financial Information to the underwriters in connection with any
offering of securities (collectively, “Independent Accountant Materials”); and
(c) subject to the immediately following sentence, shall provide cooperation,
full access to, and use of, the Archdiocese’s books and records, accounting
information, its or its independent accountants’ workpapers, notes and related
materials, prepared, reviewed or compiled with respect to, or including, the
business and assets of the Cemeteries (including the Cemeteries that are the
subject of the Management Agreement) (whether in the possession of the
Archdiocese or its accountants) for the period from June 30, 2010 through and
including the Commencement Date, and any interim periods therein (collectively,
the “Additional Financial Information”); in each case, for review, duplication,
analysis and any other legal use, including but not limited to, for use in
connection with any offering of securities or any reports filed pursuant to the
Exchange Act (including the preparation of any pro forma financial information)
or applicable state “blue sky” laws. The Archdiocese shall promptly consider any
requests for Additional Financial Information with the understanding that there
may be various internal reasons for the Archdiocese to reject such request in
its sole discretion. To the extent that the production of Additional Financial
Information requires cooperation, consent or other action by a third party, the
Archdiocese will make commercially reasonable efforts to obtain the same if it
determines, in its sole discretion that it agrees to such information being
provided. In any event, if the Archdiocese, despite such commercially reasonable
efforts, cannot produce the Additional Financial Information, or, with respect
to Additional Financial Information for which it has determined, in its sole
discretion, that it will not produce and/or does not want produced by any third
party, the Archdiocese shall promptly so advise Tenant and the Archdiocese shall
not be deemed in breach of this Lease as a result of that decision. To the
extent that the Archdiocese is providing any Historical Financial Information,
Independent Accountant Materials or Additional Financial Information,
Archdiocese shall execute and deliver or use commercially reasonable efforts to
cause to be executed and delivered to their independent accountants such
representation letters, in form and substance customary of representation
letters provided to external audit firms by management of a nonprofit, tax
exempt entity whose financial statements are the subject of an audit, as may be
reasonably requested by the independent accountants.

 

-11-



--------------------------------------------------------------------------------

ARTICLE II

RENT

2.1 Payment of Up-Front Rent. Tenant shall pay to Landlord an up-front rental
payment of Fifty Three Million Dollars ($53,000,000) (the “Up-Front Rent”) on
the Commencement Date.

2.2 Payment of Fixed Rent. Tenant covenants and agrees to pay to Landlord, at
the address of Landlord set forth in Section 14.2 hereof, or such other place as
Landlord may from time to time direct by notice in writing to Tenant, fixed rent
for the Cemeteries in the following amounts (the “Fixed Rent”):

 

Lease Years 1-5

  None

Lease Years 6-20

  $1,000,000 per Lease Year

Lease Years 21-25

  $1,200,000 per Lease Year

Lease Years 26- 35

  $1,500,000 per Lease Year

Lease Years 36-60

  None

As used in this Lease, the first “Lease Year” shall be the period from (and
including) the Commencement Date through (and including) the last day of the
calendar month in which the first anniversary of the Commencement Date falls
(unless the Commencement Date is the first day of a month, in which event the
first Lease Year shall end on the day prior to the first anniversary of the
Commencement Date), and each period of twelve (12) full consecutive calendar
months thereafter shall be a subsequent Lease Year. The Fixed Rent shall be paid
in equal quarterly installments in advance on the first (1st) day of each
calendar quarter of each Lease Year in which Fixed Rent is payable, provided
that Fixed Rent for Lease Years 6 through and including Lease Year 11 (the
“Deferred Fixed Rent”) shall be deferred as follows: (i) in the event that the
Landlord terminates the Lease pursuant to a Lease Year 11 Termination under
Section 9.3.1(c), or in the event that the Tenant terminates the Lease pursuant
to Section 9.2.1(d) as a result of a Landlord Default prior to the end of Lease
Year 11 (collectively, a “Covered Termination”), the Deferred Fixed Rent shall
be forfeited by Landlord, shall not be due and payable and shall be retained by
Tenant; or (ii) in the event that the Lease is not terminated by a Covered
Termination, the Deferred Fixed Rent shall become due and payable thirty
(30) days after the end of Lease Year 11 together with interest at an annual
rate equal to the rate of interest in effect from time to time under Tenant’s
senior credit facility (or in the event that no such facility is in effect, the
“prime rate” as published in The Wall Street Journal from time to time),
calculated based upon the dates when quarterly installments of such Deferred
Fixed Rent otherwise would have been due and payable pursuant to this Section
but for this proviso, with interest compounded quarterly. In the event that the
Commencement Date or the Termination Date (as hereinafter defined) does not
occur on the first (1st) day of a quarter or last day of the quarter, as
applicable, the installment of Fixed Rent for the partial quarter in which the
Commencement Date or Termination Date occurs shall be pro-rated on the basis of
the number of days of the Term within such quarter. Landlord and Tenant agree
that only a de minimis portion of the Up-Front Rent and Fixed Rent is
attributable to the rental of any personal property of Landlord.

 

-12-



--------------------------------------------------------------------------------

2.3 Payment of Additional Rent; Net Lease. In addition to the Fixed Rent, Tenant
shall pay, as and when the same become due and owing, as additional rent, all
other monies and obligations of Tenant expressly provided for in this Lease (the
“Additional Rent”). It is the intention of Landlord and Tenant that, except as
otherwise set forth in this Lease, the rental herein specified shall be net to
Landlord and that all costs, expenses, and obligations of every kind relating to
Tenant’s use and occupancy of the Cemeteries which may arise during the Term
shall be paid by Tenant. Landlord and Tenant agree that no portion of any
Additional Rent is attributable to the rental of any personal property of
Landlord.

2.4 Sale of Undeveloped Land. Tenant shall have the right to request that
Landlord consent to Tenant’s request from time to time that Landlord sell (to a
party that is Independent (as defined below) of, and not an Affiliate of,
StoneMor or any party that is a Tenant) all or portions of undeveloped (as of
the time of such request) land at Holy Savior Cemetery (sales of up to 100 acres
in the aggregate) and All Saints Cemetery (sales of up to 100 acres in the
aggregate) and at All Souls Cemetery (sales of up to 150 acres in the
aggregate), including without limitation approval for applying for or obtaining
lot line/subdivision approval as may be required to legally convey such
undeveloped land, which consent shall not be unreasonably withheld, conditioned
or delayed by Landlord. Tenant also shall have the right to request that
Landlord consent to a sale of undeveloped (as of the time of such request) land
at (i) the foregoing Cemeteries above the respective amounts and (ii) at all
other Cemeteries, which sales may be approved or denied in Landlord’s sole and
absolute discretion. In connection with any request for consent under this
Section: (a) Landlord may absolutely reject any request requiring Landlord to
finance any portion of the sales prices; and (b) Tenant and Landlord each may
submit to the other party its good faith estimate and description of Applicable
Sale Costs (as hereinafter defined) expected to be incurred by such party, which
estimate shall be subject to the other party’s consent, not to be unreasonably
withheld, conditioned or delayed by the other party. If Landlord approves the
sale of undeveloped land, Tenant shall pay to Landlord, as Additional Rent,
fifty-one percent (51%) of the Net Proceeds (as hereinafter defined) of any such
sale upon closing of such sales or upon receipt of payment if not paid at
closing. Landlord shall cooperate with Tenant and sign and deliver all necessary
applications and plans required to effectuate such lot line
adjustment/subdivision. Landlord shall execute and deliver to the purchaser of
any such undeveloped land, a special warranty deed and such other documents as
may be reasonably required by Tenant, the title insurer and/or the purchaser to
effectuate such sale and Tenant shall execute and deliver to the purchaser of
any such undeveloped land a partial mortgage release of the Mortgage with
respect to the property sold. “Net Proceeds” means (i) the gross proceeds from
such sale less (ii) applicable sales and transfer taxes (but not including taxes
based on income) paid or payable by Tenant or Landlord and the reasonable costs
and expenses of such sale incurred and paid or payable by Tenant or Landlord,
including without limitation reasonable attorney’s fees and costs, brokerage
fees, engineering fees, permitting and other subdivision costs and fees,
recording fees, title fees and other related costs and expenses (the foregoing
taxes, fees, costs and expenses collectively, “Applicable Sale Costs”), provided
that the amount of the aggregate Applicable Sale Costs that exceed 110% of the
good faith estimate previously provided by Tenant or Landlord, as applicable,
shall not be included in Applicable Sale Costs of such party unless the other
party approves such excess amount, which consent shall not be unreasonably
withheld, conditioned or delayed. Applicable Sales Costs of Tenant and Landlord
shall be paid to each such party as applicable from the gross proceeds of the
sale. A person or entity shall be considered “Independent” of a party to this
Lease if that person or entity is not,

 

-13-



--------------------------------------------------------------------------------

and no director, executive officer, general partner, managing member or
beneficial owner of 10% or more the voting equity (“10% Holder”) of such person
or entity (or any member of any such person’s, director’s, executive officer’s,
general partner’s, managing member’s or 10% Holder’s Immediate Family) is a
director, executive officer, general partner, managing member or 10% Holder of
such party to this Lease. “Immediate Family” of a person means such person’s
spouse, parent, stepparent, child, stepchild, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law and sister-in-law,
and any person (other than a tenant or employee) sharing the household of such
person.

2.5 Development of Non-Christian/Non-Sectarian Burial Gardens.

(a) Tenant shall have the right to propose to develop non-Christian and/or
non-sectarian burial gardens at Holy Savior Cemetery, All Saints Cemetery and
All Souls Cemetery. Such gardens shall be sold and conveyed to Tenant prior to
commencement of development with a distinct and separate name, sign, internal
roadways and entrance determined by Tenant, subject to the consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. Such
development shall count as part of the acreage limitations of Section 2.4 above
and shall be subject to the consent of the Landlord as provided in Section 2.4.
(i.e., if within the acreage limitation, Landlord’s consent shall not be
unreasonably withheld, conditioned or delayed by Landlord and above the
applicable acreage limitation, Landlord’s consent may be given or denied in
Landlord’s sole and absolute discretion). In connection with any request for
consent under this Section, Tenant and Landlord each may submit to the other
party its good faith estimate and description of Applicable Development Costs
(as hereinafter defined) expected to be incurred by such party, which estimate
shall be subject to the other party’s consent, not to be unreasonably withheld,
conditioned or delayed by the other party. Upon conveyance, Tenant shall pay the
Landlord as Additional Rent an amount equal to (i) the average of two appraisals
based on an income approach for appraising land for cemetery use (the “Appraisal
Average”) plus (ii) 50% of Landlord’s Applicable Development Costs less
(ii) less 50% of Tenant’s Applicable Development Costs. Such amount shall be
payable in equal installments over ten (10) years with interest at an agreed
market interest rate. One appraiser shall be selected by Tenant and one
appraiser shall be selected by Landlord; provided, however, that if either party
has not selected an appraiser within five (5) business days after Landlord’s
consent (or deemed consent pursuant to Section 14.2), the other party shall have
the right to select such appraiser upon written notice to the other party. Each
appraiser shall be: (i) Independent of, and not an Affiliate of, any party
hereto and (ii) MAI certified in good standing and shall have experience in the
appraisals of cemeteries and cemetery operations.

(b) If either appraisal differs from the other appraisal by 20% or more,
Landlord or Tenant may require that the two appraisers mutually select a third
appraiser to also issue an appraisal of the property in question, with such
appraisal and appraiser being subject to the same standards as the first two.
The third appraiser’s valuation shall then be included with the other two
appraisals in determining the Appraisal Average. The cost of the third appraisal
shall be shared equally by Landlord and Tenant.

(c) Landlord shall cooperate with Tenant and sign and deliver all necessary
applications and plans required to effectuate such lot line
adjustment/subdivision. Landlord shall execute and deliver to the Tenant, a
special warranty deed and such other

 

-14-



--------------------------------------------------------------------------------

documents as may be reasonably required by Tenant and/or the title insurer to
effectuate such sale. Subject to and consistent with the terms and conditions of
its existing credit agreement, Tenant agrees to execute customary loan
documents, including without limitation a note and mortgage with a due on sale
(excluding plot sales) clause which would be based upon the sale price of the
acreage sold. Tenant also agrees to execute a partial mortgage release of the
Mortgage with respect to the property sold. For a period of five (5) years
following any such conveyance to Tenant, Tenant agrees that it will not, other
than individual sales of burial spaces, engage in sales of any of the ground or
burial garden(s) that were part of such conveyance. “Applicable Development
Costs” means the reasonable costs and expenses of such sale incurred and paid or
payable by Tenant or Landlord in subdividing and effecting the transfer of such
land, including without limitation reasonable attorney’s fees and costs
applicable to the subdivision, brokerage fees, engineering fees, appraiser fees,
permitting and other subdivision costs and fees, recording fees, title fees and
other related costs and expenses, provided that the amount of the aggregate
Applicable Development Costs that exceed 110% of the good faith estimate
previously provided by Tenant or Landlord, as applicable, shall not be included
in Applicable Development Costs of such party unless the other party approves
such excess amount, which consent shall not be unreasonably withheld,
conditioned or delayed. Upon full payment of the amount owed to Landlord under
this Section, Landlord shall execute and record a mortgage satisfaction and
release (in form and substance mutually acceptable to Landlord and Tenant) in
the applicable county where the property is located.

2.6 Christian Burials. During the first two (2) Lease Years, there shall be no
non-Catholic burials at the Cemeteries, except to the extent permission is
granted for a non-Catholic decedent by the Landlord in accordance with Landlord
custom and practice. From and after the end of Lease Year 2, Tenant shall have
the right to permit Christian burials in Catholic burial gardens at the
Cemeteries, subject to the consent of the Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Prior to such consent being
granted for a particular Cemetery and such Christian burial occurring, Tenant
shall operate each Cemetery in accordance with Section 3.2.20 below and shall
continue to do so for each Cemetery not subject to this exception. Even after
such consent has been given, Tenant shall continue to operate each cemetery
subject to such consent in accordance with Section 3.2.20 to the extent it would
not be inconsistent with the consent granted. Anything in this Lease to the
contrary notwithstanding, Tenant may provide a burial to any decedent that owned
a burial plot in a Cemetery as of the Commencement Date, unless the burial of
such decedent would be inconsistent with the Code of Canon Law due to the
notoriety or conduct of such decedent while alive. The Landlord believes such
circumstances would be rare.

2.7 Development of Funeral Home and/or Crematories. Tenant shall have the right
to develop funeral homes and/ or crematories at the Cemeteries, subject to the
prior written consent of the Landlord in its sole and absolute discretion.

2.8 Cell Phone Towers. With the prior written consent of the Landlord which
consent shall not be unreasonably withheld, conditioned or delayed, Tenant,
StoneMor or any of their respective Affiliates shall have the right to construct
and maintain, or lease or license to a third party the right to construct and
maintain, cell phone towers or structures for related purposes (using “cell
phone trees” or other desirable aesthetic style) subject to such structures
being constructed in a reasonable location and in a reasonable manner. All
revenue received by

 

-15-



--------------------------------------------------------------------------------

Tenant, StoneMor or any of their respective Affiliates from such structures or
leases or licenses shall be subject to the revenue sharing arrangement described
in Section 2.10 below. Landlord shall execute such non-disturbance agreements or
other documents as may be reasonably requested by a lessee or licensee in
connection with the foregoing.

2.9 Other Activities. Except as otherwise provided in this Article II, other
activities outside of normal cemetery operations shall be subject to the
reasonable discretion of the Landlord. For avoidance of doubt, a violation of
the Code of Canon Law or any activity outside of normal cemetery operations and
impinging on the dignity or character of the Cemetery (in each case as solely
interpreted and determined by the Landlord) shall constitute an objection in the
exercise of reasonable discretion by the Landlord.

2.10 Revenues Unrelated to Normal Cemetery Operations. Any revenue from any
source received by Tenant on account of the Cemeteries but unrelated to normal
and customary operations of the Cemeteries (an “Unrelated Activity”) shall be
subject to a sharing arrangement of fifty-one percent (51%) of (i) the gross
revenues from the Unrelated Activity less (ii) Tenant’s and Landlord’s
reasonable costs and expenses applicable to the Unrelated Activity, to be paid
to Landlord as Additional Rent. In connection with any request for consent under
Section 2.9 or this Section 2.10, Tenant and Landlord each may submit to the
other party its good faith estimate and description of any applicable costs and
expenses expected to be incurred by such party in connection with such Unrelated
Activity, which estimate shall be subject to the other party’s consent, not to
be unreasonably withheld, conditioned or delayed by the other party; provided
that the amount of the aggregate applicable costs and expenses that exceed 110%
of the good faith estimate provided by Tenant or Landlord, as applicable shall
not be included as reasonable costs and expenses of such party unless the other
party approves such excess amount, which consent shall not be unreasonably
withheld, conditioned or delayed. Applicable costs and expenses of Tenant and
Landlord shall be paid to each such party as applicable from the gross revenues
of the Unrelated Activity. For the avoidance of doubt: (i) no revenue sharing or
Additional Rent shall be payable with respect to the normal and customary
operation of the Cemeteries or with respect to Section 2.6 or Section 2.7;
(ii) no revenue sharing or Additional Rent shall be payable with respect to
Section 2.4 or Section 2.5 except as described in such Sections; and (iii) any
rent payable to the Landlord under the farm leases included in the Assumed
Contracts shall be subject to sharing as provided in this Section.

ARTICLE III

DUTIES AND RIGHTS OF TENANT

3.1 In General. During the Term, Tenant shall have control of, and assume
responsibility for, all matters relating to the operation and maintenance of the
Cemeteries, subject to the terms hereof.

3.2 Duties of Tenant. Without limiting the generality of Section 3.1 of this
Lease, and subject to any limitations set forth herein, Tenant shall have
control of, and shall assume responsibility for the operation and maintenance
of, the Cemeteries during the Term, including, but not limited to, the
following:

 

-16-



--------------------------------------------------------------------------------

  3.2.1 Maintaining the existing character of the Cemeteries, and keeping in
good order, condition and repair the Cemeteries and all facilities and
properties within the Cemeteries, including access roads, streets, sidewalks and
curbs, in a manner which is consistent with the current design and appearance of
the Cemeteries and with the Standards of Care for the Catholic Cemeteries of the
Archdiocese of Philadelphia annexed hereto as part of Schedule 3.2.1;

 

  3.2.2 Subject to the further conditions of Schedule 3.2.1, selling Burial
Rights within the Cemeteries in a manner by which each sale of Burial Rights
will be perpetual;

 

  3.2.3 Performing all interments and disinterments at the Cemeteries with a
right of access for such purpose through all real property comprising the
Cemeteries;

 

  3.2.4 Conducting all sales and completing all deliveries of cemetery goods,
merchandise and services at the Cemeteries;

 

  3.2.5 Managing, processing and timely paying accounts payable incurred in the
operation of the Cemeteries;

 

  3.2.6 Billing and collecting all accounts and notes receivable which are
generated in, or which are directly related to, the operation of the Cemeteries,
including those IR Receivables (as defined in the next sentence) existing as of
the Commencement Date (which Landlord hereby transfers to Tenant effective as of
the Commencement Date) and those created during the Term (the “Receivables”);
provided, however, that accounts, notes, pledges, cash and other receivables
which are generated by Landlord in connection with any and all investments,
financing, loans to third parties unrelated to sales of interment rights or
cemetery related services, or fund or capital raising drives or campaigns, or
funds designated as perpetual care funds shall not be included as Receivables
and shall remain the sole and exclusive property of Landlord. For the avoidance
of doubt: (i) with respect to accounts receivable and notes receivable that
represent amounts owing to Landlord from the sale of interment rights prior to
the Commencement Date (“IR Receivables”), to the extent that funds are paid to
Landlord prior to the Commencement Date, such funds shall be the property of
Landlord and (ii) effective as of the Commencement Date, the remaining
outstanding balances of IR Receivables shall be the property of the Tenant;
effective as of the Commencement Date, the Landlord hereby assigns and transfers
to Tenant all of the Receivables as of the Commencement Date and agrees to
provide Tenant with a true and correct list showing the names of the account
debtors and amounts owed as of the Commencement Date;

 

-17-



--------------------------------------------------------------------------------

  3.2.7 Maintaining complete books and records regarding the operation of the
Cemeteries, including, but not limited to, sales and locations of Burial Rights,
accounts reconciliation, general ledger maintenance, inventory and file
maintenance and budgeting services (the “Tenant’s Records”); provided, however,
Tenant and its representatives shall be afforded access to the Cemeteries’
Records (as hereafter defined) as provided herein; and provided, further, that
Landlord and its representatives shall have access to, and the right to audit
(at Landlord’s expense), during normal business hours, upon reasonable request,
the Tenant’s Records, including without limitation, records pertaining to:
(a) the Merchandise Trust Funds (as hereinafter defined); (b) the Endowment Care
Trust Funds (as hereinafter defined); and (c) the transactions described in
Sections 2.8 through 2.10;

 

  3.2.8 Paying all costs associated with sales, management, operations and
maintenance of the Cemeteries;

 

  3.2.9 Paying all charges for gas, electricity, water, telephone and other
utilities used or consumed in connection with the operation and maintenance of
the Cemeteries during the Term;

 

  3.2.10 Developing and supervising all sales and marketing programs for the
Cemeteries;

 

  3.2.11 Negotiating and entering into contracts necessary for operation of the
Cemeteries, subject to any limitations set forth herein;

 

  3.2.12 Performing the obligations of Cemeteries under all of the contracts,
agreements, leases, licenses and commitments listed on Schedule 3.2.12 annexed
hereto (the “Assumed Contracts”) to the extent that such obligations arise or
become due from and after the Commencement Date and are not due to any breach of
any Assumed Contract by Archdiocese; provided, however, that Tenant is not
assuming the contracts set forth under the heading “Excluded Contracts” in
Schedule 3.2.12.

 

  3.2.13 Establishing and maintaining for each of the Cemeteries in accordance
with Pennsylvania law (i) an endowment care trust fund (the “Endowment Care
Trust Fund” and collectively for all Cemeteries, the “Endowment Care Trust
Funds”) pursuant to an agreement substantially in the form attached hereto as
Schedule 3.2.13A (subject to reasonable future amendment and revision) and
(ii) a merchandise trust fund (the “Merchandise Trust Fund” and collectively for
all Cemeteries, the “Merchandise Trust Funds”) pursuant to agreements
substantially in the form attached hereto as Schedule 3.2.13B (subject to
reasonable future amendment and revision), including deposits to and withdrawals
from the Merchandise Trust Funds as a result of the sale of Burial Rights or the
sale, delivery and performance of goods, merchandise and services; the Endowment
Care Trust Funds and the Merchandise Trust Funds are: (x) to be separate and
segregated trusts established and designated solely for the purposes for which
established and (y) not to be commingled in any manner with other funds of
Tenant or its Affiliates.

 

-18-



--------------------------------------------------------------------------------

  3.2.14 Evaluating and purchasing capital equipment for the Cemeteries (each
such equipment purchase individually referred to as a “Capital Equipment
Expenditure” and collectively as “Capital Equipment Expenditures”) as may be
reasonably necessary for the operation of the Cemeteries;

 

  3.2.15 Consistent with the current character, design and appearance of the
Cemeteries, planning, developing, managing and constructing new burial gardens,
mausoleums and other interment facilities (each such project individually
referred to as a “Development Capital Expenditure” and collectively as the
“Development Capital Expenditures”); provided, however, that in the event that
(x) the Lease terminates (i) on the Expiration Date or (ii) due to a termination
by Landlord pursuant to Section 9.2.1(d) as a result of a Tenant Default, and
(y) Tenant has not previously received the approval of Landlord (which, if
sought, shall not be unreasonably withheld, conditioned or delayed) to any
single Development Capital Expenditure that has an unamortized cost in excess of
$100,000 on such Termination Date, the unamortized amount of such Development
Capital Expenditure shall not be deemed, or included in as, a Development
Capital Expenditure for the purposes of the reimbursement provisions of
Section 9.3.2(c)(i);

 

  3.2.16 Maintaining roads, properties, buildings and facilities at the
Cemeteries (“Maintenance Capital Expenditures”);

 

  3.2.17

Employing office personnel, office supervisors, sales staff, maintenance
personnel and grounds superintendents and any other full time or seasonal
workers in connection with the maintenance and operation of the Cemeteries,
including each of the full-time employees of the Cemeteries listed on Schedule
3.2.17 attached hereto (“Current Employees”). Current Employees as of the
Commencement Date that accept employment and become employees of Tenant
(“Transferred Employees”) shall be entitled to compensation at their current
base salary from the Commencement Date until the end of Lease Year 2 as well as
participation in Tenant’s employee benefit plans (including health benefit
plans) in accordance with the terms of such plans. Tenant will recognize all
service that each Transferred Employee had with Landlord, as if such service
were with Tenant for vesting, eligibility and accrual purposes for any and all
employee benefit plans, vacation, sick or other paid leave policies or other
such benefit policies maintained by Tenant. For the avoidance of doubt, per
Landlord’s applicable policies regarding the Current Employees, once they leave
the employ of Landlord (in this instance as of the First Closing Date): (i) they
lose any accrued sick time and will not be entitled to use it

 

-19-



--------------------------------------------------------------------------------

  or to any credit or payment for the same; and (ii) they maintain vacation time
that has accrued since the last occurring anniversary date of the hiring of the
employee in question and which has not been used. Landlord shall be responsible,
in accordance with Archdiocesan policy, for compensating the Current Employees
for the aforementioned accrued but unused vacation time. In the event any
full-time Transferred Employee is terminated without cause prior to the end of
Lease Year 2 (the “Severance Period”), said employee shall receive during the
Severance Period (i) severance equal to the current base salary that would have
been paid had such employee remained employed during the Severance Period and
(ii) if such terminated Transferred Employee elects COBRA health care
continuation, then for as long as such continuation coverage is in effect (but
not beyond the Severance Period), an amount equal to the amount, if any, that
Tenant was paying for such employee’s health care coverage prior to such
termination, which amount shall be applied towards such employee’s COBRA
coverage during the Severance Period, in each case, less applicable
withholdings, payable in accordance with Tenant’s normal payroll practices. In
addition, with respect to the three Transferred Employees that are engaged in
pre-need sales, in the event any of such Transferred Employees are terminated
without cause during the Severance Period, in addition to base compensation as
provided above, such employee shall be entitled to receive commission
compensation at a rate equal to the average of the commissions earned by such
Transferred Employee during 2012 and 2013 for (i) a period of one year (but not
beyond the end of the Severance Period) if such Transferred Employee did not
meet the Average Quota (as defined below) on a pro rata basis as of the date of
termination and (ii) a period of two years (but not beyond the end of the
Severance Period) if such Transferred Employee did meet the Average Quota on a
pro rata basis as of the date of termination, in each case, less applicable
withholdings, payable in accordance with Tenant’s normal payroll practices. For
purposes of this section 3.2.17: (i) “cause” is defined as willful neglect of
duty, willful misconduct, misappropriation or insubordination, indictment for or
conviction of a felony, or indictment for or commission of an offense involving
moral turpitude or fraud, so long as the employee is, to the extent practicable,
provided with any applicable rights to notice and an opportunity to cure to the
extent then provided under Tenant’s employee handbook or employee policies; and
(ii) “Average Quota” shall mean the average of the annual pre-need sales
credited to a Transferred Employee during 2012 and 2013. For the avoidance of
doubt, part-time and seasonal employees of the Cemeteries shall not be entitled
to severance benefits. Landlord has provided to Tenant a true and correct list
in all material respects of (i) the base salaries of each Current Employee as of
the date hereof and (ii) the commissions earned by any Current Employee for
2012. At or prior to the Commencement Date, Landlord shall provide to Tenant:
(i) the commissions earned by any Current Employee for 2013; (ii) the annual
pre-need sales credited to a Current Employee during 2012 and 2013 and (iii) the
amounts payable by each Current Employee as of the Commencement Date with
respect to their health coverage.

 

-20-



--------------------------------------------------------------------------------

  3.2.18 Maintaining at the expense of Tenant all permits, licenses and
approvals required to operate and maintain the Cemeteries;

 

  3.2.19 Except for actions otherwise permitted hereunder, not taking any action
knowingly inconsistent with the maintenance of the local, state and federal tax
exemptions of the Cemeteries in accordance with applicable law;

 

  3.2.20 Subject to the further conditions of Schedule 3.2.1 annexed hereto,
operating the Cemeteries consistent with the rite of Christian funeral and
Catholic burial traditions;

 

  3.2.21 Designating a liaison to the Landlord and to assist Landlord
representatives on the Joint Advisory Committee with the discharge of their
duties thereon;

 

  3.2.22 Tenant shall continue the Landlord’s practice of providing without
charge: (i) up to three hundred (300) indigent burials a year; and (b) burials
for priests from the Landlord;

 

  3.2.23 Appointing a member of senior management of Tenant to oversee all
Cemetery operations;

 

  3.2.24 Leasing from the Landlord office space at 222 N. 17th Street,
Philadelphia, Pennsylvania on commercially reasonable terms as agreed by the
parties;

 

  3.2.25 Except for operations conducted on ground which was sold pursuant to
Sections 2.4 or 2.5, Tenant shall have the right to use all (i) fictitious or
other trade names using the name of the Landlord or any Cemetery and (ii) any
marketing and advertising materials for the Cemeteries, subject with respect to
clauses (i) and (ii) to the Landlord’s approval, which approval in either event
shall not be unreasonably withheld, conditioned or delayed; Tenant shall submit
such materials (including, without limitation, any filings or applications
related to fictitious names, trade names or similar filings) to Landlord at
least fifteen (15) days prior to their intended usage date provided, however,
that after any such materials have been approved, no further approval shall be
required with respect to substantially similar fictitious or other trade names
or marketing and advertising materials as long as (x) no significant material
issues arose with the previous use of such materials and (y) Tenant submits such
materials to Landlord at least fifteen (15) days prior to their intended usage
date;

 

  3.2.26 Engaging a public relations firm (which may be a firm regularly engaged
by StoneMor) reasonably acceptable to Landlord, at Tenant’s expense, to assist
the parties prior to the Commencement Date, during the transaction and
post-Commencement Date to properly describe the transaction and to address
questions raised by the community; and

 

-21-



--------------------------------------------------------------------------------

  3.2.27 Seeking approval of Landlord prior to conducting any activities at any
of the Cemeteries that would be outside of normal cemetery operations including,
without limitation, any activity contrary to the Code of Canon Law.

3.3 Rights of Tenant. Without limiting the generality of Section 3.1 of this
Lease, and subject to specific limitations set forth herein, Tenant shall have
during the Term the following rights in connection with the operation and
maintenance of the Cemeteries:

 

  3.3.1 Subject to the further conditions of Schedule 3.2.1, the sole and
exclusive right to use of the Cemeteries for the purpose of selling Burial
Rights and all related goods, merchandise and services, in the Cemeteries, with
it expressly understood and agreed that such sale of Burial Rights during the
Term by Tenant to customers of the Cemeteries shall be in perpetuity;

 

  3.3.2 The right to receive cash or other proceeds from the sale of Burial
Rights in the Cemeteries and from all sales of cemetery goods, merchandise and
services whether or not related to the sale of Burial Rights;

 

  3.3.3 The right to all benefits and entitlements of, or relating to, the
Cemeteries which arise under or as a result of the Assumed Contracts;

 

  3.3.4 The right to all benefits and entitlements under all of the written
contracts, engagements and commitments relating to the provision or sale by
Cemeteries of at-need or pre-need cemetery goods, merchandise, properties or
services, plus or minus any similar items listed on Schedule 3.3.4 annexed
hereto (collectively, the “Pre-/At-Need Contracts”);

 

  3.3.5 The right to the use of all of the permits of the Cemeteries necessary
for the operation, maintenance or expansion of the Cemeteries, to the extent
such use is permitted by law;

 

  3.3.6 The right to all of the Receivables as defined in, and subject to the
limitations of, Section 3.2.6;

 

  3.3.7 The right to take all actions reasonably necessary to perform Tenant’s
duties under Section 3.2 hereof, subject to the terms and conditions of this
Lease;

 

  3.3.8 The right to (a) use and include the name of Landlord or any Cemetery in
any fictitious or other name that Tenant may adopt in conformity with and
subject to the laws of the Commonwealth of Pennsylvania, and in any advertising
and marketing materials, in either case in connection with the lease, use and
operation of the Cemeteries, subject to the approval requirements of
Section 3.2.25 and (b) utilize, operate and maintain the web sites, domain
names, telephone numbers and listings and intellectual property of the
Cemeteries in connection with the use and operation of the Cemeteries;

 

-22-



--------------------------------------------------------------------------------

  3.3.9 The sole and exclusive right to use and access, on an “as is, where is”
basis, all of the existing equipment, furniture, tools, vehicles, buildings and
furnishings of the Cemeteries without charge;

 

  3.3.10 The right to apply for certain subdivision, zoning and land use
approvals, including zoning changes, variances, special exceptions, conditional
use approvals, easements and/or similar permits, approvals or exceptions as may
be deemed necessary by Tenant in order for Tenant to develop, operate and use
the Cemeteries in the manner contemplated by this Lease (collectively, “Zoning
Approvals”). Landlord shall reasonably cooperate with Tenant and shall, at
Tenant’s expense, sign and deliver all necessary applications and plans required
to effectuate any Zoning Approvals. If applicable law requires that any action
or proceeding for any Zoning Approvals be brought by, or in the name of,
Landlord, Landlord, at Tenant’s sole expense, shall join therein or permit such
action or proceeding to be brought in its name; and

 

  3.3.11 Other rights as set forth in this Lease.

3.4 Revenue, Cost and Expense. All revenue derived from the sale of the Burial
Rights and all related goods, merchandise and services at each of the Cemeteries
(the “Tenant’s Revenue”) shall be paid to Tenant; provided, however, that all
revenue derived from the sale of cemetery services and goods and merchandise
shall be paid to Tenant subject to Section 3.2.13. The cost and expense of
fulfilling the duties and responsibilities of Tenant as set forth in Section 3.2
of this Lease shall be paid by, and shall be the responsibility of, Tenant.

3.5 Liabilities. Tenant shall pay and perform when due all of Tenant’s
Liabilities. “Tenant’s Liabilities” means the costs, expenses, obligations and
liabilities related to or arising from the operation, maintenance and or
possession of the Cemeteries which accrue and arise from and after the
Commencement Date and during the Term, the duties and obligations of the Tenant
as set forth in Section 3.2 and other provisions of this Lease and any and all
costs, expenses, debts, liabilities or obligations of Tenant including, without
limitation, costs, expenses, debts, liabilities or obligations (a) associated
with Tenant’s endowment care funds (except to the extent that the Endowment Care
Trust Funds are transferred to Landlord pursuant to Section 9.3.3(b)); (b) which
arise out of acts or omissions of Tenant or its employees, agents or
representatives; (c) which arise from any environmental condition to the extent
Tenant is responsible under Section 12.1.2; (d) in connection with any
obligations or liabilities of or claims or litigation against Tenant (i) that
are unrelated to the Cemeteries or (ii) to the extent related to Tenant’s
operation or possession of the Cemeteries during the Term of the Lease; (e) the
obligations under the Assumed Contracts arising from and after the Commencement
Date and not due to any breach of any Assumed Contract by Archdiocese; or
(f) which relate to (i) any tax imposed on Tenant including, without limitation,
real estate taxes and transfer taxes to the extent provided in Section 3.6,
(ii) any liabilities of Tenant in negotiating and carrying out its

 

-23-



--------------------------------------------------------------------------------

obligations hereunder, (iii) any liabilities associated with any liens or
encumbrances encumbering the Cemeteries incurred by Tenant during the Term, all
of which shall be paid and discharged by Tenant as provided in this Agreement or
(iv) any obligations of Tenant to employees of the Cemeteries during the Term,
including any obligations with respect to any employee benefit plan maintained,
sponsored, contributed to or participated in by Tenant for the benefit of or
relating to any employees of the Cemeteries during the Term; provided, however,
that except as expressly provided within this Lease, the Tenant’s Liabilities
shall exclude liabilities and obligations of the Cemeteries that arose prior to
the Commencement Date or that arise after the Termination Date that were not
caused by Tenant; and provided, further, however, that the Tenant’s Liabilities
shall specifically exclude the Landlord’s Liabilities. Landlord shall pay and
perform when due all of Landlord’s Liabilities. “Landlord’s Liabilities” means
the duties and obligations of the Landlord as set forth in this Lease and any
and all costs, expenses, debts, liabilities or obligations of Landlord
including, without limitation, costs, expenses, debts, liabilities or
obligations (a) associated with Landlord’s endowment care funds; (b) which arise
out of acts or omissions of Landlord or its employees, agents or
representatives; (c) which arise from any environmental condition existing prior
to the Commencement Date, including, without limitation, those environmental
conditions identified on Schedule 3.5 annexed hereto, or which are described in
Section 12.1.1(a) or (b); (d) in connection with any obligations or liabilities
of or claims or litigation against Landlord (i) that are unrelated to the
Cemeteries or (ii) to the extent related to Landlord’s ownership of the
Cemeteries and/or operation of the Cemeteries prior to or after the Term of the
Lease; (e) the obligations under the Assumed Contracts prior to the Commencement
Date or which arise at any time on or after the Commencement Date due to any
breach of any Assumed Contract by Archdiocese prior to the Commencement Date; or
(f) which relate to (i) any tax imposed on Landlord including, without
limitation, real estate taxes and transfer taxes to the extent provided in
Section 3.6, (ii) any liabilities of Landlord in negotiating and carrying out
its obligations hereunder, (iii) any liabilities associated with any liens or
encumbrances encumbering the Cemeteries as of the Commencement Date, all of
which shall be paid and discharged by Landlord (except that any Permitted
Exceptions need not be paid and discharged, but each of which shall, to the
extent the same is a judgment, lien, or monetary obligation or encumbrance,
remain a Landlord Liability) or (iv) any obligations of Landlord to employees of
the Cemeteries immediately prior to the commencement of the Term, including any
obligations with respect to any employee benefit plan maintained, sponsored,
contributed to or participated in by Landlord for the benefit of or relating to
any current or former employee; provided, however, that except as expressly
provided within this Lease, the Landlord’s Liabilities shall exclude liabilities
and obligations of the Cemeteries that arise from the operation, maintenance
and/or possession (as tenant) of the Cemeteries during the Term that are not
caused by Landlord; and provided, further, however, that the Landlord’s
Liabilities shall specifically exclude the Tenant’s Liabilities. For the
avoidance of doubt, Tenant shall have no liability for, and shall not assume any
responsibility for, Landlord’s Liabilities and Landlord shall have no liability
for, and shall not assume any responsibility for, Tenant’s Liabilities. This
Section shall survive the expiration or earlier termination of this Lease.

3.6 Real Estate Taxes and Other Taxes.

3.6.1 Landlord shall be responsible for all taxes, if any, arising as a result
of the operation of the Cemeteries before the Commencement Date. On the
Commencement Date, all real and personal property taxes, if any, for the year in
which the Commencement Date occurs

 

-24-



--------------------------------------------------------------------------------

shall be prorated between Tenant and Landlord on a per diem basis. During the
Term, Landlord shall promptly forward to Tenant any such tax bill or invoice or
notice of appraisal or assessment. For the purpose of this Section 3.6, the term
“Cemetery” or “Cemeteries” shall mean the Cemeteries as defined in this Lease
and the cemeteries that are the subject of the Management Agreement.

3.6.2 Real Estate Taxes During the Term.

(a) Although Tenant shall not be responsible hereunder for all Assessments
(defined below), Tenant shall pay when due all real estate taxes, assessments
and other charges, fees or payments imposed on the Cemeteries by any
governmental, quasi-governmental or public authority, utility or entity, any of
which is imposed, assessed, levied or becomes due or payable or becomes a charge
or lien upon or arises in connection with the use, occupancy or possession of
the Cemeteries or any part thereof, or any Improvement thereon, during the Term
(“Assessment” or “Assessments”). The terms “Assessment” and “Assessments” shall
not include Tax Benefits, which are defined and addressed in Section 3.6.5, and
shall not include Rollback Taxes, which are defined and addressed in
Section 3.6.7.

(b) Subject to Section 3.6.2(c), the Assessments shall be payable as follows:

(i) Tenant shall be solely responsible for the first Five Hundred and
Seventy-Five Thousand Dollars ($575,000) of aggregate Assessments in any Lease
Year (the “First Cap”); and

(ii) Landlord shall be responsible for all Assessments in excess of the First
Cap up to an additional aggregate amount in any Lease Year not to exceed Four
Hundred and Twenty-Five Thousand Dollars ($425,000) (the “Second Cap”) but such
responsibility shall only exist for Lease Years 1 through 11.

(c) Tenant shall be solely responsible for and pay: (i) all Assessments in
excess of the Second Cap in any Lease Year; (ii) all Assessments in any Lease
Year after Lease Year 11; and (iii) all Assessments attributed to increased
Assessments resulting from Tenant’s alteration and/or improvements to the
Cemeteries. For the avoidance of doubt, any increases in the Assessments that
have occurred as a result of Tenant’s alteration and/or improvement to the
Cemeteries shall be paid solely by Tenant and such increases not be included in
determining whether the First Cap has been satisfied.

(d) Any Assessment for which the Landlord is responsible under
Section 3.6.2(b)(ii) above (a “Deferred Assessment”) shall be paid by the Tenant
to the appropriate taxing authority and Tenant may only recoup any such amount
(i) prior to the end of Lease Year 11, by setting off such amount against
amounts Tenant owes to Landlord for Additional Rent and other amounts payable by
Tenant to Landlord and (ii) after the end of Lease Year 11, by setting off such
amount against amounts Tenant owes to Landlord for Fixed Rent (including
Deferred Fixed Rent), Additional Rent and other amounts payable by Tenant to
Landlord. Except for the rights of setoff as provided in the foregoing clauses
(i) and (ii) of this Section 3.6.2(d) and except as provided in Section 9.3,
Landlord will not be required to actually remit funds to Tenant or any taxing
authority to fund Landlord’s obligations under Section 3.6.2(b)(ii).

 

-25-



--------------------------------------------------------------------------------

(e) Nothing contained herein shall require any party hereto to pay any
(i) municipal, state or federal income taxes assessed against any other party
hereto or (ii) other municipal, state or federal capital tax levied against any
other party hereto.

3.6.3 In the event that any Assessment shall be payable, or shall be subject to
conversion so that the same may be payable, in annual or other periodic
installments, Tenant shall have the right to pay the same, or to convert the
same so that they are payable, in such installments over the longest period
available (in which event Tenant shall also pay any interest charged by the
taxing authority for the privilege of paying in installments). Any of such
installments that shall fall due after the expiration of the Term shall not be
Tenant’s obligation to pay hereunder, except to the extent that any installment
covers any time period within the Term in which event Tenant shall pay its pro
rata share, including any interest, with respect to such time period no later
than the Termination Date.

3.6.4 Tenant shall have the first right at any time during the Term to seek a
reduction in the assessed valuation of the Cemeteries or any portion thereof
(including, without limitation, any Improvement), or to contest any taxes that
are to be paid, in whole or in part, directly or indirectly by Tenant; provided
that Tenant shall provide Landlord with prior notice of, and an opportunity to
comment on, and participate in, any such request for reduction or contest, and
shall provide Landlord with a copy of the decision of the taxing authority; and
provided, further, that in the event that Landlord provides notice to Tenant of
Landlord’s intention to request a reduction or institute a contest, and Tenant
determines not to request such reduction or institute such contest, Landlord
shall have the right to request such reduction or institute such contest. In the
event of an adverse decision, the party initiating the action (the “Initiator”)
shall advise the other party of whether the Initiator is appealing such decision
and, in the event that Initiator determines not to appeal such decision, the
other party shall have the right to appeal such decision. Tenant and Landlord
shall cooperate in any such request for reduction or contest. Any refund of
taxes theretofore paid to the taxing authority shall be allocated and paid to
the appropriate parties in accordance with Section 3.6.2; provided, however,
that, any refund obtained for the Lease Year in which the Commencement Date or
Termination Date shall occur shall be further prorated between Tenant and
Landlord on a per diem basis, after Tenant shall first deduct therefrom and
remit to the appropriate party the reasonable costs and expenses incurred by
Tenant and Landlord (including, without limitation, reasonable attorneys’ fees)
in connection with obtaining such refund. Landlord and Tenant shall cooperate
with each other in all respects in connection with any action or proceeding
commenced by either of them pursuant to this Subsection. If applicable law
requires that such action or proceeding be brought by, or in the name of,
Landlord and/or Tenant, Landlord and/or Tenant shall join therein or permit such
action or proceeding to be brought in its name.

3.6.5 Tenant shall have the exclusive right at any time during the Term to apply
for any and all tax credits, tax benefits, tax incentives and the like that may
be or become available with respect to the Cemeteries or any portion thereof at
any time during the Term (collectively, the “Tax Benefits”); provided that
Tenant shall provide Landlord with prior notice of, and an opportunity to
comment on, any such application and shall provide Landlord

 

-26-



--------------------------------------------------------------------------------

with a copy of the decision of the taxing authority. In the event of an adverse
decision, Tenant shall advise Landlord of whether Tenant is appealing such
decision and, in the event that Tenant determines not to appeal such decision,
Landlord shall have the right to appeal such decision. Any Tax Benefits so
awarded to the Cemeteries with respect to the Term shall be paid (or credited)
to and retained by, Tenant (and if Landlord receives any payment on account of
such Tax Benefits, it shall immediately forward or pay same to Tenant).
Conversely, any Tax Benefits so awarded with respect to a period after the
Termination Date shall be paid to, and retained by, Landlord. Any Tax Benefits
obtained for the tax year in which the Commencement Date or Termination Date
shall occur shall be prorated between Tenant and Landlord on a per diem basis,
after Tenant shall first deduct therefrom and remit to the appropriate party the
reasonable costs and expenses incurred by Tenant and Landlord (including,
without limitation, reasonable attorneys’ fees) in connection with obtaining
such Tax Benefits. Landlord shall cooperate with Tenant in all respects in
connection with any application made by Tenant pursuant to this Subsection. If
applicable law requires that such application be brought by, or in the name of,
Landlord, Landlord shall join therein or permit such action or proceeding to be
brought in its name. For the avoidance of doubt, this Section 3.6.5 and the term
“Tax Benefits” shall not apply to real estate taxes or Assessments as discussed
in Sections 3.6.2 through and including 3.6.4 above nor Rollback Taxes as
discussed in Section 3.6.7.

3.6.6 All realty transfer taxes arising out of or in connection with the
transfer of the leasehold rights granted to Tenant pursuant to this Lease, in
connection with the transfer of the Cemeteries to Holdco as required by
Section 1.4.1(v), or in connection with the Management Agreement, shall be borne
in equal shares by the parties and shall be paid by Landlord and Tenant
contemporaneously with the recording of the Memorandum of Lease described in
Section 14.5 below and in connection with the transfer of the Cemeteries to
Holdco, as required by Section 1.4.1(v), as applicable; provided however that
the Landlord’s total aggregate share of transfer taxes pursuant to this
Section 3.6.6 shall not exceed One Million Dollars ($1,000,000.00) with any
excess borne by Tenant. The parties shall cooperate to reduce liability for
realty transfer taxes to the extent practicable. The provisions of this
Section 3.6.6 shall survive the expiration or earlier termination of this Lease.
For the avoidance of doubt, this Section shall not apply to transfer taxes
arising under transfers effected pursuant to Section 2.4, Section 2.5 or
Section 2.8 of this Lease, which transfer taxes shall be paid as provided in
such Sections.

3.6.7 Tenant acknowledges that, as of the Commencement Date, certain parcels
comprising part of the Cemeteries (such parcels being more fully described in
Schedule 3.6.7 attached hereto (collectively, the “Act 319 Parcels”) are
beneficiaries of the “Clean and Green Program” promulgated under the
Pennsylvania Farmland and Forest Land Assessment Act (referred to herein as,
“Act 319”). Pursuant to this law, the Act 319 Parcels have been granted a
reduction in their assessed value based upon a pledge to keep the lands
undeveloped (such reduced assessed value referred to herein as the
“Agricultural-Use Value”). Local real estate taxes are then calculated based
upon the reduced assessed value that constitutes the Agricultural-Use Value
resulting in proportional reduction of the applicable local real estate taxes
assessed upon these parcels. Any cessation in the conservation uses of the Act
319 Parcels, including the development of these lands, may result in the
revocation of the reduced assessments of the Act 319 Parcels and the assessment
of rollback taxes equal to the amount of (i) taxes that would have been due and
owing if calculated upon the fair market value of the Act

 

-27-



--------------------------------------------------------------------------------

319 parcels and not the Agricultural-Use Value minus (ii) the reduced taxes paid
based upon Agricultural-Use Value and, with respect to clause (i) and (ii),
calculated over a time period of up to seven (7) years prior to the date the
conservation uses are deemed to have ceased, plus an interest charge of six
percent (6%) per year and civil penalties (collectively, “Rollback Taxes”).

In the event either Landlord or Tenant is notified by any governmental
authorities as to a proposed revocation of the reduced assessments on any one or
all of the Act 319 Parcels and/or a demand for Rollback Taxes, the parties
hereto will cooperate with one another to file any and all requisite and
appropriate appeals to contest the validity and scope of the rollback as well as
the amount of any Rollback Taxes demanded by the applicable governmental
authorities.

In the event that the rollback and Rollback Taxes are ultimately determined to
be indefeasibly valid and enforceable, Landlord and Tenant shall each pay a
pro-rata share of the Rollback Taxes calculated such that the Landlord’s
pro-rata share shall encompass those Rollback Taxes allocated to the time
periods immediately preceding the Commencement Date and Tenant’s share shall
constitute those Rollback Taxes allocated to the time period commencing on the
Commencement Date and all such days thereafter. Time periods after the
Termination Date shall be Landlord’s responsibility. In the event that either
party does not pay its share of the Rollback Taxes when due, the other party may
pay such Rollback Taxes and seek to recover such amounts from the non-paying
party, including, without limitation, by setoff of such Rollback Taxes against
other amounts payable to the non-paying party.

3.7 Compliance with Law. During the Term, in addition to any obligations under
Section 3.2, Tenant shall (a) make all repairs, replacements, alterations,
additions or improvements to the Cemeteries that are required by any present or
future requirement of law and (b) comply with all present and future laws, and
the orders and regulations of all governmental authorities, as well as insurance
carriers and underwriters, excluding Landlord’s Liabilities which Landlord shall
be obliged to pay and perform. Tenant shall have the right to contest, by
appropriate proceeding, without cost or expense to Landlord, the validity or
application of any requirement of law or insurance requirement that Tenant
legitimately deems unduly burdensome or inappropriate, and Landlord shall
cooperate with Tenant in all respects in connection with any such contest.

3.8 Cooperation; Execution of Documents. Tenant shall cooperate with Landlord in
carrying out the intent and purposes of this Lease. Tenant shall execute any
documents reasonably necessary to permit Landlord to carry out the terms and
obligations set forth herein.

3.9 Depreciation of Improvements. For the avoidance of doubt, Tenant shall have
the right to depreciate any Improvements constructed by Tenant for Federal
income tax purposes.

ARTICLE IV

DUTIES AND RIGHTS OF LANDLORD

4.1 Access to the Cemeteries. During the Term, Tenant shall have, and Landlord
shall allow Tenant to have, free and unrestricted access to, quiet enjoyment and
use of the Cemeteries and all personal and real property, including buildings
within the Cemeteries, for the

 

-28-



--------------------------------------------------------------------------------

purpose of permitting Tenant to perform its operation and maintenance
responsibilities set forth in this Lease. Such personal property may be used
without charge at the discretion of Tenant and shall include, without
limitation, equipment, furniture, tools and vehicles, all of which Tenant
accepts in its current “as is, where is” condition as of the Commencement Date.

4.2 Cemeteries’ Records. During the Term, Tenant shall have access to all lists
of present or former customers of the Cemeteries, all business books, documents,
records, files, databases and reports relating to the Cemeteries as of the
Commencement Date and necessary for Tenant to maintain and operate the
Cemeteries (“Cemeteries’ Records”). Landlord shall have access at all times to
the Cemeteries’ Records. Other than the Cemeteries’ Records, Tenant shall have
no control of or responsibility for the books and accounts of Landlord.

4.3 Confirmation of Tenant’s Revenue. Tenant shall prepare and make available to
Landlord unaudited semi-annual and reviewed annual financial reports on the
operations of the Cemeteries prepared on an accrual basis. The annual financial
reports shall be reviewed by StoneMor’s regularly engaged independent certified
public accounting firm.

4.4 Endowment Care Fund. Any endowment care funds maintained by Landlord as of
the Commencement Date shall be retained by Landlord as an asset of Landlord and
all obligations and liabilities associated with such funds shall constitute part
of Landlord’s Liabilities. Landlord shall not take any action, or omit to take
any action, the effect of which would be to impose liability on the Tenant for
Landlord’s endowment care funds. Landlord shall not dispose of its endowment
care funds until after the Commencement Date and then only upon receipt of all
applicable regulatory approvals, including Orphans’ Court approval.

4.5 The Landlord’s Funds. From time to time, Landlord shall apply such funds as
are necessary to the payment of the Landlord’s Liabilities.

4.6 Intellectual Property. In connection with Tenant’s rights set forth in
Section 3.3.8 hereof, Landlord shall have the right to monitor the use of the
Landlord’s intellectual property to protect the exclusive ownership by Landlord
of such intellectual property.

4.7 Cooperation; Execution of Documents. Landlord shall cooperate with Tenant in
carrying out the intent and purposes of this Lease. Landlord shall execute any
documents reasonably necessary to permit Tenant to carry out the terms and
obligations set forth herein including, without limitation, sale of the Burial
Rights in perpetuity and all related goods, merchandise and services to
customers of the Cemeteries.

4.8 Negative Covenants. From and after the Effective Date hereof through the
Termination Date, Landlord hereby covenants and agrees as follows:

4.8.1 Landlord shall not record any restriction against, or enter into any
easement, lease, license agreement, service contract or any other agreement, or
amend any existing agreement, granting to any person or entity any rights with
respect to, the Cemeteries or any part(s) thereof or any interest whatsoever
therein without Tenant’s consent, which consent may be withheld by Tenant in its
sole and absolute discretion.

 

-29-



--------------------------------------------------------------------------------

4.8.2 Landlord shall not sell, lease, license, assign, transfer, mortgage or
otherwise encumber all or a portion of the Cemeteries or any rights appurtenant
to the Cemeteries, or market, entertain or solicit offers to sell, operate,
manage, lease or license with respect thereto, except as provided in
Section 1.5.2.

4.8.3 Landlord shall not seek to change or modify the zoning classification of
the Cemeteries or any portion(s) thereof, or, if applicable, any certificate(s)
of occupancy for the Cemeteries or portion(s) thereof.

4.8.4 Landlord shall not sell, assign, transfer, pledge, grant any security
interest in or otherwise hypothecate the membership units of Holdco or any part
thereof in any manner whatsoever.

4.9 Archdiocese of Philadelphia Financial Statements. From time to time after
the date hereof and during the Term, Tenant shall have the right to, and
Landlord shall provide Tenant with the opportunity to, review the quarterly
financial statements of the Archdiocese of Philadelphia (i) Office of Financial
Services and (ii) Office of Catholic Cemeteries, during a Review Period (as
hereinafter defined) by written request from Tenant to Archdiocese. Tenant shall
have a period of thirty (30) days (the “Review Period”) to review such financial
statements. The Review Period shall begin on the date that Landlord, after
receiving Tenant’s request, provides written notice to Tenant that such
financial statements are available for review (generally 45 to 60 days after the
end of each calendar quarter). Such review shall take place at the offices of
the Archdiocese during normal business hours. The right to review a particular
quarter’s financial statements shall expire at the end of the Review Period for
such quarter. From time to time after the date hereof and during the Term,
Archdiocese shall provide to Tenant, upon request, copies of the audited
financial statements of the (i) Office of Financial Services and (ii) Office of
Catholic Cemeteries, when available. Tenant shall maintain the confidentiality
of such financial information as required by Section 10.1.

 

-30-



--------------------------------------------------------------------------------

4.10 Use of Cemeteries; Nondisparagement. During the Term, the Archdiocese shall
foster the rite of Christian funeral and Catholic burial traditions consistent
with Schedule 3.2.1, including recommendations to members of the Landlord that
they purchase burial plots in the Cemeteries (excluding any portions sold
pursuant to Section 2.5), to the same extent to which the Archdiocese currently
does so. No party shall disparage the other party or any of their respective
Affiliates or the Cemeteries.

4.11 Zoning Approvals. Landlord shall, at Tenant’s expense, cooperate with
Tenant and sign and deliver all necessary applications and plans required to
effectuate any Zoning Approvals. If applicable law requires that any action or
proceeding for any Zoning Approvals be brought by, or in the name of, Landlord,
Landlord, at Tenant’s expense, shall join therein or permit such action or
proceeding to be brought in its name.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Duly Organized and Authorized by the Parties. Tenant warrants and represents
that StoneMor is a limited partnership and that Operating, StoneMor Pennsylvania
and Subsidiary are limited liability companies, in each case duly organized,
validly existing and in good standing under the laws of their states of
formation, with all requisite power and authority to execute this Lease and all
agreements contemplated hereunder, and such action has been duly authorized by
all necessary action by their respective directors, general partners, members
and/or managers, as applicable. The Landlord warrants and represents that it
possesses all requisite power and authority to execute this Lease and all
associated agreements contemplated hereunder. Each party represents and warrants
that: (i) the execution, delivery and performance of this Lease by such party
has been duly and effectively authorized by, as applicable, all necessary
corporate, canon and other action required of such party and no further action
or consent is required in connection with such execution, delivery and
performance of this Lease by such party; and (ii) this Lease has been duly
executed and delivered by such party and constitutes the valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as may be limited by any bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.

5.2 Execution and Delivery by Landlord. Neither the execution and delivery of
this Lease and the other Transaction Documents by the Landlord nor the
performance of its obligations hereunder and thereunder (a) violate, conflict
with or result in a breach of any law, (b) violate, conflict with or result in a
breach or termination of, or otherwise give any contracting party additional
rights or compensation under, or the right to terminate or accelerate, or
constitute (with notice or lapse of time, or both) a default under the terms of
any organizational documents (i.e., charter, bylaws, operating agreement,
partnership agreement or similar document), any note, deed, lease, instrument,
permit, security agreement, mortgage, commitment, contract, agreement, order,
judgment, decree, license or other instrument or agreement, whether written or
oral, express or implied, including, without limitation, the Assumed Contracts,
to which the Landlord is a party or by which any of the assets of the Landlord
are bound, or (c) result in the creation or imposition of any liens with respect
to the Cemeteries or its assets, except as provided herein.

 

-31-



--------------------------------------------------------------------------------

5.3 Documents and Other Information Furnished By the Parties. The Landlord and
Tenant warrant and represent to each other that all material documents and other
material written information (including, without limitation, financial
information) provided by one to the other as listed on Schedule 5.3 are
materially correct and complete and do not contain any material misstatements or
omit to state material facts necessary to make the information not misleading.
Landlord acknowledges that Schedule 5.3 lists as one of the documents, the
June 30, 2012 audited financial statements of the Office of Catholic Cemeteries.
Landlord represents and warrants to Tenant that there has been no material
adverse change in the condition (financial, physical or otherwise) assets,
commercial relationships, prospects, business or operations of the Cemeteries
since June 30, 2012.

5.4 Title; Legal Compliance; Pending and Future Assessments. Landlord hereby
represents and warrants to Tenant that, except as set forth on Schedule 5.4:
(a) Landlord is the sole fee owner of the Cemeteries, (b) to Landlord’s
knowledge, the Cemeteries comply, in all material respects, with all applicable
zoning and environmental laws and regulations, all fire codes and all other
federal, state and local rules, regulations, laws, statutes and ordinances and
(c) Landlord has no knowledge of any pending or future assessments or special
real estate taxes against the Cemeteries.

5.5 Violations. Landlord hereby warrants and represents to Tenant that Landlord
has received no notice of any violations of law affecting the Cemeteries that
remain outstanding or unresolved. Notwithstanding anything to the contrary
contained in this Lease, except to the extent caused by Tenant, its agents,
contractors and employees, Landlord shall cure, at Landlord’s expense, and pay
all fines, interest and penalties with respect to, any violations affecting the
Cemeteries that exist prior to or as of the Commencement Date, whether or not
noticed or of record as of the Commencement Date or thereafter.

5.6 Use; Restrictions; Lawsuits; Notice of Condemnation. Landlord represents and
warrants to Tenant that, except as set forth on Schedule 5.6: (a) to the
knowledge of Landlord, the current use of the Cemeteries are permitted by
applicable law and, if applicable, the certificate(s) of occupancy for the
Cemeteries, including without limitation, Improvements, (b) there are no
restrictions of record (including, without limitation, declarations, covenants,
easements, ground leases and/or mortgages) which would prohibit, interfere with,
restrict or otherwise impair Tenant’s ability to use the Cemeteries in
substantially the same manner currently being used by Landlord, and Landlord
covenants and agrees that it shall not permit or suffer any such restrictions
which would prohibit, interfere with, restrict or otherwise impair Tenant’s
ability to use the Cemeteries for such uses, (c) Landlord has not received any
notice of any actual or threatened action, litigation, or proceeding by any
organization, person, individual or governmental agency against the Cemeteries
or Landlord that impact the current uses, (d) Landlord has received no written
notice of any pending or threatened taking or condemnation of the Cemeteries or
any portion thereof, and (e) except for the Permitted Exceptions, the Cemeteries
are free and clear of any leases, tenancies or claims of parties in possession.
Landlord covenants that, at all times throughout the Term, it shall not
interfere with, restrict or otherwise impair Tenant’s ability to use the
Cemeteries for the uses permitted hereunder.

 

-32-



--------------------------------------------------------------------------------

5.7 Assumed Contracts. The Assumed Contracts set forth on Schedule 3.2.12
constitute all of the contracts and agreements to which the Cemeteries are a
party or by which the Cemeteries are bound or which are used in the operation of
the Cemeteries. The Assumed Contracts are valid, binding and enforceable in
accordance with their respective terms and are in full force and effect and no
party is in breach thereof in any material respect. The Pre-/At-Need Contracts
relate only to the sale of burial plots and mausoleums and none of such
contracts represent an obligation to provide services or goods or merchandise on
a pre-need basis.

5.8 Survival. All representations and warranties shall survive the Commencement
Date for a period of three (3) years, except that (i) representations and
warranties in Section 5.4 or relating to title or taxes shall survive the
Commencement Date for a period of five (5) years, (ii) representations and
warranties relating to environmental matters shall survive the Commencement Date
for a period of ten (10) years and (iii) representations and warranties in
Section 5.1 shall survive until the expiration of the applicable statute of
limitations plus sixty (60) days. Claims based upon fraud or intentional
misrepresentation shall survive the Commencement Date for the period provided by
applicable law.

5.9 Completeness. All representations and warranties made by Landlord or Tenant
in this Agreement and in all Officer’s Certificates delivered pursuant hereto,
are, and as of the Commencement Date shall be, true, accurate and complete in
all material respects. NEITHER PARTY MAKES ANY ADDITIONAL REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE. LANDLORD
SPECIFICALLY DISCLAIMS ANY WARRANTIES AS TO THE CONDITION, FITNESS OR
SUITABILITY OF ALL PROPERTY COVERED BY THIS LEASE, ALL OF WHICH IS BEING LEASED
AS IS, EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE.

5.10 Disclosures. To the extent that any information is specifically disclosed
in any section or part of any Schedule attached to this Lease, it shall be
deemed disclosed for the purposes of other sections of this Lease, and not just
for the limited purpose of the particular section or part of the Schedule, to
the extent that it is reasonably apparent on the face of the disclosure that
such disclosure is applicable to such other sections of this Lease.

ARTICLE VI

INSURANCE

6.1 By Tenant. During the Term, Tenant shall keep and maintain policies of
insurance at such limits and upon such terms and conditions including coverage
to the Cemeteries and its operations as set forth on Schedule 6.1 annexed
hereto. Tenant shall name the Landlord and its Affiliates (using the language
from Section 7.1.3) as an additional insured on its policies and provide the
Archdiocese with endorsements and certificates that document the same.

6.2 By Landlord. Landlord represents and warrants to Tenant that, as of the date
hereof, it has the insurance coverages for the Cemeteries of the types and in
the amounts set forth on Schedule 6.2, all of which are occurrence policies
except as set forth on such Schedule. Landlord covenants that it will keep such
insurance policies (or replacement policies) and

 

-33-



--------------------------------------------------------------------------------

coverages in effect through the Commencement Date. Landlord shall name the
Tenant and its Affiliates as an additional insured on its policies and provide
the Tenant with endorsements and certificates that document the same. During the
Term, Landlord shall keep and maintain policies of insurance at such limits and
upon such terms and conditions as set forth on Schedule 6.2 annexed hereto and
shall name Tenant and StoneMor and their respective Affiliates as an additional
insured on its policies and provide the Tenant with endorsements and
certificates that document the same.

6.3 Effect of Insurance. Neither the type, amount and term of any coverage
required to be maintained by either party under this Lease, nor the fact that a
party is named, or named another party, as an additional insured, shall be used
as evidence of any party’s responsibility or obligation for events that arise
related to this Lease.

ARTICLE VII

INDEMNIFICATION

7.1 By Tenant.

7.1.1 Tenant agrees to indemnify and hold Landlord harmless from and against any
and all claims, demands, charges, losses, damages, liabilities and obligations
(including without limitation reasonable attorneys’ and accountants’ fees and
other costs and expenses incurred as an incident thereto) arising out of, based
on or relating to the Tenant’s Liabilities or the performance or breach of the
Tenant’s obligations under this Lease or the breach of Tenant’s representations
and warranties, including, without limitation, any injuries to Tenant’s
representatives, agents and consultants entering upon the Cemeteries to conduct
reviews, inspections and tests as provided in the last paragraph of
Section 1.4.1 and any damage that may be caused by such tests, except that
Tenant shall not be liable for any pre-existing conditions or contamination.

7.1.2 Loss of Tax Exemption.

(a) Tenant further agrees to indemnify and hold Landlord harmless from and
against any liability for any income taxes imposed on Holdco arising from the
inability of Holdco to qualify as a single member limited liability company
wholly owned by the Archdiocese of Philadelphia which is treated as a
disregarded entity for federal income tax purposes. It shall be a condition
precedent to Landlord’s right to obtain such indemnification and hold harmless
that Landlord has promptly complied with any written notice from the Tenant
requesting the immediate dissolution or liquidation of Holdco and the transfer
to Landlord of all property and other assets of Holdco. In the event of such
request Tenant shall be solely responsible for all the cost and expense of the
same, including, without limitation, deed preparation fees, transfer taxes and
recording fees.

(b) If, at any point during the Term, either party reasonably believes that
Landlord will have liability for income taxes imposed on Holdco arising from the
inability of Holdco to qualify as a single member limited liability company
wholly owned by the Archdiocese of Philadelphia which is treated as a
disregarded entity for federal income tax

 

-34-



--------------------------------------------------------------------------------

purpose, it shall notify the other party in writing. The parties shall
reasonably cooperate and take such actions as they mutually agree to obtain a
tax exemption or eliminate or reduce the income taxes expected to be imposed,
including the immediate dissolution or liquidation of Holdco and the transfer to
Landlord of all property and other assets of Holdco, subject to the last
sentence of Section 7.1.2(a).

7.1.3 Any indemnification in favor of Landlord hereunder shall be deemed to also
be in favor of Holdco and Most Reverend Charles J. Chaput, O.F.M. Cap.,
Archbishop of Philadelphia (in his individual capacity and in his capacity as
Archbishop), and his successors, and the Archdiocese of Philadelphia, and the
parishes and the pastors (in their individual capacity and in their capacity as
pastor) of the Archdiocese of Philadelphia, and all Affiliates, institutions,
agencies and ministries of the Archdiocese of Philadelphia, whether or not
incorporated, and all of their respective officers, directors, members,
employees, volunteers, agents, and all of their respective successors and
assigns.

7.2 By Landlord. Landlord agrees to indemnify and hold Tenant and its
Affiliates, successors and assigns harmless from and against any and all claims,
demands, charges, losses, damages, liabilities and obligations (including
without limitation reasonable attorneys’ and accountants’ fees and other costs
and expenses incurred as an incident thereto) arising out of, based on or
relating to the Landlord’s Liabilities or performance or breach of the
Landlord’s obligations under this Lease or the breach of Landlord’s
representations and warranties; provided, however, that any indemnification by
Landlord for environmental matters shall be governed by Section 12.1.

The provisions of this Article VII shall survive the expiration or earlier
termination of this Lease.

ARTICLE VIII

CASUALTY OR TAKING

8.1 Casualty. With respect to each Cemetery, if any Improvements, or any part
thereof, shall be damaged or destroyed by fire or other casualty, or ordered to
be demolished by the action of any public authority in consequence of a fire or
other casualty, this Lease shall remain in full force and effect, and Tenant
shall, at its expense, proceed, with all reasonable dispatch, to repair or
rebuild such Improvements, or what may remain thereof, so as to restore them as
nearly as practicable to the condition they were in immediately prior to such
damage or destruction; provided, however, that Tenant shall be under no
obligation to repair or rebuild any Improvements constructed by Tenant to the
extent that the failure to do so would not materially impair the ability to
operate the Cemetery in question in the same manner in which it was operated
immediately prior to the Commencement Date. All proceeds of insurance, whether
paid to Tenant or Landlord, shall be made available to Tenant for the purpose of
restoring such damage or destruction provided, however, that all proceeds of
insurance payable with respect to Improvements constructed by Tenant shall be
paid to Tenant. To the extent that the Tenant does not rebuild or repair any
Improvement constructed by Tenant, the amount of the insurance proceeds received
and retained by Tenant shall be deducted from the original cost of such
Improvement for the purpose of calculating the unamortized amount payable to
Tenant for

 

-35-



--------------------------------------------------------------------------------

Development Capital Expenditures and Capital Equipment Expenditures, as
applicable, under Section 9.3.2(c)(i) and Section 9.3.2(c)(ii), respectively. In
no event shall the Fixed Rent reserved in this Lease, or any item of Additional
Rent provided for here, be abated to any extent in the event of a fire or other
casualty, regardless of the extent of the damage and regardless of the utility
of such Improvements, or portions thereof, remaining undamaged at the Cemetery.

8.2 Eminent Domain. Landlord and Tenant shall each notify the other if it
becomes aware that there will or might occur a taking of any portion of one or
more of the Cemeteries by condemnation proceedings or by exercise of any right
of eminent domain (each, a “Taking”). Landlord and Tenant shall have joint
control over any proceedings with respect to any taking of the Cemeteries and
Landlord and Tenant shall each be entitled to prove their respective claims
based upon their respective interests in the Cemeteries, or such portion thereof
as may have been taken. Tenant shall have the right to make a claim against the
condemning authority for (i) Tenant’s loss of potential income, (ii) Tenant’s
loss of its business goodwill, (iii) Tenant’s moving and/or relocation expenses
and (iv) any other measure of damages, including the value of Tenant’s leasehold
estate. Any settlement of such proceedings shall require the consent of both
parties, which consent shall not be unreasonably withheld, conditioned or
delayed. If either party reasonably withholds its consent, and the parties
cannot agree to bifurcate the claims within 60 days thereafter, the parties
shall jointly pursue approval of the applicable court or judicial body to
bifurcate their respective claims. For purposes of this Lease, subject to
Tenant’s consent, a sale in lieu of the exercise of eminent domain shall be
deemed to constitute a Taking.

ARTICLE IX

DEFAULT; RESOLUTION OF DISPUTES, INCLUDING DEFAULT REMEDIES,

TERMINATION AND EXPIRATION

9.1 Default. The following shall constitute events of default for purposes of
this Section 9.1:

9.1.1 Each of the following shall constitute a default by Tenant (“Tenant
Default”) under this Lease:

(a) Tenant fails to make a payment when due to Landlord, and such failure
continues for a period of fifteen (15) days after written notice of such failure
from Landlord; provided, however, that Landlord shall not be required to give
notice of default more than twice within any twelve (12) month period.

(b) Except as set forth in the preceding Section 9.1.1(a), Tenant defaults in
the performance of its material duties, or defaults in the performance of or
breaches any of its other material covenants, agreements or obligations under
this Lease, including a failure to cooperate with Landlord, or under any
Transaction Document, including without limitation, the Management Agreement,
and such default or breach continues for a period of thirty (30) days after
written notice of such default or breach from Landlord, unless such default
cannot reasonably be cured within such thirty (30) day period, in which event
Tenant shall have an additional sixty (60) days to cure such default, provided
Tenant promptly commences such cure within such thirty (30) day period and
continuously proceeds with such cure in a diligent manner;

 

-36-



--------------------------------------------------------------------------------

(c) If all or substantially all of the assets of StoneMor or any party that is a
Tenant hereunder are attached, seized, or levied upon, or come into the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors, and the same is not vacated, stayed, bonded, dismissed, set aside or
otherwise remedied within thirty (30) days after the occurrence thereof; and

(d) If (i) any petition is filed by or against any party that is a Tenant
hereunder under the United States Bankruptcy Code or any similar state or
federal law, whether now or hereafter existing and such Tenant fails to cause
the same to be vacated, stayed or set aside within sixty (60) days after filing
and (ii) such Tenant does not formally accept this Lease within two hundred and
ten (210) days of such filing or within one hundred and twenty (120) days of
such filing if there is a default by such Tenant of its material obligations
under the terms of this Lease.

(e) If (i) any petition is filed by or against StoneMor under the United States
Bankruptcy Code or any similar state or federal law, whether now or hereafter
existing and StoneMor fails to cause the same to be vacated, stayed or set aside
within sixty (60) days after filing; and (ii) Tenant does not, within the
aforementioned sixty (60) day period, provide, in the reasonable opinion of
Landlord, a replacement guarantor or sufficient collateral security for Tenant’s
obligations hereunder.

9.1.2 Each of the following shall constitute a default by Landlord (“Landlord
Default”) under this Lease:

(a) Landlord fails to make a payment when due to Tenant, and such failure
continues for a period of fifteen (15) days after written notice of such failure
from Tenant provided, however, that Tenant shall not be required to give notice
of default more than twice within any twelve (12) month period;

(b) Except as set forth in the preceding Section 9.1.2(a), Landlord defaults in
the performance of or breaches any of its material covenants, agreements or
obligations under this Lease, including a failure to cooperate with Tenant, or
under any Transaction Document, and such default or breach continues for thirty
(30) days after written notice of such default or breach from Tenant, unless
such default cannot reasonably be cured within such thirty (30) day period, in
which event Landlord shall have an additional sixty (60) days to cure such
default, provided Landlord promptly commences such cure within such thirty
(30) day period and continuously proceeds with such cure in a diligent manner;

(c) If all or substantially all of the assets of the Cemeteries are attached,
seized, levied upon or come into the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors, and the same is not vacated,
stayed, bonded, dismissed, set aside or otherwise remedied within thirty
(30) days after the occurrence thereof; and

(d) If any petition is filed by or against Landlord under the United States
Bankruptcy Code or any similar state or federal law, whether now or hereafter
existing and Landlord fails to cause the same to be vacated, stayed or set aside
within sixty (60) days after filing.

 

-37-



--------------------------------------------------------------------------------

9.2 Resolution of Disputes Including Default; Remedies.

9.2.1 Resolution of Disputes Including Default. In the event of a dispute
including an alleged breach of or default under the terms or conditions of this
Lease by either party, the following shall occur:

(a) The parties shall use reasonable efforts to resolve such dispute in good
faith, including written notice and opportunity to cure and the presentation of
the dispute to the Joint Advisory Committee.

(b) In the event the Joint Advisory Committee is unable to reach a resolution
mutually satisfactory to the parties within ninety (90) days after the notice
referred to in Section 9.2.1(a), either party may refer the dispute to mediation
upon notice to the other party with costs to be shared by the parties.

(c) In the event mediation is unsuccessful in resolving the dispute within
ninety (90) days after the notice referred to in Section 9.2.1(b), either party
may pursue legal action through the courts or, if the other party agrees,
another alternative dispute resolution process.

(d) As part of any final decision or award, the court or other decision-making
tribunal may terminate this Lease upon such terms and conditions as provided in
the decision of such court or decision-making tribunal subject to the provisions
of Sections 9.2.2 and 9.3 hereof.

(e) Anything in this Section to the contrary notwithstanding, a non-breaching
party shall have the right to immediately pursue legal action through the
courts: (i) in the event of an alleged payment default under Section 9.1.1(a) or
Section 9.1.2(a) that has not been cured; or (ii) to seek injunctive relief if
such non-breaching party reasonably believes that an action or inaction by the
other party is: (x) in material violation of the terms of this Lease; and
(y) would cause the non-breaching party to incur irreparable harm if delay is
encountered by following the process set forth in this Section 9.2.1.

9.2.2 Remedies.

(a) All Remedies. Subject to the provisions of Section 9.2.1 and this Section,
the parties shall have all remedies available to them at law or in equity.

(b) Eviction or Repossession. Landlord shall not be permitted to seek to
repossess the Cemeteries or evict Tenant unless this Lease has been terminated
in accordance with Section 9.2.1 hereof.

(c) Self Help; Offset. If Landlord or Tenant have been ordered to perform
certain obligations required under the Lease pursuant Section 9.2.1 hereof, and
Landlord or Tenant, as the case may be, fail to perform any such obligations
within a reasonable time

 

-38-



--------------------------------------------------------------------------------

frame, then Landlord or Tenant, as the case may be, shall have the right (but
not the obligation) to perform such obligations and expend such sums of money as
are reasonably necessary to accomplish the same, all for the account and at the
expense of the other party. If Landlord or Tenant have been ordered to pay
certain amounts to the other party pursuant to Section 9.2.1 hereof and Landlord
or Tenant, as the case may be, fail to make such payment or payments within the
later of: (i) the time frame so required; or (ii) six (6) months after a timely
appeal of such order (but if no time frame is required or timely appeal is made,
then within a reasonable time frame after the order), then, in addition to any
other remedies available hereunder, the other party shall have the right to
offset such amounts (1) in the case of amounts owed to Tenant, against Fixed
Rent, Additional Rent or any other amounts due to Landlord under the Lease, and
(2) in the case of amounts owed to Landlord, against any amounts then or in the
future due to Tenant under the Lease. Anything in this Lease to the contrary
notwithstanding, Tenant shall have the right to offset any Assessments payable
by Landlord under this Lease that are not paid when due against any payment of
Fixed Rent, Additional Rent or other amount payable by Tenant to Landlord (i) at
any time after the end of Lease Year 11 or (ii) in connection with the payments
payable to Landlord pursuant to Section 9.3.

(d) Termination Costs. Nothing in this Section shall limit or preclude Tenant
from recovering any amount payable to it under Section 9.3.2.

9.3 Termination; Expiration; Repayment.

9.3.1 This Lease shall terminate (the “Termination Date”) on (a) the Expiration
Date or (b) the earlier termination of this Lease pursuant to the provisions of
Section 9.2.1(d) hereof or (c) upon 30 days notice of termination given by
Landlord to Tenant at any time during Lease Year 11, subject to compliance with
Section 9.3.2 (a “Lease Year 11 Termination”).

9.3.2 Upon the earlier termination of this Lease pursuant to the provisions of
Section 9.2.1(d) or Section 9.3.1(c) (Lease Year 11 Termination) hereof or the
expiration of this lease subject to the provisions of Section 1.3:

(a) (i) As a condition precedent to the effectiveness of termination:
(x) (unless waived as a condition precedent by Tenant in its sole and absolute
discretion), Landlord shall pay to Tenant the Lease Amortization Amount (as
hereinafter defined); and (y) (unless waived as a condition precedent by
Landlord in its sole and absolute discretion), Tenant shall pay to Landlord all
amounts owed to Landlord hereunder, including, without limitation, the Deferred
Fixed Rent as required by Section 2.2 if the Lease is terminated by Landlord
pursuant to Section 9.2.1(d) as a result of a Tenant Default.

(ii) The “Lease Amortization Amount” means (i) in the event that the Lease is
terminated by Landlord pursuant to Section 9.3.1(c) (Lease Year 11 Termination),
the sum of fifty three million dollars ($53,000,000); (ii) in the event that the
Lease is terminated by Tenant pursuant to Section 9.2.1(d) as a result of a
Landlord Default, an amount equal to the product of fifty three million dollars
($53,000,000) multiplied by a fraction, the numerator of which is the difference
between 21,900 and the number of days that this Lease has been in effect and the
denominator of which is 21,900; or (iii) in the event that the Lease is
terminated by Landlord pursuant to Section 9.2.1(d) as a result of a Tenant
Default, an amount

 

-39-



--------------------------------------------------------------------------------

(if a positive number) equal to the product of fifty three million dollars
($53,000,000) multiplied by a fraction, the numerator of which is the difference
between 10,950 and the number of days that this Lease has been in effect and the
denominator of which is 10,950; provided, however, that in the event of a
termination as a result of a Landlord Default or a Tenant Default, each party
shall have the right to all remedies and damages available to it at law or in
equity, and the Lease Amortization Amount shall be independent of and in
addition to any damages awarded as part of the dispute resolution process of
Section 9.2.1 or otherwise by a court; provided, further however, that, except
for the Lease Amortization Amount as calculated above, Tenant shall have no
further claim on account of, or based upon, the Up-Front Rent. For the avoidance
of doubt, a Lease Year 11 Termination is not a breach of this Agreement and,
except for any breaches of the Lease by Landlord, Landlord shall have no
liability other than as set forth in this Section 9.3.

(b) In the event that the Lease is terminated by Landlord pursuant to
Section 9.3.1(c) (Lease Year 11 Termination), in addition to the Lease
Amortization Amount, as a condition precedent to the effectiveness of
termination (unless waived as a condition precedent by Tenant is its sole and
absolute discretion), Landlord shall also pay to Tenant the amounts provided in
Section 9.3.2(c).

(c) In addition, in all events, Landlord shall pay to Tenant the following
amounts within thirty (30) days after Tenant provides Landlord with a statement
of the calculation of the amounts due and reasonable documentation supporting
such statement and calculation (the amounts set forth in this paragraph (c) and
the Lease Amortization Amount are collectively referred to as the “Termination
Costs”):

(i) an amount equal to the unamortized amount for each Development Capital
Expenditure based on a straight line amortization schedule which shall equal ten
(10) years;

(ii) an amount equal to the unamortized amount for each Capital Equipment
Expenditure for equipment that Landlord elects to acquire based on a straight
line amortization schedule which shall equal ten (10) years; and

(iii) the full amount of any Assessments payable by Landlord hereunder that have
not been previously paid to Tenant, including Deferred Assessments, and all
other amounts owed to Tenant hereunder, including, without limitation, any
Rollback Taxes payable by Landlord that were paid by Tenant.

For the avoidance of doubt, Landlord shall not be required to pay Tenant for any
Maintenance Capital Expenditures.

(d) In the event that the Lease is terminated by Landlord pursuant to
Section 9.2.1(d) as a result of a Tenant Default prior to the end of Lease Year
11, Tenant shall pay to Landlord within thirty (30) days after notice of
termination from Landlord: (i) any unpaid Deferred Fixed Rent; plus
(ii) interest on the Deferred Fixed Rent (as calculated pursuant to
Section 2.2(ii)), together with a statement of the calculation and reasonable
documentation supporting such statement and calculation, along with all other
amounts then owed to Landlord hereunder, including without limitation, any
Rollback Taxes payable by Tenant that were paid by Landlord.

 

-40-



--------------------------------------------------------------------------------

(e) The obligation to pay future unaccrued Fixed Rent and Additional Rent shall
cease as of the Termination Date, provided however that if the Lease is
terminated due to Tenant Default, Landlord shall have the right to all remedies
and damages available to it at law or in equity, including damages based upon
accrued and unpaid amounts under the Lease and future amounts of Fixed Rent
payable as and when due under the Lease for the balance of the Term if the Lease
was still in effect, subject to mitigation of damages. Landlord shall use its
commercially reasonable efforts to mitigate its damages and lease or operate (or
contract with a third party to operate) the Cemeteries after termination due to
a Tenant Default and shall credit from time to time against the damages payable
or paid by Tenant the amount of such rent or consideration received by Landlord
for the period after the Termination Date and ending on the Expiration Date,
less the costs and expenses of reletting or operating the Cemeteries. In lieu of
all other remedies and damages provided in this Lease (except as provided in the
next sentence) or at law or in equity, Landlord shall have the right to elect to
receive an amount equal to the future amount of the aggregate Fixed Rent due
under the Lease for the balance of the Term if the Lease was still in effect,
less the fair rental value of the Cemeteries for such period, discounted to
present value (using a discount rate equal to the prime rate of interest as
published in the Wall Street Journal as of such date). Notwithstanding anything
contained in this Section 9.3.2(e) to the contrary, Tenant’s obligations under
Section 9.3.2(d) shall remain unchanged.

(f) Notwithstanding anything contained in this Lease to the contrary, any party
may setoff any amounts required to be paid by it to the other party under this
Section against amounts owed to it by such other party under this Lease or any
Transaction Document.

9.3.3 Upon the Termination Date, this Lease shall become void and have no
effect, without any further liability on the part of any of the parties, except
for the provisions of this Article IX and Articles V, VI (but only with respect
to a party’s right to make claims under insurance policies maintained for its
benefit), VII and XII and the provisions of Sections 1.2 (second sentence), 3.5,
3.6.6, 3.6.7, 4.4, 10.1, 11.1, 14.2, 14.7, 14.8, 14.9, 14.10, 14.12, 14.14,
14.16, 14.20, 14.21, 14.22 14.23, 14.24 and 14.25, all of which shall survive
termination of this Lease and provided that, if prior to any expiration or
termination, Tenant shall have requested Landlord’s consent to any of the
actions contemplated by Sections 2.4, 2.5 and/or 2.8, such Sections shall
survive with respect to the matter that was the subject of such consent until
completed, and except that no party shall be relieved of any liability for any
breach of any provision of this Agreement, including without limitation,
breaches of Sections 2.2 or 3.2. Notwithstanding anything contained in this
Section 9.3.3 to the contrary, any specific time period set forth in this Lease,
whether for the survival of a representation or warranty or otherwise, shall
remain unchanged.

(a) Tenant shall provide to Landlord as promptly as practicable after the
Termination Date (but in no event more than ten (10) days after the Termination
Date) the following:

(i) Tenant shall assign to Landlord, free and clear of all liens and
encumbrances, all of the contracts, agreements, leases, licenses, commitments
and permits related to the Cemeteries, to the extent assignable, but excluding
the Pre-/At-Need Contracts (which shall be retained by Tenant and performed in
accordance with Section 9.5), all as of the Termination Date, and Landlord shall
assume such obligations;

 

-41-



--------------------------------------------------------------------------------

(ii) Tenant shall deliver either originals or copies of the Tenant’s Records to
Landlord; and

(iii) Subject to compliance with Article XIII, Tenant shall transfer to the
Landlord clear and valid title to, and possession of, all property and equipment
at the Cemeteries purchased as Capital Equipment Expenditures, Development
Capital Expenditures and Maintenance Capital Expenditures, provided, however,
that Tenant may retain ownership and possession of any personal property
(x) that has not been fully amortized pursuant to the provisions of
Section 9.3.2(c) and (y) with respect to which Landlord, regardless of whether
required to or not under this Lease, has not paid or reimbursed Tenant for the
unamortized cost thereof as calculated pursuant to Section 9.3.2(c) (it being,
understood, however, that Landlord shall be entitled (without the payment of any
money therefor) to any property and equipment at the Cemeteries purchased as
Capital Equipment Expenditures if it has been fully amortized).

(b) Tenant shall transfer to Landlord control of the Endowment Care Trust Funds
as promptly as practicable (but in no event more than ten (10) business days)
after Landlord has paid to Tenant, or made arrangements to pay to Tenant
(acceptable to Tenant in its sole and absolute discretion), the balance of the
Termination Costs; provided, however, that prior to such transfer, Tenant shall
transfer current income from the Endowment Care Trust Fund to Landlord.

(c) Tenant shall terminate, withdraw and cancel any mortgage, memorandum or
other document recorded or executed pursuant to Sections 13.2 or 14.5 of this
Lease upon payment of the amounts provided in Section 9.3.2 and satisfaction of
any further requirement of a final decision pursuant to Section 9.2.1(d).

(d) On the Termination Date, Tenant shall return the Cemeteries to Landlord
maintained in the condition required by Section 3.2.1 and Section 3.2.14 and in
at least as favorable condition as existed as of the Commencement Date in all
material respects except for (i) the sale of Burial Rights and interments
pursuant thereto and (ii) ordinary wear and tear.

(e) On the Termination Date, Tenant shall retain: (i) all Pre-/at-Need Contracts
(which shall be performed in accordance with Section 9.5); (ii) all Receivables
as of the Termination Date; and (iii) all Merchandise Trust Funds, subject to
Tenant’s underlying obligations related to the establishment of such Merchandise
Trust Funds and Landlord’s obligations under Section 9.5.

(f) Once it becomes reasonably certain that a Termination Date will occur within
the next ninety (90) days, Landlord and Tenant agree to mutually cooperate with
one another in taking all reasonable action to ensure a smooth and orderly
transition of the Cemeteries and the maintenance, care and operation thereof.
Without limiting the generality of the foregoing, the parties shall review the
equipment of the Cemeteries and the unamortized cost thereof as of the
Termination Date, to determine whether additional equipment is reasonably
necessary for the operation of the Cemeteries after the Termination Date.

 

-42-



--------------------------------------------------------------------------------

9.4 Waivers. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

9.5 Performance of Pre-/At-Need Contracts. Following the Termination Date,
Tenant shall continue to be responsible for fulfillment of all Pre-/At-Need
Contracts as of the Termination Date. Landlord shall, at the request of Tenant,
as agent of Tenant, provide the following services to fulfill such Pre-/At-Need
Contracts as and when such performance is required: (i) with respect to
Pre-/At-Need Contracts for which a burial vault has been installed, Landlord
shall provide grave opening and closing services for a total fee of $50 per
burial payable by Tenant; (ii) with respect to Pre-/At-Need Contracts for which
a burial vault has not been installed, Landlord shall provide burial vault
installation and grave opening and closing services for a total fee of $150 per
burial payable by Tenant; and (iii) with respect to Pre-/At-Need Contracts for
mausoleum entombment or cremated remains entombment, Landlord shall provide such
services for, as applicable, a total fee of $75 for mausoleum entombment and $35
for cremated remains entombment. Each of the foregoing amounts shall be adjusted
as of the Termination Date by multiplying each such amount by the percentage
increase in the Index (as hereinafter defined) between the Commencement Date and
the Termination Date. “Index” means the Philadelphia Consumer Price Index for
Urban Wage Earners and Clerical Workers (revised series) 1982—1984 = 100 (or
such other reference base as may be utilized from time to time, with appropriate
adjustment to reflect the change from the 1982-1984 base) issued from time to
time by the Federal Bureau of Labor Statistics or any successor agency that
shall issue said index or any other measure hereafter employed by the Federal
Bureau of Labor Statistics (or successor) in lieu of such index. Tenant shall
provide to Landlord burial vaults, monuments and markers to the extent
previously paid for under any such Pre-/At-Need Contracts and required to
perform such Pre-/At-Need Contracts for no additional consideration and Landlord
shall install any such monuments and markers at no cost to Tenant.

ARTICLE X

CONFIDENTIALITY

10.1 Confidentiality. In connection with the performance of the obligations
hereunder, each party acknowledges that it has had, and will continue to have,
access to confidential information relating to the other party including the
terms and conditions of this Lease. Each party shall treat such information as
confidential, preserve the confidentiality thereof and not disclose such
information, except to its directors, officers, advisors, consultants and other
representatives, with the consent of the other party or as required by law, in
connection

 

-43-



--------------------------------------------------------------------------------

with the performance contemplated by this Lease. Each party shall cause such
representatives to be bound by the terms of this Section 10.1. Notwithstanding
the foregoing, each party may disclose this Lease, and the information and data
in Tenant’s possession in connection herewith as required by, as applicable,
securities or other laws and to their auditors and lenders, but shall advise
them of the requirement to maintain the confidentiality of such information and
data. This Section 10.1 shall not apply to any information that is (a) in the
public domain through no fault on the part of the receiving party hereto or any
employees, agents or representatives of such party, or (b) learned or discovered
through any independent source that is not obligated to maintain such
information as confidential. Because of the difficulty of measuring economic
loss as a result of a breach of the foregoing covenants in this Section 10.1,
and because of the immediate and irreparable damage that would be caused for
which there may be no other adequate remedy at law, the parties hereto agree
that, in the event of a breach by any of them of the foregoing covenants in this
Section 10.1, such covenants may be enforced against them by injunction or
restraining order.

ARTICLE XI

RIGHT OF FIRST OFFER UPON EXPIRATION OR EARLIER TERMINATION

11.1 Tenant’s Right of First Offer. If this Agreement terminates because the
Expiration Date is reached or a Termination Date occurs due to either the
Landlord exercising its option to terminate pursuant to Section 9.3.1(c) (Lease
Year 11 Termination) or because of a Landlord Default under Section 9.1.2, then,
for a period of twelve (12) months after the Expiration Date or such Termination
Date (the “ROFO Period”), Tenant shall have the right of first offer to purchase
the Cemeteries and associated assets at the then appraised fair market value
determined in accordance with a mutually agreed upon process (“Tenant’s Right of
First Offer”). Landlord may accept or reject Tenant’s Right of First Offer at
its sole and absolute discretion; provided, however, that during the ROFO
Period, Landlord shall be prohibited from selling, leasing, licensing,
assigning, conveying, or otherwise transferring or disposing, directly or
indirectly, all or any part of the Cemeteries to any other person or entity, or
entering into an agreement to effect any of the foregoing or a management,
operating or similar agreement for all or any part of the Cemeteries with
another person or entity, (collectively, a “Triggering Transaction”) without
first providing Tenant with the opportunity to match the third party offer in
all material respects. Landlord shall provide Tenant with notice of the proposed
Triggering Transaction together with a copy of the term sheet or form of
definitive agreement for the Triggering Transaction (collectively, “Triggering
Transaction Notice”) at least 45 days prior to the date that Landlord desires to
enter into the agreement for the Triggering Transaction. Within fifteen
(15) days after Landlord delivers such notice, Tenant shall notify Landlord in
writing whether Tenant will offer to enter into the Triggering Transaction on
the same terms and conditions in all material respects or whether it will not.
Tenant’s failure to respond within such fifteen (15) day time period will be
deemed a decision by Tenant to not offer to enter into the Triggering
Transaction on the same terms and conditions in all material respects. If Tenant
offers to enter into the Triggering Transaction on the same terms and conditions
in all material respects as set forth in the Triggering Transaction Notice, the
parties thereafter shall negotiate in good faith to enter into a definitive
agreement with respect to such transaction. If Tenant does not offer to enter
into the Triggering Transaction on the same terms and conditions in all material
respects as set forth in the Triggering Transaction Notice, Landlord may enter
into and complete

 

-44-



--------------------------------------------------------------------------------

the Triggering Transaction on the same terms and conditions as set forth in the
Triggering Transaction Notice; provided, however, that any material change in
the terms of the proposed Triggering Transaction shall be deemed to be a new
proposed Triggering Transaction and shall require compliance with the terms of
this Section. If more than one Triggering Transaction occurs during the ROFO
Period, Landlord shall comply with the provisions of this Section with respect
to each such Triggering Transaction. For the purpose of this Section11.1, the
term “Cemetery” or “Cemeteries” shall mean the Cemeteries as defined in this
Lease and the cemeteries that are the subject of the Management Agreement.

ARTICLE XII

ENVIRONMENTAL

12.1 Environmental Matters.

12.1.1 Landlord represents and warrants that any handling, transportation,
storage, treatment or usage of Hazardous Material that has occurred or will
occur on the Cemeteries prior to the Commencement Date shall be in compliance
with all applicable Environmental Laws except as disclosed in Schedule 3.5 with
respect to environmental matters. Landlord further represents and warrants that,
to its knowledge, no leak, spill, discharge, emission or disposal of Hazardous
Materials has occurred or will occur on the Cemeteries prior to the Commencement
Date and that the soil, groundwater, soil vapor or other environmental media at,
on, under to or from the Cemeteries is or will be free of hazardous Materials as
of the Commencement Date. During the period beginning on the Commencement Date
and ending on tenth (10th) anniversary of the Commencement Date (the
“Indemnification Period”), Landlord shall indemnify, defend and hold Tenant
harmless from any and all claims, judgments, damages (including, without
limitation, natural resource damages), fines, penalties, costs, liabilities or
losses, including, without limitation, reasonable attorney’s fees, reasonable
consultants fees and reasonable expert fees which arise during or after the Term
by reason of the presence of Hazardous Materials in the soil, groundwater, soil
vapor or other environmental media at, on, under, to or from the Cemeteries
based on or in connection with events occurring or conditions arising or
accruing (a) prior to the Commencement Date or (b) during the Term which are
caused or introduced by Landlord, its representatives or licensees or the
employees or agents of any of them (such matters shall be collectively referred
to as “Claims”); provided, however, that for the avoidance of doubt, the term
“employees” as used in clause (b) shall exclude former employees of Landlord
that have become employees of Tenant. If, however, during the Term of this Lease
any governmental authority orders or mandates the remediation of Hazardous
Materials from a Cemetery arising from conditions described in (a) and
(b) above, Landlord shall promptly notify Tenant and commence with the
remediation of said condition to the extent applicable Environmental Laws
require the performance of such remediation (and provided Landlord is not
contesting such Environmental Laws or the need to remediate such Hazardous
Materials), within one hundred twenty (120) days thereafter (or such shorter
period required by applicable Environmental Laws) by a qualified environmental
consultant and take all steps and perform all required actions to remedy said
condition in accordance with the governmental authority’s directive(s) and all
applicable Environmental Laws, provided, however (a) Landlord shall be
permitted, if authorized by such governmental authority, to implement the least
expensive remediation necessary to meet the requirements of applicable
Environmental Laws applicable to

 

-45-



--------------------------------------------------------------------------------

non-burial uses of the Cemeteries, (b) Landlord shall have complete control over
all aspects of any legally required remediation and (c) Tenant agrees, at no
out-of-pocket cost or expense to Tenant, to cooperate with Landlord in all
respects in connection with such remediation, including, without limitation,
executing any documents required by Landlord or applicable governmental
authorities to approve, implement, settle or resolve the remediation.

12.1.2 Tenant covenants that any handling, transportation, storage, treatment or
usage of Hazardous Material during the Term shall be in compliance with all
applicable Environmental Laws. Tenant agrees to indemnify, defend and hold
Landlord, its officers, agents, shareholders, principals, partners, heirs,
assigns and successors, harmless from any claims, judgments, damages (including,
without limitation, natural resource damages), fines, penalties, costs,
liabilities or losses, including but not limited to reasonable attorneys’ fees,
reasonable consultants’ fees and reasonable expert fees which arise during the
Term or thereafter by the presence of Hazardous Materials in the soil,
groundwater, soil vapor or other environmental media at, on, under, to or from
the Cemeteries to the extent caused or introduced during the Term of this Lease
by Tenant, its representatives or licensees or the employees or agents of any of
them or any third party other than Landlord, its representatives or licensees or
the employees or agents of any of them in violation of applicable Environmental
Laws. Upon learning of Hazardous Materials introduced at any time during the
Term of this Lease by Tenant, its representatives or licensees or the employees
or agents of any of them or any third party other than Landlord, its
representatives or licensees or the employees or agents of any of them at the
Cemeteries in violation of applicable Environmental Laws, Tenant shall promptly
notify Landlord and commence with the remediation of said condition to the
extent applicable Environmental Laws require the performance of such remediation
(and provided Tenant is not contesting such Environmental Laws or the need to
remediate such Hazardous Materials), within one hundred twenty (120) days
thereafter (or such shorter period required by applicable Environmental Laws) by
a qualified environmental consultant and take all steps and perform all required
actions to remedy said condition in accordance with all applicable Environmental
Laws, provided, however (a) Tenant shall be permitted to implement the least
expensive remediation necessary to meet the requirements of applicable
Environmental Laws applicable to non-burial uses of the Cemeteries, (b) Tenant
shall have complete control over all aspects of any legally required remediation
and (c) Landlord agrees, at no out-of-pocket cost or expense to Landlord, to
cooperate with Tenant in all respects in connection with such remediation,
including, without limitation, executing any documents required by Tenant or
applicable governmental authorities to approve, implement, settle or resolve the
remediation.

12.2 Definitions. For purposes of this Lease:

(a) “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, codes, rules, regulations, ordinances, environmental permits,
guidelines, standards and directives and all applicable agreements and judicial
and administrative orders and decrees pertaining to health, safety or the
environment, and all common law providing for any right or remedy with respect
to environmental matters, each as currently in effect or hereinafter amended,
adopted, promulgated or enacted.

 

-46-



--------------------------------------------------------------------------------

(b) “Hazardous Materials” means any and all materials, pollutants, contaminants,
wastes, chemicals or substances listed, defined, designated, classified or
considered or regulated as dangerous, special, hazardous, toxic or radioactive,
or any terms of similar import, under any applicable Environmental Laws,
including petroleum and any derivation or by-product thereof, asbestos and
asbestos-containing materials and PCBs.

ARTICLE XIII

LEASEHOLD FINANCING; MORTGAGING

13.1 Leasehold Financing. Tenant shall not encumber its leasehold estate in the
Cemeteries, by means of a leasehold mortgage, deed of trust pledge or similar
security device, except pursuant to a Permitted Leasehold Mortgage (as defined
below). Tenant hereby represents and warrants to Landlord, and Landlord hereby
acknowledges to Tenant, that: (a) Tenant is a party to a Third Amended and
Restated Credit Agreement among StoneMor Operating LLC, as a Borrower, various
subsidiaries thereof, including Tenant, as additional Borrowers, Bank of
America, N.A., as Administrative Agent and Collateral Agent (together with its
successors, assigns, agents and designees, the “Agent”), and the other lenders
party thereto dated as of January 19, 2012, as the same may be amended,
restated, amended and restated, extended, modified, renewed, supplemented,
replaced, or refunded from time to time (the “Credit Agreement”); and
(b) pursuant to the terms of the Credit Agreement, Tenant is obligated to
execute and deliver a leasehold mortgage to Agent with respect to Tenant’s
leasehold interest in the Cemeteries. Any leasehold mortgage required to be
granted by Tenant to the Agent pursuant to the Credit Agreement shall be deemed
to be a “Permitted Leasehold Mortgage”. Tenant shall deliver to Landlord: (i) a
draft of any such Permitted Leasehold Mortgage as soon as reasonably practicable
following Tenant’s receipt thereof (and, in any event, not less than five
(5) business days prior to Tenant’s execution thereof); and (ii) a
fully-executed copy of any Permitted Leasehold Mortgage within fifteen (15) days
after Tenant’s execution thereof. Landlord hereby agrees that, so long as any
Permitted Leasehold Mortgage shall remain in effect and unsatisfied of record
and the underlying indebtedness which it secures remains outstanding or the
commitments under the Credit Agreement remain in effect, the following
provisions shall apply:

13.1.1 Landlord, upon giving Tenant any notice of any Tenant Default under this
Lease, shall also give such notice to the Agent and its successors, assignees
and/or designees.

13.1.2 Upon receipt of such notice, and subject to the terms and conditions of,
and time periods set forth in, this Article 13, the Agent shall have the right,
but not the obligation, to remedy such Tenant Default (other than a Non-Curable
Default (as defined below)), or cause the same to be remedied, and Landlord
shall accept such performance by or at the instance of the Agent as if the same
had been made by Tenant.

13.1.3 Subject to Section 13.1.5 hereof, Landlord agrees not to terminate this
Lease or Tenant’s right of possession of the Cemeteries, or to exercise any of
Landlord’s other remedies under this Lease or to interfere with Tenant’s
occupancy, use or enjoyment of the Cemeteries for any Tenant Default unless
(a) Landlord has given to Tenant (to the extent that Landlord is required to
give notice of such Tenant Default to Tenant pursuant to the terms of this
Lease) and the Agent notice of such Tenant Default, which notice shall specify
with particularity the nature of such Tenant Default, (b) such Tenant Default
shall not have been cured by the

 

-47-



--------------------------------------------------------------------------------

Tenant within the cure period provided therefor under Section 9.1.1 of this
Lease, (c) Agent shall have failed to cure such Tenant Default: (i) with respect
to any Tenant Default under Section 9.1.1(b) of this Lease (each, a
“Non-Monetary Default”), within a period of thirty (30) days following the
expiration of Tenant’s cure period set forth in Section 9.1.1(b) with respect to
such Non-Monetary Default; or (ii) with respect to a Tenant Default under
Section 9.1.1(a) of this Lease (each, a “Monetary Default”), within a period of
five (5) business days following the expiration of Tenant’s cure period set
forth in Section 9.1.1(a) for such Monetary Default. If any Non-Monetary Default
that is curable by the Agent is of such a nature that it cannot be cured within
the time period set forth the time period set forth in subsection (c)(i) of this
Section 13.1.3, or cannot be cured without Agent obtaining possession of the
Cemeteries, then the Agent shall be entitled to an additional ninety (90) day
period to cure such Tenant Default, provided that Agent shall commence the cure
within the thirty (30) day cure period set forth in Subsection (c)(i) above or
within thirty (30) days after Agent obtains possession of the Cemeteries, if
such Tenant Default cannot be cured by Agent without first obtaining possession
of the Cemeteries, and shall thereafter diligently proceed to complete such
cure. For the avoidance of doubt, the cure periods afforded to Agent under this
Section 13.1.3 with respect to any Tenant Default shall not postpone, toll,
hinder, delay or otherwise affect the time periods set forth in Section 9.2.1
hereof to the extent the same apply to such Tenant Default, except that Landlord
shall not terminate this Lease or institute any action at law or in equity
seeking termination of this Lease or possession of the Cemeteries so long as
Agent or Subsequent Tenant (as defined in Section 13.1.9 below) complies with
Section 13.1.9(a) and (b) below and pays Fixed Rent and Additional Rent as and
when due hereunder. Notwithstanding the foregoing, nothing herein shall affect
Landlord’s rights under Section 9.2.1(e)(ii) of this Agreement.

13.1.4 Reserved.

13.1.5 Notwithstanding anything to the contrary contained herein, if any Tenant
Default cannot be cured because such Tenant Default arises under
Section 9.1.1(c), (d) or (e) of this Lease or is otherwise personal to Tenant
and not susceptible to cure by the Agent (any such Tenant Default, a
“Non-Curable Default”), Landlord agrees that, for up to thirty days (30) days
from the date upon which such Non-Curable Default occurred, it will not
terminate this Lease or otherwise exercise its rights and remedies under the
Lease solely with respect to such Non-Curable Default, so long as: (i) the Agent
cures all other Tenant Defaults (other than any Non-Curable Default), including
payment of past due Fixed Rent and Additional Rent and maintenance of insurance,
within the cure periods provided in Section 13.1.3; and (ii) the Agent notifies
Landlord, within such thirty (30) day period, in writing that Agent has
commenced enforcement proceedings with respect to the Agent’s rights and
remedies under the Permitted Leasehold Mortgage and continues thereafter
diligently to prosecute such rights and remedies.

13.1.6 Reserved.

13.1.7 Upon the cure of a Monetary Default or Non-Monetary Default within the
time periods set forth in Section 13.1.3 above, any notice of breach or default
given by Landlord or any action of Landlord to terminate or exercise any
remedies under this Lease or to otherwise interfere with the occupancy, use or
enjoyment of the Cemeteries by reason thereof, shall be deemed rescinded without
any further action by Landlord, Tenant or the Agent.

 

-48-



--------------------------------------------------------------------------------

13.1.8 In addition to curing any Tenant Default (other than a Non-Curable
Default), the Agent shall, during the period in which Agent is diligently
pursuing its rights and remedies under a Permitted Leasehold Mortgage (the
“Landlord Forbearance Period”), pay Fixed Rent and Additional Rent as the same
shall become due and payable and, upon obtaining possession of the Cemeteries or
acquiring Tenant’s interest under this Lease, shall be required to commence to
cure all Tenant Defaults (other than Non-Curable Defaults) then outstanding, and
thereafter diligently prosecute such cure to completion; provided, that: (a) the
Agent shall not be obligated to continue such possession or to continue such
enforcement proceedings after such Tenant Default shall have been cured;
(b) within five (5) business days following the delivery of the notice specified
in Section 13.1.5(ii) above, the Agent shall agree with Landlord in writing to
comply during the Landlord Forbearance Period with all of the terms, conditions
and covenants of this Lease (including, without limitation, any covenant or
restriction with respect to the use of the Cemeteries, but excluding any
obligation, term, covenant or condition that is personal to Tenant and therefore
is not susceptible to performance by the Agent); and (c) during any such
Landlord Forbearance Period, if Tenant is no longer operating the Cemeteries in
accordance with this Lease, Agent shall use commercially reasonable efforts to
engage or designate a third party to operate the Cemeteries, which third party
shall be a cemetery operator reasonably acceptable to Landlord.

13.1.9 It is understood and agreed that the Agent, or its designees, or any
purchaser in foreclosure proceedings (including a corporation formed by the
Agent, any lender or any of the holder or holders of the obligations secured by
the Permitted Leasehold Mortgage) (any such person, a “Subsequent Tenant”) may
become the legal owner and holder of this Lease through foreclosure proceedings
or by assignment of this Lease in lieu of foreclosure. Landlord covenants and
agrees to recognize and accept any such Subsequent Tenant, provided: (a) such
Subsequent Tenant cures or completes the cure of all Tenant Defaults (other than
a Tenant Default arising under Section 9.1.1(c), (d) or (e) of this Lease)
within the time periods set forth in Section 13.1.3(c)(i) above which time
period shall commence on the day such Subsequent Tenant becomes the legal owner
and holder of this Lease; and (b) such Subsequent Tenant shall (i) be a cemetery
operator reasonably acceptable to Landlord, or (ii) retain an operator/manager
for the Cemeteries reasonably acceptable to Landlord. Section 14.1 of this Lease
shall not apply to a transfer of this Lease pursuant to this Section 13.1.9. For
the avoidance of doubt, the cure periods afforded to a Subsequent Tenant under
this Section 13.1.9 with respect to any Tenant Default shall not postpone, toll,
hinder, delay or otherwise affect the time periods set forth in Section 9.2.1
hereof to the extent the same apply to such Tenant Default, except that Landlord
shall not terminate this Lease or institute any action at law or in equity
seeking termination of this Lease or possession of the Cemeteries so long as
such Subsequent Tenant complies with (a) and (b) in this Section 13.1.9 and pays
Fixed Rent and Additional Rent as and when due hereunder.

13.1.10 Tenant shall promptly notify Landlord upon the occurrence of any Event
of Default under (and as defined in) the Credit Agreement (a “Credit Agreement
Event of Default”). If the Agent undertakes to enforce its security interest in
the Tenant’s assets as a result of such Credit Agreement Event of Default,
Landlord will, subject to the terms and conditions set forth herein:
(a) reasonably cooperate, at no charge to Landlord, with Agent in its efforts to
assemble Personalty (as defined hereinafter) located at the Cemeteries;
(b) permit Agent to remove the Personalty from the Cemeteries, or to operate,
maintain, prepare for sale or

 

-49-



--------------------------------------------------------------------------------

lease, advertise, inspect, appraise, display, repair, lease, transfer and/or
sell Personalty at the Cemeteries; and (c) not hinder actions of Agent in
enforcing its security interest and rights in the Personalty. Agent may take
possession of and remain on the Cemeteries for up to ninety (90) days following
receipt of written notice by Landlord that the Lease has terminated, provided
Agent pays the Fixed Rent and all Additional Rent that would accrue under the
Lease (if it were still in effect) for the period that the Personalty remains at
the Cemeteries and shall provide and retain liability and property insurance
coverage required under this Lease when in possession of the Cemeteries. Prior
to entering the Cemeteries, Agent shall pre-pay one month of Fixed Rent and
Additional Rent to Landlord. All damage to the Cemeteries caused by removal of
Personalty shall be repaired by Agent at its expense. In no event may the
Personalty remain at the Cemeteries after the expiration of said 90-day period.
If the Personalty remains at the Cemeteries after said 90-day period, Landlord’s
waivers and agreements set forth in Sections 13.1.15, 13.1.16 and 14.18 (solely
as to Agent) below shall be deemed null and void and of no further force or
effect.

13.1.11 If the Agent or its assignee or designee or any other Subsequent Tenant
succeeds to the interest of Tenant under this Lease and abides by the provisions
hereof, Landlord will, provided the Agent or such Subsequent Tenant has complied
with the provisions of this Section 13.1, recognize the Agent or such other
Subsequent Tenant as the Tenant under this Lease, or if the Agent or such
Subsequent Tenant so requests, enter into a new Lease pursuant to this
Section 13.1.11. Upon the request of any Subsequent Tenant, Landlord agrees,
subject to the foregoing conditions, to enter into a new lease with such
Subsequent Tenant for a term expiring not later than the last day of the Term
and upon the same covenants, agreements, terms and provisions contained in this
Lease including, without limitation, Section 2.2 hereof, Section 2.3 hereof, any
options to renew and/or to purchase, and/or rights of first refusal or offer
contained therein. If such Subsequent Tenant enters into a new lease with
Landlord, such Subsequent Tenant shall have the one-time right without
Landlord’s consent to sublease one or more of the Cemeteries to one or more
subtenants or assign the Lease or new lease to an entity designated by the
Agent, provided that: (a) such Subsequent Tenant provides written notice to
Landlord not less than thirty (30) days prior to such assignment or subletting;
(b) in the case of an assignment such assignee assumes in writing all of
Tenant’s obligations under this Lease or new lease from and after the effective
date of such assignment; and (c) any such assignee or subtenant is a cemetery
operator reasonably acceptable to Landlord. An assignment of this Lease pursuant
to this Section 13.1.11 shall not be subject to Section 14.1 of this Lease. In
addition to the foregoing, Landlord’s obligation to enter into any new lease
under this Section 13.1.11 shall be subject to the following conditions:
(i) such Subsequent Tenant shall have cured all existing Tenant Defaults in
accordance with Section 13.1.19 hereof (except for a Tenant Default arising
under Section 9.1.1(c), (d) or (e) of this Lease); (ii) such Subsequent Tenant
shall make written request upon Landlord for such new lease within sixty
(60) days after the date upon which such Subsequent Tenant acquired its interest
in this Lease, such written request to be accompanied by payment to Landlord of
all sums due to Landlord under this Lease (to the extent not previously paid);
and (iii) such Subsequent Tenant shall pay to Landlord at the time of the
execution and delivery of such new lease, any and all sums which would at the
time of the execution and delivery thereof be due pursuant to this Lease.

 

-50-



--------------------------------------------------------------------------------

13.1.12 If a termination of this Lease occurs prior to the expiration of the
Term by reason of the rejection of this Lease or other action by a trustee,
court or debtor in possession pursuant to the Federal Bankruptcy Code, as
amended, or any other Federal, state or local insolvency laws, Landlord shall,
provided Agent has complied with Section 13.1.5 above, give the Agent written
notice that this Lease has been terminated, together with a statement of any and
all sums which would at that time be due under this Lease but for such
termination, and of all other Tenant Defaults then known to Landlord. The Agent
shall, within sixty (60) days after receipt of such notice, thereupon have the
option to obtain a new lease, which new lease shall be: (a) effective as of the
date of termination of this Lease; (b) for a term expiring not later than the
last day of the Term; and (c) upon all the agreements, terms, covenants and
conditions hereof (including, without limitation, Section 2.2 and Section 2.3
hereof); provided, however, that during any such period for which Agent is the
tenant under such new lease, Agent shall use commercially reasonable efforts to
engage or designate a cemetery operator reasonably acceptable to Landlord to
operate the Cemeteries.

13.1.13 Any notice or other communication which Landlord shall desire or is
required to give to or serve upon the Agent shall be addressed to such Agent by
notice in writing given to Landlord in accordance with Section 14.2 hereof. Any
notice or other communication which the Agent shall desire or is required to
give to or serve upon Landlord shall be deemed to have been duly given or served
if sent in accordance with Section 14.2 hereof.

13.1.14 The Landlord acknowledges that the Tenant may install or affix or has
installed or affixed on or to the Improvements trade fixtures belonging to the
Tenant (such trade fixtures, machinery and equipment, together with all
accessions and additions thereto, and substitutions, parts, replacements and
proceeds thereof, whether now owned or hereafter acquired, are collectively
referred to as the “Trade Fixtures”). Landlord further acknowledges that Tenant
may locate or has located at the Cemeteries inventory and other personal
property of the Tenant, including, without limitation, finished goods,
work-in-process and raw materials (such inventory and other personal property,
together with all proceeds and products thereof, whether now owned or existing
or hereafter acquired or arising, are collectively referred to as the
“Inventory”). Landlord further acknowledges that the Trade Fixtures and
Inventory are or will be subject to a security interest of the Agent pursuant to
the Security Agreement (as defined in the Credit Agreement) and the Permitted
Leasehold Mortgage (the Trade Fixtures, the Inventory and any other personal
property of the Tenant covered by the Security Agreement and the Permitted
Leasehold Mortgage are collectively referred to as the “Personalty”). The
foregoing notwithstanding, Agent agrees and acknowledges that it has, and shall
have, no security interest in or lien upon any equipment or other assets
(including, without limitation, the Existing Improvements) (the “Excluded
Personalty”) located at or upon the Cemeteries, the legal title to which is held
by Landlord immediately prior to giving effect to this Lease. Landlord
represents and warrants that the personalty described on Schedule 13.1.14
attached hereto is an accurate and complete description of all of the Excluded
Property.

13.1.15 Subject to Section 13.1.10 above, Landlord (a) agrees that the Trade
Fixtures is and will remain personal property notwithstanding the manner in
which it is installed or affixed to the Improvements, (b) waives any title,
right or interest in the Trade Fixtures by reason of such installation or
affixation, and (c) agrees that the security interest of the Agent in the
Personalty granted pursuant to the Leasehold Mortgage and any other security
interest, lien or other interest of the Agent in the Personalty now existing or
hereafter arising

 

-51-



--------------------------------------------------------------------------------

shall be prior to any interest which the Landlord may now have or hereafter
acquire in the Personalty pursuant to this Lease (other than the right of
Landlord to acquire the Personalty in connection with the termination of this
Lease in accordance with Section 9.3.3 hereof) or pursuant to any statute, law,
ordinance, agreement or otherwise, and subordinates any such interest of the
Landlord in the Personalty to the prior interest of the Agent.

13.1.16 Until the termination of the Credit Agreement and the commitments under
the Credit Agreement are terminated and no longer in effect, and subject to
Section 13.1.10 above, Landlord waives each and every right which Landlord now
has or may hereafter have under the law of the Commonwealth of Pennsylvania or
any other state, this Lease or any other agreement now in effect or hereafter
executed by Landlord and Tenant, to levy or distrain upon the Personalty for
rent, damages, or expenses, in arrears, in advance or both, or to claim or
assert title to the Personalty (other than the right of Landlord to acquire the
Personalty in connection with the termination of this Lease in accordance with
Section 9.3.3 hereof).

13.1.17 Reserved.

13.1.18 If the Agent acquires the Cemeteries through foreclosure, or by any
transfer of Tenant’s interest in this Lease in lieu thereof, or otherwise, the
Agent will be liable only for matters accruing during such time as it is the
lessee under this Lease, but not for any matters accruing prior or subsequent
thereto, provided that the Agent has cured all Tenant Defaults (other than
Non-Curable Defaults) in existence as of the date that the Agent acquires the
Cemeteries through foreclosure or by transfer in lieu thereof, or otherwise, as
provided under 13.1.3 above.

13.1.19 At any time after the Agent commences efforts to remedy a default or
Tenant Default as permitted in this Section 13.1, the Agent may notify Landlord
that it has relinquished possession of the Cemeteries or that it will not
commence, continue or complete the cure of any Tenant Defaults, institute
foreclosure or other proceedings or, if those proceedings have commenced, that
is has discontinued such default cures or proceedings (such notice from the
Agent to Landlord, a “Cure Termination Notice”), and, in that event, the Agent
shall have no further liability from and after the date upon which it delivers
the Cure Termination Notice to Landlord. Upon the delivery of a Cure Termination
Notice, or upon the failure of the Agent to remedy a Tenant Default within the
time periods proscribed in Section 13.1.3 above, Landlord shall have the
unrestricted right to terminate this Lease and to take any other action it deems
appropriate by reason of any Tenant Default and Agent shall have no further
rights with respect thereto.

13.1.20 The provisions of this Section 13.1 shall be self-operative and shall
benefit the holder of any Permitted Leasehold Mortgage of which Landlord has
actual written notice. Notwithstanding the foregoing, Landlord shall, at the
request of Tenant or the Agent, and at the sole cost and expense of Tenant or
the Agent, enter into an agreement directly with the holder of such Permitted
Leasehold Mortgage having terms and provisions identical to the provisions of
this Section 13.1.

 

-52-



--------------------------------------------------------------------------------

13.1.21 Notwithstanding anything set forth in this Section 13.1, upon (a) the
early termination of this Lease in accordance with Sections 9.2.1(d) or 9.3.1(c)
(or at any time at which Landlord would have the right to terminate this Lease
in accordance with such Sections, but for this Article XIII), and (b) payment by
Landlord to Agent of the sum of (x) the Lease Amortization Amount, plus (y) a
reasonable estimation of all other Termination Costs calculated and determined
in accordance with Section 9.3.2 hereof, Agent covenants and agrees to
(i) release any liens or security interests in and to any personalty or
equipment at the Cemeteries purchased by Tenant as Capital Equipment
Expenditures, Development Capital Expenditures and Maintenance Capital
Expenditures which either (A) has been fully amortized pursuant to
Section 9.3.2(c) hereof, or (B) has not been fully amortized which Landlord
elects to acquire pursuant to Section 9.3.2(c), (ii) execute and deliver a
partial mortgage release of the Termination Costs and Damages Mortgages (as
hereinafter defined) required to be delivered by Tenant under this Lease, and
(iii) file any UCC Amendments reasonably requested by Landlord to evidence the
release of Agent’s security interest in any such personalty or equipment.

13.1.22 Landlord hereby confirms and agrees that the provisions of
Section 13.1.1 through 13.1.21 shall apply equally to any lenders under
refinancing of the Credit Agreement or other similar senior debt financing
arrangements entered into by Tenant from time to time. In furtherance thereof,
the provisions of Section 13.1.1 through 13.1.21 shall be read so that (a) any
such future lender or lenders shall be deemed to be included in the definition
of “Agent”, (b) any future loan, credit facility or other financing agreement
shall be deemed to be included in the definition of “Credit Agreement” and
(c) any leasehold mortgage that is required to be delivered pursuant to such
loan, credit facility or other financing agreement shall be deemed to be
included in the definition of “Permitted Leasehold Mortgage”.

13.1.23 With respect to a Permitted Leasehold Mortgage, Landlord hereby
covenants and agrees that the rights of the Agent, its successors and assigns,
and any holder of a Permitted Leasehold Mortgage set forth herein shall govern
and control the rights and remedies of the Agent and the duties and obligations
of the Landlord with respect to a Permitted Leasehold Mortgage.

13.1.24 Agent shall be entitled to enforce the provisions of this Article XIII
as a third party beneficiary.

13.2 Security for Payment of Termination Costs and Damages. On the Commencement
Date, Landlord shall provide Tenant with the Mortgages and Security Agreement
(Archdiocese) and Security Agreement (Holdco) encumbering each of the Cemeteries
(collectively, the “Termination Costs and Damages Mortgages”) to serve as
security for the payment of Termination Costs pursuant to Section 9.3.2 of this
Lease and any other damages and amounts to which Tenant may become entitled
under this Lease or any Transaction Document (collectively, “Termination Costs
and Damages”). The Termination Costs and Damages Mortgages shall, among other
things, provide that Tenant may commence foreclosure proceeding against Landlord
and the Cemeteries if Landlord fails to repay the Termination Costs and Damages
within thirty (30) days of the date on which any such Termination Costs and
Damages are due to Tenant. Tenant shall promptly upon payment to Tenant of the
Termination Costs and Damages record a mortgage satisfaction and release (in
form and substance mutually acceptable to Landlord, Tenant and Agent in each
jurisdiction in which the Termination Costs and Damages Mortgages are recorded.
Landlord acknowledges that any such Termination Costs and Damages Mortgages may
be assigned to Agent as collateral

 

-53-



--------------------------------------------------------------------------------

security for Tenant’s obligations under the Credit Agreement; provided, however,
Agent agrees to execute any documents reasonably requested by Landlord in
connection with a partial mortgage release of the Termination Costs and Damages
Mortgages required to be delivered by Tenant under this Lease.

ARTICLE XIV

MISCELLANEOUS PROVISIONS

14.1 Assignment, Subletting, etc. by Tenant. This Lease may not be assigned,
transferred (including through operation of law or change of control) or sublet
by any party comprising the Tenant without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, Tenant shall have the right, without Landlord’s
consent but upon fifteen (15) days notice to Landlord accompanied by a copy of
the relevant documents of assignment, transfer or sublease, to assign or
transfer this Lease or any interest herein or sublet the Cemeteries or any
portion thereof to (a) entities controlled by StoneMor (“StoneMor Affiliate”)
and (b) any third party and/or its Affiliates which acquires a majority of all
cemeteries owned by all StoneMor Affiliates (whether through sale, stock sale,
merger, consolidation, division, recapitalization, lease or other form of
acquisition). Upon any assignment of this Lease pursuant to this Section 14.1
(other than to a StoneMor Affiliate), Tenant and StoneMor shall be relieved of
all liabilities and obligations under this Lease and Landlord shall look solely
to the assignee or transferee for performance under this Lease and all
obligations hereunder subject to Landlord reasonably concluding, based upon
information and representations provided by Tenant, that the assignee has, or
will have after giving effect to the to the transactions giving rise to such
assignment, the financial capability, industry experience and industry
reputation equal to or greater than that of Tenant and reasonably sufficient to
fulfill all of Tenant’s obligations hereunder. For the purposes of this Lease,
“Affiliate” of a person or entity means any other person or entity that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such person or entity. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. In no event shall
the Tenant’s exercise of rights under Section 2.8 be deemed a violation of this
Section.

14.2 Notices; Deemed Consent. Any notice or demand which, under the terms of
this Lease or under any statute, must or may be given or made by the parties
hereto, shall be in writing, and shall be given or made by sending the same,
charges prepaid, by Federal Express or another nationally recognized overnight
courier, addressed to Landlord at Archdiocese of Philadelphia, 222 N. 17th
Street, Philadelphia, Pennsylvania 19103, Attention Chief Financial Officer,
with a copy to Archdiocese of Philadelphia, 222 N. 17th Street, Philadelphia,
Pennsylvania 19103, Attention General Counsel and to Tenant at c/o StoneMor
Operating LLC, 311 Veterans Highway, Suite B, Levittown, PA 19056, Attention:
Lawrence Miller, Chief Executive Officer with a copy to Blank Rome LLP, One
Logan Square, 18th & Cherry Street, Philadelphia, PA 19103-6998, Attention:
Lewis J. Hoch, Esq. Either party, however, may

 

-54-



--------------------------------------------------------------------------------

designate in writing such new or other address or addresses to which such notice
or demand shall thereafter be so given, made or mailed. Any notice sent
hereunder as aforesaid shall be considered to be given upon the receipt or
refusal of delivery by the recipient thereof as recorded in the business records
of such overnight courier. Notices on behalf of the respective parties may be
given by their attorneys and such notices shall have the same effect as if in
fact subscribed by the party on whose behalf it is given. Whenever the consent
of one party (the “Requested Party”) is requested by the other party (the
“Requesting Party”) pursuant to any provision of this Lease and the standard for
such consent is that it is not to be unreasonably withheld, conditioned or
delayed (or words of similar effect), the Requested Party shall irrevocably be
deemed to have given such consent if it does not reply in writing to the
Requesting Party within five (5) business days after it shall have received a
second written copy of such request from the Requesting Party together with
appropriate documentation, delivered as provided above. The second notice cannot
be sent before thirty (30) days after the first notice and it must include a
statement reminding the Requested Party of this deemed approval provision. If
the standard for consent is sole and absolute discretion (or words of similar
effect) and the Requesting Party receives no response to its first request, the
consent shall be deemed denied. For the avoidance of doubt, if no standard for
consent is stated, then the applicable standard shall be deemed to be sole and
absolute discretion.

14.3 Quiet Enjoyment. Landlord agrees that Tenant shall and may peaceably and
quietly have, hold and enjoy the Cemeteries during the Term without any manner
of hindrance, disturbance or interference from Landlord or anyone claiming under
or through Landlord, subject to the covenants and conditions of this Lease.

14.4 Exclusivity; Non-Competition. During the Term of this Lease, Landlord shall
not, directly or indirectly, through any corporation, partnership, limited
liability company, joint venture or other entity or otherwise own, manage,
operate, control, lease or have any financial interest in any corporation,
partnership, limited liability company, joint venture or other entity which owns
or operates cemeteries (other than the cemeteries owned by the Landlord as of
the date hereof) or sells goods, merchandise or services related to cemeteries,
funeral homes or crematoria anywhere within the Counties of Bucks, Chester,
Delaware, Montgomery and Philadelphia, Pennsylvania, nor enter into any
discussion concerning such arrangement without the prior written consent of
Tenant in its sole and absolute discretion; provided, however, that the
ownership by Landlord for investment purposes of not more than five percent
(5%) of the stock of a publicly traded company engaged in any such business
shall not be a breach of this covenant. Landlord acknowledges that irreparable
injury would be sustained by Tenant in the event of Landlord’s breach of any of
the covenants contained in this Section, which injury could not be remedied
adequately by the recovery of damages in an action at law. Accordingly, Landlord
agrees that, upon a breach or threatened breach by Landlord of any of such
covenants, Tenant shall be entitled, in addition to and not in lieu of any and
all other remedies, to an injunction to be issued by any court of competent
jurisdiction restraining the commission or continuance of any such breach or
threatened breach upon minimal bond, with or without surety, and that such an
injunction will not place an undue hardship on Tenant. If any court determines
that any of the provisions of this Section are invalid or unenforceable, the
remainder of such provisions shall not thereby be affected and shall be given
full effect without regard to the invalid provisions. If any court construes any
of the provisions of this Section, or any part hereof, to be unreasonable
because of the duration of such provision or the geographic scope

 

-55-



--------------------------------------------------------------------------------

thereof, such court shall have the power to reduce the duration or restrict the
geographic scope of such provision and to enforce such provision as so reduced
or restricted. Tenant acknowledges that certain parishes within the Archdiocese
of Philadelphia operate small cemeteries. Tenant acknowledges and agrees that
the continued operation of the same by such parishes and any administrative and
back-office assistance provided by the Archdiocese with respect to the same,
consistent with the current level of assistance, shall not be deemed a violation
of this Section 14.4, it being understood that this provision shall not affect
or diminish the obligations of the Archdiocese under Section 4.10.

14.5 Recording and Transfer Taxes. On the Commencement Date, each party hereto
agrees to execute (a) the Memorandum of Lease with respect hereto in recordable
form in compliance with applicable statutes, and (b) any transfer tax or other
forms required to record the Memorandum of Lease. The Memorandum of Lease shall
not in any circumstance be deemed to modify or to change any of the provisions
of this Lease. Tenant and Landlord shall share equally any and all costs or
recording charges (including, without limitation, transfer taxes, if any,
subject to Section 3.6.6) payable in connection with the recording of the
Memorandum of Lease.

14.6 Force Majeure. In any case where either party hereto is required to do any
act, delays caused by or resulting from Acts of God, war, civil commotion,
significant fire or other material casualty, labor difficulties, shortages of
labor, materials or equipment, government regulations, or other causes beyond
such party’s reasonable control, shall not be counted in determining the time
during which act must be completed, whether or not such time shall be designated
by a fixed date, a fixed time or “a reasonable time”, provided, however, that
nothing contained herein shall relieve Tenant from the timely payment of Fixed
Rent, Additional Rent and all other charges payable under this Lease or Landlord
from the timely payment of any amounts payable under this Lease.

14.7 Applicable Law and Construction. This Lease shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to principles of conflict of laws. This Lease may be amended only
by an agreement in writing executed by all of the parties hereto. No party shall
be deemed in any way or for any purpose, to have become, by the execution of
this Lease or any action taken thereunder, a partner of any other party in its
business or otherwise a joint venturer or member of any enterprise of any other
party. The titles of the several Articles and Sections contained herein are for
convenience only and shall not be considered in construing this Lease. Unless
repugnant to the context, the words “Landlord” and “Tenant” appearing in this
Lease shall be construed to mean those names above and their respective
permitted successors and permitted assigns, and those claiming through or under
them respectively. No provision of this Lease or any Transaction Document will
be interpreted in favor of, or against, any of the parties to this Lease or any
Transaction Document, as applicable, by reason of the extent to which any such
party or its counsel participated in the drafting hereof or thereof or by reason
of the extent to which any such provision is inconsistent with any prior draft
hereof or thereof. Unless repugnant to the context, the words “including” or
“included” shall be deemed to be followed by the words “without limitation”.

14.8 Broker. Each party represents to the other that such party has dealt with
no broker in connection with this Lease, and each party shall indemnify and hold
the other harmless from and against all loss, cost, liability and expense
(including, without limitation, reasonable

 

-56-



--------------------------------------------------------------------------------

attorneys’ fees and disbursements) arising out of any claim for a commission or
other compensation by any broker who alleges that it has dealt with the
indemnifying party in connection with this Lease. The provisions of this Section
shall survive the expiration or termination of this Lease.

14.9 Independent Contractor. Landlord and Tenant are independent contracting
parties. Nothing in this Lease shall be construed to create between the parties
a relationship of principal and agent, employer and employee, partners or joint
venturers. Neither Landlord nor Tenant shall have any right, power or authority
to act for or enter into binding agreements on behalf of the other party unless
expressly authorized in this Lease.

14.10 No Assumption of Liability for Negligence or Intentional or Willful
Misconduct.

14.10.1 Nothing herein shall be construed to be an assumption of any liability
by Tenant for the acts or omissions of Landlord resulting in claims, injury or
damages, including attorneys’ fees and costs arising from the negligence or
intentional or willful misconduct of Landlord or its agents. This covenant shall
survive termination of this Lease.

14.10.2 Nothing herein shall be construed to be an assumption of any liability
by Landlord for the acts or omissions of Tenant resulting in claims, injury or
damages, including attorneys’ fees and costs, arising from the negligence or
intentional or willful misconduct of Tenant or their agents. This covenant shall
survive termination of this Lease.

14.11 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the rent or any other charges then due shall be deemed to be other than on
account of the earliest installment of such rent or charge due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent or other charge be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover and balance of such installments or pursue any other remedy expressly
provided in this Lease.

14.12 Entire Agreement. This Lease, together with the Exhibits and Schedules
hereto, and the Transaction Documents, state the entire understanding among the
parties with respect to the subject matter hereof, and supersedes all prior oral
and written communications and agreements, and all contemporaneous oral
communications and agreements, with respect to the subject matter hereof
including all confidentiality letter agreements and letters of intent previously
entered into among some or all of the parties hereto. Each party agrees and
acknowledges that it is not relying on any representations or warranties of the
other party except as set forth herein.

14.13 Estoppel Certificate. Either party shall, within fifteen (15) business
days after receiving a written request from the other party, make a statement in
writing certifying:

14.13.1 whether the Term has commenced, setting forth the Commencement Date, the
rent commencement date and the Expiration Date;

 

-57-



--------------------------------------------------------------------------------

14.13.2 that this Lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect, as
modified, and stating the modification(s));

14.13.3 whether to its actual knowledge (without independent investigation)
there are then existing any offsets or defenses against the enforcement of any
of such party’s covenants hereunder (and, if so, specifying them);

14.13.4 the dates to which the Fixed Rent, Additional Rent and all other amounts
to be paid by Tenant hereunder have been paid in advance, if at all;

14.13.5 whether to its actual knowledge (without independent investigation)
there are any uncured defaults by the other party, and, if defaults are claimed,
stating the facts giving rise thereto; and

14.13.6 such other factual statements as may be reasonably requested.

14.14 Waiver of Trial by Jury. Landlord and Tenant do hereby waive trial by jury
in any action, proceeding or counterclaim brought by either against the other,
upon any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Cemeteries, and/or any claim of injury
or damage.

14.15 Title Insurance Policy. Landlord acknowledges that Tenant intends to
obtain a leasehold title insurance policy in connection with this Lease and a
lender’s title insurance policy in connection with the Mortgages, each at
Tenant’s sole cost and expense. Within ten (10) days following Tenant’s request,
Landlord shall execute such indemnities, affidavits and/or other documents and
deliveries as the title company from which Tenant intends to obtain such title
insurance policies shall reasonably require.

14.16 Holdover. In the event Tenant continues in use and occupancy and holds
over in possession of the Cemeteries after the expiration of the Term, this
Lease shall convert to a month to month tenancy on the same terms and conditions
as in effect upon the expiration of the Term. Such a holdover shall represent a
default by Tenant hereunder. In addition to all legal rights and remedies, in
the event of such holdover, Tenant shall owe Landlord an amount equal to 1.5
times the Fixed Rent for Lease Year 35, prorated for the period of the holdover.
For the avoidance of doubt, Tenant shall not be considered to have held over the
Term of the Lease if Landlord, in breach of the terms of this Lease, shall have
failed to pay the Lease Amortization Amount and any amount required by
Section 9.3.2(b), if applicable, in full.

14.17 Joint Advisory Committee. Landlord and Tenant shall appoint a joint
operating committee (the “Joint Advisory Committee”) comprised of six
representatives, three of whom shall be appointed by Landlord and three of whom
shall be appointed by Tenant. The chairperson of the Joint Advisory Committee
shall alternate annually between representatives of Landlord and Tenant,
beginning with Landlord. The purpose of such committee shall be to foster an
ongoing cooperative relationship between Landlord and Tenant. The Joint Advisory
Committee shall consider such matters as provided herein or as may be referred
to it by Landlord or Tenant. Recommendations of the Joint Advisory committee
shall be advisory only and shall not be binding on Tenant or Landlord. The Joint
Advisory Committee shall meet quarterly and

 

-58-



--------------------------------------------------------------------------------

upon notice of the chairperson or three or more representatives. At the request
of Landlord, the agenda for any meeting shall include: (i) a discussion about
the current equipment needs that are reasonably necessary for the operation of
the Cemeteries and (ii) the reasonableness of the amounts set forth in
Section 9.5.

14.18 Tenant’s Property and Waiver of Landlord’s Lien. Any personal property,
including but not limited to, equipment, furniture, tools, vehicles, buildings
and furnishings installed in or placed at the Cemeteries by Tenant (“Tenant’s
Personal Property”), shall remain the property of Tenant. Landlord agrees that
Tenant shall have the right, at any time or from time to time, to remove any and
all of Tenant’s Personal Property. From time to time, some or all of Tenant’s
Personal Property may be financed or owned by someone other than Tenant. To the
extent that any of Tenant’s Personal Property is financed or owned by someone
other than Tenant, Landlord agrees that such Tenant’s Personal Property is not
Landlord’s property and consents to and agrees to recognize the rights of the
lender, owner, secured creditor or lessor (“Secured Party”) of Tenant’s Personal
Property. Landlord hereby waives each and every right which Landlord now has or
may hereafter have under the law of the Commonwealth of Pennsylvania or any
other state, this Lease or any other agreement now in effect or hereafter
executed by Landlord and Tenant, to levy or distrain upon Tenant’s Personal
Property for rent, damages, or expenses, in arrears, in advance or both, or to
claim or assert title to same. Landlord agrees that if confirmation of said
waiver is requested by Tenant or Secured Party, to sign and deliver to Tenant or
any Secured Party a waiver of any lien Landlord may have on Tenant’s Property
within fifteen (15) days or request thereof, in form and substance reasonably
acceptable to Tenant and Secured Party. Notwithstanding anything contained
herein to the contrary, nothing in this Section 14.18 shall change Tenant’s
obligations as set forth in Section 9.3.3.

14.19 Counterparts. This Lease may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

14.20 Fees and Expenses. Except as otherwise provided in this Lease, all fees
and expenses incurred by any party to this Lease or its Affiliates on its behalf
in connection with this Lease or the transactions contemplated by this Lease
(“Expenses”) shall be paid by the party incurring such Expenses, whether or not
the Lease commences. In the event that: (a) this Lease is terminated due,
whether solely or in part, to the failure or inability to obtain Orphan’s Court
Approval and (b) within one (1) year after such termination, the Landlord or its
Affiliate effects, or enters into an agreement to effect (which agreement is
subsequently consummated in all material respects, whether before or after the
expiration of such one (1) year period), a Triggering Transaction, then Landlord
shall promptly reimburse Tenant for its reasonable Expenses in an amount up to,
but not exceeding $250,000.

14.21 Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Lease were not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.

 

-59-



--------------------------------------------------------------------------------

14.22 Guaranty. StoneMor hereby joins this Lease solely for the purposes of
fully guarantying the payment and performance of all of Tenant’s obligations
under this Lease including, without limitation, any monetary damages. In
accordance therewith, StoneMor hereby guarantees to Landlord and its successors
and assigns and agrees to pay, if Tenant fails to do so, Fixed Rent and
Additional Rent and other monetary obligations and monetary damages owed by
Tenant in accordance with the terms and conditions of this Lease, and to
otherwise perform Tenant’s obligations in each and every situation where Tenant
fails to do so.

14.23 Nature of Obligations of Parties. The obligations of the Operating,
StoneMor Pennsylvania and Subsidiary, as “Tenant” hereunder, shall be joint and
several. The obligations of Archdiocese, and after the execution and delivery of
the Assignment, Assumption and Joinder Agreement, Holdco, as “Landlord”
hereunder, shall be joint and several.

14.24 No Third Party Beneficiaries. Nothing in this Lease, expressed or implied,
is intended to confer upon any third person or entity any rights or remedies
under or by reason of this Lease, except as provided in Section 13.1.24.

14.25 Severability. The parties hereto intend all provisions of this Lease to be
enforced to the fullest extent permitted by law. Accordingly, should a court of
competent jurisdiction determine that the scope of any provision is too broad to
be enforced as written, the parties intend that the court should reform the
provision to such narrower scope as it determines to be enforceable. The
illegality or unenforceability of any provision of this Lease shall not affect
the legality or enforceability of any other provision in this Lease.

[SIGNATURES ON FOLLOWING PAGES]

 

-60-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals this day
and year first above written.

 

TENANT

STONEMOR OPERATING LLC, a

Delaware limited liability company

By:   /s/ Lawrence Miller

Name: Lawrence Miller

Title: Chairman

 

STONEMOR PENNSYLVANIA LLC, a

Pennsylvania limited liability company

By:   /s/ Lawrence Miller

Name: Lawrence Miller

Title: Chairman

 

STONEMOR PENNSYLVANIA SUBSIDIARY LLC, a Pennsylvania limited liability company
By:   /s/ Lawrence Miller

Name: Lawrence Miller

Title: Chairman

 

STONEMOR, solely in its capacity as guarantor

 

STONEMOR PARTNERS L.P., a Delaware limited partnership

By:   /s/ Lawrence Miller

Name: Lawrence Miller

Title: Chairman

[signatures continued on next page]



--------------------------------------------------------------------------------

 

LANDLORD THE ARCHDIOCESE OF PHILADELPHIA By:   /s/ Daniel J. Kutys Name:  
Monsignor Daniel J. Kutys Title:  

Moderator of the Curia,

Attorney-in-fact for Most Reverend

Charles J. Chaput, O.F.M., Cap,

Archbishop of Philadelphia

[signatures continued from prior page]

 

-2-



--------------------------------------------------------------------------------

Exhibit I

MANAGEMENT AGREEMENT

AMONG

THE ARCHDIOCESE OF PHILADELPHIA

AND

STONEMOR OPERATING LLC,

STONEMOR PENNSYLVANIA LLC

AND

STONEMOR PENNSYLVANIA SUBSIDIARY LLC

This Management Agreement (this “Agreement”) is entered into as of the 26th day
of September 2013, by and among the Archdiocese of Philadelphia, an archdiocese
organized and existing under and governed by Canon Law of the Roman Catholic
Church and recognized by the Commonwealth of Pennsylvania as a nonprofit
religious organization (the “Archdiocese”), and StoneMor Operating LLC, a
Delaware limited liability company (“StoneMor”), StoneMor Pennsylvania LLC, a
Pennsylvania limited liability company (“StoneMor Pennsylvania”), and StoneMor
Pennsylvania Subsidiary LLC, a Pennsylvania limited liability company
(“Subsidiary” and together with StoneMor and StoneMor Pennsylvania,
“Operators”). StoneMor Partners L.P., a Delaware limited partnership (“SPLP”),
hereby joins in this Agreement for the purpose of guarantying all of Operators’
obligations under this Agreement.

WITNESSETH:

WHEREAS, the Archdiocese operates the cemeteries located at the addresses set
forth on Schedule A (collectively, the “Cemeteries”);

WHEREAS, the Archdiocese wishes to contract with a professional operator of
cemeteries in order to secure the future operation of the Cemeteries and to
provide the necessary resources for anticipated maintenance and capital
improvements;

WHEREAS, the Operators have the resources and expertise necessary to operate,
maintain and improve the Cemeteries in accordance with the terms and subject to
the conditions of this Agreement;

WHEREAS, the Archdiocese has decided to retain the services of the Operators to
operate, maintain and improve the Cemeteries in accordance with the terms and
subject to the conditions of this Agreement; and

WHEREAS, the Archdiocese and the Operators and SPLP, as guarantor, have entered
into that certain Lease Agreement (the “Lease”) concurrently herewith.
(Capitalized but undefined terms used in this Agreement shall have the meaning
set forth in the Lease.)

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and intending to be legally bound hereby, the Archdiocese and the
Operators hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

APPOINTMENT AND EXCLUSIVITY; INTERPRETATION

1.01 Appointment. On the Commencement Date (as defined and determined in the
Lease) and upon the terms and subject to the conditions of this Agreement, the
Archdiocese hereby designate, appoint and retain the Operators on a sole and
exclusive basis to operate and maintain the Cemeteries. In such capacity, the
Operators shall have complete control of, and assume complete responsibility
for, all matters relating to the operation and maintenance of the Cemeteries,
subject to the terms hereof. The Operators hereby accept such designation,
appointment and retention on the Commencement Date and shall discharge such
responsibilities as provided herein.

1.02 Exclusivity; Non-Competition. The exclusivity and non-competition
provisions of Sections 1.5 and 14.4 of the Lease are incorporated herein by
reference and shall apply to this Agreement.

1.03 Interpretation. The purpose of the following provisions is to provide
clarification to certain provisions of this Agreement that are necessary due to
incorporation and/or cross-references to the provisions under the Lease All
references in this Agreement to the Lease, including without limitation, phrases
such as “consistent with the Lease,” “in accordance with the Lease,” “subject to
the Lease” and similar phrases shall mean such referenced section or article of
the Lease as it would apply to this Agreement except that references in the
Lease to “Cemeteries” shall mean the Cemeteries as defined in this Agreement and
references in the Lease to employees, contracts, assets, expenditures and other
items shall mean employees, contracts, assets, expenditures and other items, as
applicable, of the Cemeteries that are the subject of the terms of this
Agreement. Additionally, where there is a cross reference to a provision in the
Lease and that provision refers to the “Landlord” or the “Tenant,” then, to the
extent necessary in the context of this Agreement, the term the “Landlord” shall
be deemed to be the “Archdiocese” and the term the “Tenant” shall be deemed to
be the “Operators.”

ARTICLE II

DUTIES AND RIGHTS OF THE OPERATORS

2.01 Duties of the Operators. Without limiting the generality of Section 1.01 of
this Agreement and subject to any limitations set forth herein or deemed
incorporated herein by reference to the Lease, the Operators shall have during
the Term complete and exclusive control of, and, subject to the provisions of
Articles III and X of this Agreement, shall assume responsibility for, the
operation and maintenance of the Cemeteries, including, but not limited to, the
following:

 

  (a) Maintaining the existing character of the Cemeteries and keeping in good
order, condition and repair all facilities and properties within the Cemeteries,
including access roads, streets, sidewalks and curbs, in a manner which is
consistent with the current design and appearance of the Cemeteries and with the
Standards of Care for the Catholic Cemeteries of the Archdiocese of Philadelphia
annexed hereto as part of Schedule 2.01(a); provided, however, non-Catholic
burials shall be permitted at the Cemeteries in accordance with and subject to
Section 2.6 of the Lease;



--------------------------------------------------------------------------------

  (b) Subject to the further conditions of Schedule 2.01(a), selling Burial
Rights (as defined below) and all related Cemeteries goods, merchandise and
services within the Cemeteries in a manner by which each sale of Burial Rights
will be perpetual;

 

  (c) Performing all interments and disinterments at the Cemeteries with a right
of access for such purpose through all real property comprising the Cemeteries;

 

  (d) Conducting all sales and completing all deliveries of cemetery goods,
merchandise and services at the Cemeteries;

 

  (e) Managing, processing and timely paying accounts payable incurred in the
operation of the Cemeteries;

 

  (f) Billing and collecting all accounts and notes receivable which are
generated in, or which are directly related to, the operation of the Cemeteries
consistent with the provisions of Section 3.2.6 of the Lease (the
“Receivables”); effective as of the Commencement Date, the Archdiocese hereby
assigns and transfers to Operators all of the Receivables as of the Commencement
Date and agrees to provide Operators with a true and correct list showing the
names of the account debtors and amounts owed as of the Commencement Date. For
the sake of clarity, items included as Receivables shall be determined
consistent with Section 3.2.6 of the Lease;

 

  (g) Maintaining complete books and records regarding the operation of the
Cemeteries, including, but not limited to, sales and locations of Burial Rights,
accounts reconciliation, general ledger maintenance, inventory and file
maintenance and budgeting services (the “Operators’ Records”); provided,
however, the Operators shall be afforded access to the Cemeteries Records
consistent with Section 3.2.7 of the Lease; and provided, further, that the
Archdiocese and its representatives shall have access to, and the right to audit
(at Archdiocese’s expense), during normal business hours, upon reasonable
request, the Operators’ records, including without limitation, records
pertaining to: (a) the Merchandise Trust Funds (as hereinafter defined); (b) the
Endowment Care Trust Funds (as hereinafter defined); and (c) any transactions
subject to the provisions of Section 2.10 of the Lease;

 

  (h) Paying all costs associated with sales, management, operations and
maintenance of the Cemeteries;

 

  (i) Paying all charges for gas, electricity, water, telephone and other
utilities used or consumed in connection with the operation and maintenance of
the Cemeteries during the Term;

 

  (j) Developing and supervising all sales and marketing programs for the
Cemeteries, including engaging a public relations firm consistent with the
provisions of Section 3.2.26 of the Lease;



--------------------------------------------------------------------------------

  (k) Negotiating and entering into contracts necessary for operation of the
Cemeteries, subject to any limitations set forth herein or deemed incorporated
herein by reference to the Lease;

 

  (l) Performing the obligations of the Archdiocese under all of the contracts,
agreements, leases, licenses and commitments listed on Schedule 2.01(l) of this
Agreement (the “Assumed Contracts”) to the extent that such obligations arise or
become due from and after the Commencement Date and are not due to any breach of
any Assumed Contract by Archdiocese; the Assumed Contracts shall be assigned to
and assumed by the Operators pursuant to an Assignment and Assumption Agreement
to be entered into between the Operators and the Archdiocese in the form
attached hereto as Exhibit 2.01(l) and delivered at the First Closing (as
defined in the Lease);

 

  (m) Establishing and maintaining for each of the Cemeteries: (i) at which
Burial Rights may be sold by Operators an endowment care trust fund (each an
“Endowment Care Trust Fund”) into which deposits shall be made from Operators’
sales of Burial Rights and from which withdrawals of income may be made for
endowment care of the Cemetery in accordance with Pennsylvania law, as a
supplement to the endowment care funds maintained by Archdiocese for each of the
Cemeteries and (ii) a merchandise trust fund (each, a “Merchandise Trust Fund”),
including deposits to and withdrawals from the Merchandise Trust Funds as a
result of the sale, delivery and performance of goods, merchandise and services;

 

  (n) Evaluating and purchasing capital equipment for the Cemeteries (“Capital
Equipment Expenditures”) as may be reasonably necessary for the operation of the
Cemeteries;

 

  (o) Consistent with Section 3.2.15 of the Lease (including, without
limitation, with respect to payments due on termination), planning, developing,
managing and constructing burial gardens, mausoleums and other interment
facilities (“Development Capital Expenditures”);

 

  (p) Maintaining roads, properties and facilities at the Cemeteries
(“Maintenance Capital Expenditures”);

 

  (q) Employing all office personnel, maintenance personnel, grounds
superintendents, office supervisors, sales staff and any other full time or
seasonal workers in connection with the maintenance and operation of the
Cemeteries, including each of the full-time employees of the Cemeteries listed
on Schedule 2.01(q) of this Agreement, consistent with Section 3.2.17 of the
Lease, including with respect to compensation, benefits and the other matters
described in Section 3.2.17;

 

  (r) Maintaining at the expense of the Operators all permits, licenses and
approvals required to operate and maintain the Cemeteries;



--------------------------------------------------------------------------------

  (s) Except for actions otherwise permitted hereunder, not taking any action
knowingly inconsistent with the maintenance of the local, state and federal tax
exemptions of the Cemeteries in accordance with applicable law;

 

  (t) Subject to the further conditions of Schedule 2.01(a) annexed hereto,
operating the Cemeteries consistent with the rite of Christian funeral and
Catholic burial traditions;

 

  (u) Designating a liaison to the Archdiocese and to assist the Archdiocese
representatives on the Joint Advisory Committee with the discharge of their
duties thereon in accordance with the Lease; and

 

  (v) Appointing a member of senior management of Operators to oversee all
Cemetery operations (which may be the same person appointed pursuant to
Section 3.2.23 of the Lease);

 

  (w) Seeking approval of the Archdiocese prior to conducting any activities at
any of the Cemeteries that would be outside of normal cemetery operations
including, without limitation, any activity contrary to the Code of Canon Law.

2.02 Rights of the Operators. Without limiting the generality of Section 1.01 of
this Agreement and subject to the specific limitations set forth herein or
deemed incorporated herein by reference to the Lease, the Operators shall have
during the Term the following rights in connection with the operation and
maintenance of the Cemeteries:

 

  (a) Subject to the further conditions of Schedule 2.01(a), the exclusive right
to use of the Cemeteries for the purpose of selling burial rights in the
Cemeteries of each and every type and form, including, without limitation,
burial rights, entombment rights and/or columbarium rights in burial plots,
grave spaces, burial gardens, crypts, niches, mausoleums, columbariums and/or
other burial areas within the Cemeteries (collectively, “Burial Rights”) and all
related Cemeteries goods, merchandise and services. It expressly understood and
agreed that such sale of Burial Rights during the Term by the Operators shall in
perpetuity and binding upon the Archdiocese. With respect to Operators’ sale of
Burial Rights authorized herein, Operators’ sales agreements with purchasers of
Burial Rights that have been approved by the Archdiocese pursuant to
Section 1.4.2(i) of the Lease, and deeds or other evidences of ownership of
Burial Rights issued by Operators to purchasers upon payment in full, may
expressly recite that Archdiocese, as the owner of the Cemeteries, has
authorized the sale of the Burial Rights by Operators and agreed that the sale
is binding on Archdiocese in perpetuity and conveys all necessary rights
pertaining thereto to the same extent as if Archdiocese had made the sale;



--------------------------------------------------------------------------------

  (b) The right to receive cash or other proceeds from the sale of Burial Rights
in the Cemeteries and from all sales of cemetery goods, merchandise and services
whether or not related to the sale of Burial Rights;

 

  (c) The right to all benefits and entitlements of, or relating to, the
Cemeteries which arise under or as a result of the Assumed Contracts;

 

  (d) The right to all benefits and entitlements under all of the contracts,
engagements and commitments, written or oral, relating to the provision or sale
by Cemeteries of at-need or pre-need cemetery goods, merchandise, properties or
services, plus or minus any similar items listed on Schedule 2.02(d) of this
Agreement (collectively, the “Pre-/At-Need Contracts”);

 

  (e) The right to the use of all of the permits of the Cemeteries necessary for
the operation, maintenance or expansion of the Cemeteries, to the extent such
use is permitted by law;

 

  (f) The right to all of the Receivables subject to the limitations of
Section 3.2.6 of the Lease;

 

  (g) The right to take all actions reasonably necessary to perform the
Operators’ duties under Section 2.01 hereof, subject to the terms and conditions
of this Agreement;

 

  (h) The right to (a) use and include the name of the Archdiocese or any
Cemetery in any fictitious or other name that Operators may adopt in conformity
with and subject to the laws of the Commonwealth of Pennsylvania, and in any
advertising and marketing materials, in either case in connection with the
lease, use and operation of the Cemeteries, subject to the approval requirements
of Section 3.2.25 of the Lease and (b) utilize, operate and maintain the web
sites, domain names, telephone numbers and listings and intellectual property of
the Cemeteries in connection with the use and operation of the Cemeteries;

 

  (i) The right to construct and maintain, or lease or license to a third party
the right to construct and maintain, cell phone towers or structures for related
purposes on the Cemeteries as provided in Section 2.8 of the Lease, subject to
compliance with Section 2.8 of the Lease, including the approval requirements,
and Section 2.10 of the Lease;

 

  (j) Except as otherwise provided in Article II of the Lease, the right to
conduct other activities outside of normal cemetery operations at the
Cemeteries, as provided in Section 2.9 of the Lease, subject to compliance with
Section 2.9 of the Lease, including the approval requirements, and Section 2.10
of the Lease;



--------------------------------------------------------------------------------

  (k) The sole and exclusive right to use and access, on an “as is, where is”
basis, all of the existing equipment, furniture, tools, vehicles, buildings and
furnishings of the Cemeteries without charge; and

 

  (l) The right to apply for certain subdivision, zoning and land use approvals,
including zoning changes, variances, special exceptions, conditional use
approvals, easements and/or similar permits, approvals or exceptions as may be
deemed necessary by Operators in order for Operators to develop, operate and use
the Cemeteries in the manner contemplated by this Agreement (collectively,
“Zoning Approvals”). Archdiocese shall cooperate with Operator and sign and
deliver all necessary applications and plans required to effectuate any Zoning
Approvals. If applicable law requires that any action or proceeding for any
Zoning Approvals be brought by, or in the name of, the Archdiocese, the
Archdiocese shall join therein or permit such action or proceeding to be brought
in its name.

2.03 Revenue, Cost and Expense.

 

  (a) All revenue derived from the sale of the Burial Rights (the “Operators’
Revenue”) shall be paid to the Operators; provided, however, that all revenue
derived from the sale of cemetery goods, merchandise and services shall be paid
to the Operators subject to Section 2.01(m). The cost and expense of fulfilling
the duties and responsibilities of the Operators as set forth in Section 2.01 of
this Agreement shall be paid by, and shall be the responsibility of, the
Operators.

 

  (b) All revenues derived from activities that are outside the scope of normal
cemetery operations shall be subject to the provisions of Section 2.10 of the
Lease.

2.04 Liabilities. The Operators shall pay and perform when due all of Tenant’s
Liabilities, and the Archdiocese shall pay and perform all of Landlord’s
Liabilities, all in accordance with Section 3.5 of the Lease. For purposes of
this Section 2.04: (i) references to the term “Cemeteries” in Section 3.5 of the
Lease shall mean the Cemeteries as defined herein and (ii) without limiting the
definition of “Landlord’s Liabilities,” such term shall include those
environmental conditions identified on Schedule 2.04 attached hereto. This
provision shall survive the Termination Date (as hereafter defined).

2.05 Real Estate Taxes and Other Taxes. The Archdiocese shall be responsible for
all taxes, if any, arising as a result of the operation of the Cemeteries before
the Commencement Date. On the Commencement Date, all real and personal property
taxes, if any, for the year in which the Commencement Date occurs shall be
prorated between the Operators and the Archdiocese on a per diem basis. During
the Term, the provisions of Section 3.6 of the Lease shall govern all matters
relating to real estate taxes including payment, appeals, Transfer Taxes and
Rollback Taxes relating to the Cemeteries. For the avoidance of doubt, the
Cemeteries listed on Exhibit A attached hereto shall be included in the term
“Cemetery” and “Cemeteries”, as applicable, as used in Section 3.6 of the Lease
and the First Cap and the Second Cap set forth in Section 3.6 of the Lease shall
apply collectively to all of the Cemeteries covered by both the Lease and this
Agreement.



--------------------------------------------------------------------------------

2.06 Compliance with Law. During the Term, in addition to any obligations under
Section 2.01, the Operators shall (a) make all repairs, replacements,
alterations, additions or improvements to the Cemeteries that are required by
any present or future requirement of law and (b) comply with all present and
future laws, and the orders and regulations of all governmental authorities, as
well as insurance carriers and underwriters, excluding the Landlord Liabilities
which the Archdiocese shall be obliged to pay and perform. The Operators shall
have the right to contest, by appropriate proceeding, without cost or expense to
the Archdiocese, the validity or application of any requirement of law or
insurance requirement that the Operators legitimately deems unduly burdensome or
inappropriate, and the Archdiocese shall cooperate with the Operators in all
respects in connection with any such contest.

2.07 Cooperation; Execution of Documents. The Operators shall cooperate with the
Archdiocese in carrying out the intent and purposes of this Agreement. The
Operators shall execute any documents reasonably necessary to permit the
Archdiocese to carry out the terms and obligations set forth herein.

ARTICLE III

DUTIES AND RIGHTS OF THE ARCHDIOCESE

During the Term and with regard to the Cemeteries, the Archdiocese shall
discharge the duties and enjoy the rights set forth in Article IV of the Lease.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.01 Duly Organized and Authorized By the Parties. Operators warrant and
represent that SPLP is a limited partnership and that StoneMor, StoneMor
Pennsylvania and Subsidiary are limited liability companies, in each case duly
organized, validly existing and in good standing under the laws of their states
of formation, with all requisite power and authority to execute this Agreement
and all agreements contemplated hereunder, and such action has been duly
authorized by all necessary action by their respective directors, general
partners, members and/or managers, as applicable. The Archdiocese warrants and
represents that it possesses all requisite power and authority to execute this
Agreement and all associated agreements contemplated hereunder. Each party
represents and warrants that: (i) the execution, delivery and performance of
this Agreement by such party has been duly and effectively authorized by, as
applicable, all necessary corporate, canon and other action required of such
party and no further action or consent is required in connection with such
execution, delivery and performance of this Agreement by such party; and
(ii) this Agreement has been duly executed and delivered by such party and
constitutes the valid and binding obligation of such party, enforceable against
such party in accordance with its terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.



--------------------------------------------------------------------------------

4.02 Execution and Delivery by the Archdiocese. Neither the execution and
delivery of this Agreement by the Archdiocese nor the performance of its
obligations hereunder (a) violate, conflict with or result in a breach of any
law, (b) violate, conflict with or result in a breach or termination of, or
otherwise give any contracting party additional rights or compensation under, or
the right to terminate or accelerate, or constitute (with notice or lapse of
time, or both) a default under the terms of any organizational documents (i.e.,
charter, bylaws, operating agreement, partnership agreement or similar
document), any note, deed, lease, instrument, permit, security agreement,
mortgage, commitment, contract, agreement, order, judgment, decree, license or
other instrument or agreement, whether written or oral, express or implied,
including, without limitation, the Assumed Contracts, to which the Archdiocese
is a party or by which any of the assets of the Archdiocese are bound, or
(c) result in the creation or imposition of any liens with respect to the
Cemeteries or their assets, except as provided herein.

4.03 Documents and Other Information Furnished By the Parties. The Archdiocese
and the Operators warrant and represent to each other that all material
documents and other material information (including, without limitation,
financial information) provided by them to the other as listed on Schedule 4.03
are materially correct and complete and do not contain any material
misstatements or omit to state material facts necessary to make the information
not misleading.

4.04 Title; Legal Compliance; Pending and Future Assessments. The Archdiocese
hereby represents and warrants to the Operators that except as set forth on
Schedule 4.04 (a) the Archdiocese is the sole fee owner of the Cemeteries,
(b) to the Archdiocese’s knowledge, the Cemeteries comply, in all material
respects, with all applicable zoning and environmental laws and regulations, all
fire codes and all other federal, state and local rules, regulations, laws,
statutes and ordinances and (c) the Archdiocese has no knowledge of any pending
or future assessments or special real estate taxes against the Cemeteries.

4.05 Violations. The Archdiocese hereby warrants and represents to the Operators
that the Archdiocese has received no notice of any violations of law or record
affecting the Cemeteries that remain outstanding or unresolved. Notwithstanding
anything to the contrary contained in this Agreement, except to the extent
caused by the Operators, its agents, contractors and employees, the Archdiocese
shall cure, at the Archdiocese’s expense, and pay all fines, interest and
penalties with respect to, any violations affecting the Cemeteries that exist
prior to or as of the Commencement Date, whether or not noticed or of record as
of the Commencement Date or thereafter.

4.06 Use; Restrictions; Lawsuits; Notice of Condemnation. The Archdiocese
represents and warrants to the Operators that, except as set forth on Schedule
4.06: (a) to the knowledge of the Archdiocese, the current use of the Cemeteries
is permitted by applicable law and, if applicable, the certificate(s) of
occupancy for the Cemeteries, including without limitation, Improvements,
(b) there are no restrictions of record (including, without limitation,
declarations, covenants, easements, ground leases and/or mortgages) which would
prohibit, interfere with, restrict or otherwise impair Operators’ ability to use
the Cemeteries in substantially the same manner currently being used by the
Archdiocese, and the Archdiocese covenants and agrees that it shall not permit
or suffer any such restrictions which would prohibit, interfere with, restrict
or otherwise impair Operators’ ability to use the Cemeteries for such uses,
(c) the Archdiocese has not received any notice of any actual or threatened
action, litigation, or proceeding by any organization, person, individual or
governmental agency against the Cemeteries or the Archdiocese that would impact



--------------------------------------------------------------------------------

the current uses, (d) the Archdiocese has received no written notice of any
pending or threatened taking or condemnation of the Cemeteries or any portion
thereof, and (e) except for the Permitted Exceptions, the Cemeteries are free
and clear of any leases, tenancies or claims of parties in possession. The
Archdiocese covenants that, at all times throughout the Term, it shall not
interfere with, restrict or otherwise impair Operators’ ability to use the
Cemeteries for the uses contemplated hereunder.

4.07 Assumed Contracts. The Assumed Contracts set forth on Schedule 2.01(l)
constitute all of the contracts and agreements to which the Cemeteries are a
party or by which the Cemeteries are bound or which are used in the operation of
the Cemeteries. The Assumed Contracts are valid, binding and enforceable in
accordance with their respective terms and are in full force and effect and no
party is in breach thereof in any material respect. The Pre-/At-Need Contracts
relate only to the sale of burial plots and mausoleums and none of such
contracts represent an obligation to provide goods, merchandise or services on a
pre-need basis.

4.08 Survival. All representations and warranties shall survive the Commencement
Date for a period of three (3) years, except that (i) representations and
warranties in Section 4.04 or relating to title or taxes shall survive the
Commencement Date for a period of five (5) years, (ii) representations and
warranties relating to environmental matters shall survive the Commencement Date
for a period of ten (10) years and (iii) representations and warranties in
Section 4.01 shall survive until the expiration of the applicable statute of
limitations plus sixty (60) days. Claims based upon fraud or intentional
misrepresentation shall survive the Commencement Date for the period provided by
applicable law.

4.09 Completeness. All representations and warranties made by the Archdiocese or
Operator in this Agreement and in all Officer’s Certificates delivered pursuant
hereto, are, and as of the Commencement Date shall be, true, accurate and
complete in all material respects. NEITHER PARTY MAKES ANY ADDITIONAL
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE.

4.10 Disclosures. To the extent that any information is specifically disclosed
in any section or part of any Schedule attached to this Agreement, it shall be
deemed disclosed for the purposes of other sections of this Agreement, and not
just for the limited purpose of the particular section or part of the Schedule,
to the extent that it is reasonably apparent on the face of the disclosure that
such disclosure is applicable to such other sections of this Agreement.

ARTICLE V

CONSIDERATION

The Archdiocese and the Operators shall perform their respective duties,
obligations and/or responsibilities in accordance with this Agreement. Except as
otherwise provided herein, no other consideration shall be paid by the Operators
to the Archdiocese or by the Archdiocese to the Operators.



--------------------------------------------------------------------------------

ARTICLE VI

COMMENCEMENT DATE AND CONDITIONS

This Agreement shall be subject to satisfaction of the Tenant’s Pre-Commencement
Conditions and the Landlord’s Pre-Commencement Conditions set forth at
Section 1.4 of the Lease (or the waiver of such conditions in accordance with
the terms of the Lease), and shall commence on the Commencement Date as provided
therein (unless terminated as provided in the following sentence). If the Lease
is terminated by Landlord or Tenant pursuant to Section 1.4 of the Lease or by
mutual written consent, this Agreement shall be deemed null and void and the
parties shall have no further obligations to each other arising under this
Agreement, except to the extent that any such obligations survive the expiration
or earlier termination of this Agreement and except that no party shall be
relieved of any liability for any intentional breach of any provision of this
Agreement. Notwithstanding anything to the contrary contained herein, the
Archdiocese shall not be responsible for any Termination Costs due to a
termination of this Agreement in connection with the termination of the Lease in
accordance with Section 1.4 of the Lease.

ARTICLE VII

TERM OF AGREEMENT

The term of this Agreement shall begin on the Commencement Date and shall end on
the earlier of (a) the last day of the month on which the sixtieth
(60th) anniversary of the Commencement Date occurs , (b) the date on which the
Lease is terminated in accordance with the Lease or (c) the date this Agreement
is terminated in accordance with Section 11.03 of this Agreement (the
“Termination Date”).

ARTICLE VIII

CONFIDENTIALITY

In connection with the performance of the obligations hereunder, each party
shall be subject to the provisions of Article X of the Lease regarding
confidentiality.

ARTICLE IX

INSURANCE

The Archdiocese and the Operators shall maintain insurance with regard to the
Cemeteries in accordance with Article VI of the Lease. For the avoidance of
doubt, the insurance required to be maintained on the Cemeteries under this
Agreement shall be the same coverage as is required to be maintained on the
Cemeteries (as such term is defined in the Lease).

ARTICLE X

RELATIONSHIP BETWEEN THE PARTIES

10.01 Independent Contractor. The Archdiocese and the Operators are independent
contracting parties. Nothing in this Agreement shall be construed to create
between the parties a relationship of principal and agent, employer and
employee, partners or joint venturers. Neither the Archdiocese nor the Operators
shall have any right, power or authority to act for or enter into binding
agreements on behalf of the other party unless expressly authorized in this
Agreement.



--------------------------------------------------------------------------------

10.02 No Assumption of Liability for Negligence or Intentional or Willful
Misconduct.

 

  (a) Nothing herein shall be construed to be an assumption of any liability by
the Operators for the acts or omissions of the Archdiocese resulting in claims,
injury or damages, including attorneys’ fees and costs arising from the
Archdiocese’s or its agents’ negligence or intentional or willful misconduct.
This covenant shall survive termination of this Agreement.

 

  (b) Nothing herein shall be construed to be an assumption of any liability by
the Archdiocese for the acts or omissions of the Operators resulting in claims,
injury or damages, including attorneys’ fees and costs, arising from Operators’
or their agents’ negligence or intentional or willful misconduct. This covenant
shall survive termination of this Agreement.

ARTICLE XI

RESOLUTION OF CONFLICT; TERMINATION

11.01 Default. Each of the events of default set forth in 9.1 shall constitute
an event of default under this Agreement.

11.02 Resolution of Disputes Including Default. In the event of a dispute
including an alleged breach of or default under the terms or conditions of this
Agreement by either party, Section 9.2 of the Lease shall apply to such dispute.

11.03 Termination. Except with respect to provisions that expressly survive the
termination of this Agreement, this Agreement may be terminated in accordance
with the procedures set forth in Section 9.2.1 of the Lease.

11.04 Termination Costs. Upon the earlier termination of this Agreement pursuant
to the provisions of Section 9.2.1(d) of the Lease or Section 11.03 of this
Agreement, the provisions set forth under Section 9.3.2 of the Lease shall
apply. For avoidance of doubt, the provisions of Section 9.3.2 of the Lease
shall include amounts relating to the Cemeteries. To the extent a party has the
right to seek equitable relief, monetary damages or any other remedies due to a
default by another party under the Lease, it shall have those same rights under
this Agreement with respect to a default by another party hereto.

11.05 Effect of Termination. On and after the Termination Date, the following
shall occur:

 

  (a)

Upon the Termination Date, this Agreement shall become void and have no effect,
without any further liability on the part of any of the parties, except for the
provisions of this Article XI and Articles III (but only with respect to the
provisions of Section 4.4 of the Lease which are made applicable to this
Agreement pursuant to Article III), IV, VIII, IX (but only with respect to a
party’s right to make claims under insurance policies maintained for its
benefit), X, XII and XIII and Sections 2.02(a) (second sentence only), 2.04,
2.05, 15.02, 15.03, 15.05, 15.06, 15.07, 15.09, 15.10, 15.12, 5.13 and 15.14,
all of which shall survive termination of this Agreement, except that no party
shall be relieved from any liability for any breach of any provision of this



--------------------------------------------------------------------------------

  Agreement. Notwithstanding anything contained in this Section 11.05(a) to the
contrary, any specific time period set forth in this Agreement, whether for the
survival of a representation or warranty or otherwise (or deemed incorporated
into this Agreement by reference to the Lease) shall remain unchanged;

 

  (b) Operators shall provide to the Archdiocese as promptly as practicable
after the Termination Date (but in no event more than ten (10) days after the
Termination Date) the following:

 

  (1) Operators shall assign to the Archdiocese, free and clear of all liens and
encumbrances, all of the contracts, agreements, leases, licenses, commitments
and permits related to the Cemeteries, to the extent assignable, but excluding
the Pre-/At-Need Contracts (which shall be retained by Operators and performed
in accordance with Section 9.5 of the Lease), all as of the Termination Date,
and the Archdiocese shall assume such obligations.

 

  (2) Operators shall deliver either originals or copies of the Operators’
Records to the Archdiocese.

 

  (3) Operators shall transfer to the Archdiocese clear and valid title to, and
possession of, all property and equipment at the Cemeteries purchased as Capital
Equipment Expenditures, Development Capital Expenditures and Maintenance Capital
Expenditures, provided, however, that Operators may retain ownership and
possession of any personal property (x) that has not been fully amortized
pursuant to the provisions of Section 9.3.2(c) of the Lease and (y) with respect
to which the Archdiocese, regardless of whether required to or not under the
Lease, has not paid or reimbursed Operators for the unamortized cost thereof as
calculated pursuant to Section 9.3.2(c) of the Lease (it being, understood,
however, that the Archdiocese shall be entitled (without the payment of any
money therefor) to any property and equipment at the Cemeteries purchased as
Capital Equipment Expenditures if they have been fully amortized).

 

  (4) Operators shall transfer to the Archdiocese control of the Endowment Care
Trust Funds as promptly as practicable (but in no event more than ten
(10) business days) after the Archdiocese has paid to Operators, or made
arrangements to pay to Operators (acceptable to Operators in its sole and
absolute discretion), the balance of the Termination Costs; provided, however,
that prior to such transfer, Operators shall transfer current income from the
Endowment Care Trust Funds to the Archdiocese.

 



--------------------------------------------------------------------------------

  (c) The Operators shall terminate, withdraw and cancel any mortgage,
memorandum or other document recorded pursuant to Section 15.08 of this
Agreement upon payment of the amounts provided in Section 9.3.2 of the Lease and
satisfaction of any further requirement of a final decision pursuant to
Section 9.2.1(d) of the Lease.

 

  (d) On the Termination Date, Operators shall return the Cemeteries to the
Archdiocese maintained in the condition required by Section 2.01(a) and
Section 2.01(n), and in at least as favorable condition as existed as of the
Commencement Date in all material respects except for (i) the sale of Burial
Rights and interments pursuant thereto and (ii) ordinary wear and tear.

 

  (e) On the Termination Date, Operators shall retain: (i) all Pre-/at-Need
Contracts (which shall be performed in accordance with Section 9.5 of the
Lease); (ii) all Receivables as of the Termination Date; and (iii) all
Merchandise Trust Funds, subject to Operators’ underlying obligations related to
the establishment of such Merchandise Trust Funds and Landlord’s obligations
under Section 9.5 of the Lease.

 

  (f) Once it becomes reasonably certain that a Termination Date will occur
within the next ninety (90) days, Operators and the Archdiocese agree to
mutually cooperate with one another in taking all reasonable action to ensure a
smooth and orderly transition of the Cemeteries and the maintenance, care and
operation thereof. Without limiting the generality of the foregoing, the parties
shall review the equipment of the Cemeteries and the unamortized cost thereof as
of the Termination Date, to determine whether additional equipment is reasonably
necessary for the operation of the Cemeteries after the Termination Date.

11.06 Waivers. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

11.07 Performance of Pre-/At-Need Contracts. The provisions of Section 9.5 of
the Lease shall be applicable to the Pre-/At-Need Contracts under this
Agreement.



--------------------------------------------------------------------------------

ARTICLE XII

INDEMNIFICATION

12.01 By Operators. Operators agree to indemnify and hold the Archdiocese
harmless from and against any and all claims, demands, charges, losses, damages,
liabilities and obligations (including without limitation reasonable attorneys’
and accountants’ fees and other costs and expenses incurred as an incident
thereto) arising out of, based on or relating to the Tenant’s Liabilities (as
described in Section 2.04) or performance or breach of the Operators’
obligations under this Agreement or the breach of Operators’ representations and
warranties, including, without limitation, any injuries to Operators’
representatives, agents and consultants entering upon the Cemeteries to conduct
reviews, inspections and tests as provided in the last paragraph of
Section 1.4.1 of the Lease and any damage that may be caused by such tests,
except that Operators shall not be liable for any pre-existing conditions or
contamination.

12.02 By the Archdiocese. The Archdiocese agrees to indemnify and hold Operators
and their Affiliates, successors and assigns harmless from and against any and
all claims, demands, charges, losses, damages, liabilities and obligations
(including without limitation reasonable attorneys’ and accountants’ fees and
other costs and expenses incurred as an incident thereto) arising out of, based
on or relating to the Landlord’s Liabilities (as described in Section 2.04) or
performance or breach of the Archdiocese’s obligations under this Agreement or
the breach of the Archdiocese’s representations and warranties; provided,
however, that any indemnification by the Archdiocese for environmental matters
shall be governed by Section 12.1 of the Lease.

The provisions of this Article XII shall survive the expiration or earlier
termination of this Agreement.

ARTICLE XIII

ENVIRONMENTAL

13.01 Environmental Matters. The provisions contained in Article XII of the
Lease, including, without limitation, the indemnification rights and obligations
set forth therein, shall apply to the Cemeteries to the same extent they apply
to the Cemeteries (as such term is defined in the Lease).

ARTICLE XIV

CASUALTY OR UNDERTAKING

14.01 Casualty and Eminent Domain. The provisions of Sections 8.1 and 8.2 of the
Lease shall be applicable to the Cemeteries subject to this Agreement.



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS PROVISIONS

15.01 Expenses. The Archdiocese shall pay the expenses incurred by the
Archdiocese, and the Operators shall pay the expenses incurred by the Operators,
in connection with this Agreement and the transactions contemplated hereby.

15.02 Entire Agreement. This Agreement, and the Exhibits and Schedules attached
hereto, and the Transaction Documents, state the entire understanding among the
parties with respect to the subject matter hereof, and supersedes all prior oral
and written communications and agreements, and all contemporaneous oral
communications and agreements, with respect to the subject matter hereof
including all confidentiality letter agreements and letters of intent previously
entered into among some or all of the parties hereto. Each party agrees and
acknowledges that it is not relying on any representations or warranties of the
other party except as set forth herein.

15.03 Notices. All notices, demands, requests or other communications shall be
provided in accordance with Section 14.2 of the Lease. Without limiting the
generality of the foregoing, the provisions set forth in Section 14.2 of the
Lease pertaining to the obtaining of the consent of a party shall apply to this
Agreement.

15.04 Successors and Assigns. This Agreement is unique and specific to the
Cemeteries and to the Operators and may not be assigned (including through
operation of law or change in control) except in accordance with the provisions
of Section 14.1 of the Lease.

15.05 Governing Law and Construction. This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to principles of conflict of laws. This Agreement may be amended
only by an agreement in writing executed by all of the parties hereto. No party
shall be deemed in any way or for any purpose, to have become, by the execution
of this Agreement or any action taken thereunder, a partner of any other party
in its business or otherwise a joint venturer or member of any enterprise of any
other party. The titles of the several Articles and Sections contained herein
are for convenience only and shall not be considered in construing this
Agreement. Unless repugnant to the context, the words “Operators” and
“Archdiocese” appearing in this Agreement shall be construed to mean those names
above and their respective permitted successors and permitted assigns, and those
claiming through or under them respectively. No provision of this Agreement or
any Transaction Document will be interpreted in favor of, or against, any of the
parties to this Agreement or any Transaction Document, as applicable, by reason
of the extent to which any such party or its counsel participated in the
drafting hereof or thereof or by reason of the extent to which any such
provision is inconsistent with any prior draft hereof or thereof.

15.06 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer upon any third person or entity any rights or
remedies under or by reason of this Agreement.

15.07 Severability. The parties hereto intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law. Accordingly, should a
court of competent jurisdiction determine that the scope of any provision is too
broad to be enforced as written, the parties intend that the court should reform
the provision to such narrower scope as it determines to be enforceable. The
illegality or unenforceability of any provision of this Agreement shall not
affect the legality or enforceability of any other provision in this Agreement.



--------------------------------------------------------------------------------

15.08 Memorandum of Agreement. If requested by either party, the Archdiocese and
the Operators shall execute and deliver a mutually acceptable memorandum of this
Agreement or other document in recordable form as required by the Title Company
for the purpose of recording the interest of the Operators in the Cemeteries
during the Term. Such memorandum or document shall be amended as required from
time to time to cover the additional tracts comprising the Cemeteries. The
memorandum or other document shall not in any circumstance be deemed to modify
or to change any of the provisions of this Agreement; provided, however, that in
the event that the Operators record any such memorandum or other document in any
government office, the Operators shall terminate, withdraw and cancel such
recorded memorandum or other document upon termination in accordance with
Section 11.05(c)11.05(c) of this Agreement. Operators on the one hand and the
Archdiocese on the other hand shall share equally any and all costs or recording
charges (including, without limitation, transfer taxes, if any, subject to
Section 3.6.6 of the Lease) payable in connection with the recording of the
Memorandum of Lease.

15.09 Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.

15.10 Waiver of Trial by Jury. Operators and the Archdiocese do hereby waive
trial by jury in any action, proceeding or counterclaim brought by either
against the other, upon any matters whatsoever arising out of or in any way
connected with this Agreement, Operators’ use or management of the Cemeteries,
and/or any claim of injury or damage.

15.11 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

15.12 Guaranty. SPLP hereby joins this Agreement solely for the purposes of
fully guarantying the payment and performance of all of Operators’ obligations
under this Agreement including, without limitation, any monetary damages. In
accordance therewith, SPLP hereby guarantees to the Archdiocese and its
successors and assigns and agrees to pay, if Operators fail to do so, any
monetary obligations and monetary damages owed by Operators or any of them in
accordance with the terms and conditions of this Agreement, and to otherwise
perform Operators’ obligations in each and every situation where Operators fail
to do so.

15.13 Nature of Obligations of Parties. The obligations of the Operators under
this Agreement shall be joint and several.

15.14 Broker. Each party represents to the other that such party has dealt with
no broker in connection with this Agreement, and each party shall indemnify and
hold the other harmless from and against all loss, cost, liability and expense
(including, without limitation, reasonable attorneys’ fees and disbursements)
arising out of any claim for a commission or other compensation by any broker
who alleges that it has dealt with the indemnifying party in connection with
this Agreement. The provisions of this Section shall survive the expiration or
termination of this Agreement.



--------------------------------------------------------------------------------

15.15 Schedules. Archdiocese shall prepare drafts of the uncompleted Schedules
to this Agreement and deliver such draft Schedules to Operators on or before
October 8, 2013. The parties shall negotiate in good faith to reach mutual
agreement on the final Schedules on or before October 28, 2013.

{Signature Page Follows}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ARCHDIOCESE OF PHILADELPHIA By:   /s/ Daniel J. Kutys Name:   Monsignor Daniel
J. Kutys Title:  

Moderator of the Curia,

Attorney-in-fact for Most Reverend

Charles J. Chaput, O.F.M., Cap,
Archbishop of Philadelphia

 

STONEMOR OPERATING LLC

A Delaware limited liability company

By:   /s/ Lawrence Miller Name:  

Lawrence Miller

Title:  

Chairman

 

STONEMOR PENNSYLVANIA LLC
A Pennsylvania limited liability company By:   /s/ Lawrence Miller Name:  

Lawrence Miller

Title:  

Chairman

 

STONEMOR PENNSYLVANIA SUBSIDIARY LLC

A Pennsylvania limited liability company

By:   /s/ Lawrence Miller Name:  

Lawrence Miller

Title:  

Chairman

[signatures continued on next page]



--------------------------------------------------------------------------------

 

SPLP, solely in its capacity as guarantor

 

STONEMOR PARTNERS L.P.

A Delaware limited partnership

By:   /s/ Lawrence Miller Name:  

Lawrence Miller

Title:  

Chairman

 